Exhibit 10.51

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

License and Development Agreement

This License and Development Agreement (the “Agreement”) is entered into as of
April 27, 2007, (the “Effective Date”) by and between Accuray Incorporated, a
Delaware corporation, with its principal place of business at 1310 Chesapeake
Terrace, Sunnyvale, CA 94089 (“Accuray”) and CyberHeart, Inc., a Delaware
corporation, with its principal place of business at 707 Menlo Ave, Menlo Park,
CA 94025 (“CyberHeart”). In this Agreement, Accuray and CyberHeart may be
referred to each individually as a “Party” or collectively as “Parties.”

WHEREAS, Accuray owns or controls certain intellectual property rights and
technologies related to stereotactic radiosurgery devices for use in, among
other things, cranial tumor and thoracic applications;

WHEREAS, CyberHeart desires to obtain, and Accuray is willing to grant, certain
licenses to such intellectual property rights and technologies to permit
CyberHeart to develop and commercialize new applications for such devices in the
field of cardiac disease, including, but not limited to, atrial fibrillation;
and

WHEREAS, CyberHeart also desires to have the right to engage Accuray, and
Accuray agrees, to perform certain development services to create such new
applications for such devices.

NOW THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:


1.             DEFINITIONS.

The following terms, as used in this Agreement, shall have the meanings set
forth below:


1.1           “ACCURAY COMPETITORS” MEANS EACH OF THE PERSONS SET FORTH IN
EXHIBIT A.


1.2           “ACCURAY FIELD” MEANS RADIATION TREATMENTS, INCLUDING WITHOUT
LIMITATION RADIOTHERAPY AND RADIOSURGERY, BUT EXCLUDING THE CYBERHEART FIELD.


1.3           “ACCURAY IMPROVEMENTS” MEANS ANY IMPROVEMENT OF A CYBERKNIFE
SYSTEM, OR OF ANY PORTION OF A CYBERKNIFE SYSTEM, TO THE EXTENT THAT SUCH
IMPROVEMENT (I) IS NECESSARY OR USEFUL FOR THE MANUFACTURE OR USE OF CYBERKNIFE
SYSTEMS IN THE ACCURAY FIELD AND (II) IS FIRST CONCEIVED OR CREATED BY OR ON
BEHALF OF CYBERHEART OR ACCURAY, EITHER SOLELY OR JOINTLY, AFTER THE EFFECTIVE
DATE DURING THE DEVELOPMENT PERIOD.  NOTWITHSTANDING THE FOREGOING, ACCURAY
IMPROVEMENTS SHALL EXCLUDE (A) THE NEW SOFTWARE, (B) ANY TECHNOLOGY TO THE
EXTENT RELATED SOLELY TO THE CYBERHEART MODULE, AND (C) ANY TECHNOLOGY CONCEIVED
OR CREATED BY OR ON BEHALF OF CYBERHEART, ITS AFFILIATES, OR ANY OF THEIR
CONTRACTORS OR LICENSORS (OTHER THAN ACCURAY) TO THE EXTENT THAT SUCH TECHNOLOGY
IS NOT AN IMPROVEMENT DERIVED DURING THE DEVELOPMENT PERIOD FROM A CYBERKNIFE
SYSTEM, OR A PORTION OF A CYBERKNIFE SYSTEM, THAT WAS DISCLOSED BY


--------------------------------------------------------------------------------



ACCURAY TO CYBERHEART PRIOR TO THE TIME AT WHICH THE IMPROVEMENT WAS FIRST
CONCEIVED OR CREATED.  FOR CLARITY, CYBERHEART WILL OWN, AND THE ACCURAY
IMPROVEMENTS SHALL EXCLUDE, ANY IMPROVEMENTS TO THE CYBERHEART MODULE CONCEIVED
OR CREATED BY OR ON BEHALF OF CYBERHEART, AND NOT BY ACCURAY, AS SET FORTH IN
SECTION 9.1.3.


1.4           “ACCURAY PATENTS” MEANS (I) THE PATENTS SET FORTH IN EXHIBIT B;
(II) ALL PATENTS TO WHICH THE PATENTS IN EXHIBIT B CLAIM PRIORITY; (III) ALL
PATENTS CLAIMING PRIORITY TO ANY OF THE PATENTS IDENTIFIED IN (I) OR (II),
ABOVE; (IV) ANY AND ALL OTHER PATENTS CLAIMING AN ACCURAY IMPROVEMENT, OR
PORTION THEREOF; (V) ANY AND ALL OTHER PATENTS CLAIMING ACCURAY TECHNOLOGY,
CYBERKNIFE SYSTEMS, A CYBERHEART IMPROVEMENT (EXCEPT TO THE EXTENT THE PATENT IS
ASSIGNED TO CYBERHEART BY ACCURAY PURSUANT TO SECTION 9.1.3), OR PORTION
THEREOF, AND (VI) ANY AND ALL OTHER PATENTS THAT ARE NECESSARY OR USEFUL IN THE
CYBERHEART FIELD OR FOR ANY MAKING, USE, SALE, OFFER FOR SALE, IMPORTATION, OR
OTHER EXPLOITATION OR DISPOSITION OF ANY CYBERHEART PRODUCT OR PORTION THEREOF;
IN EACH CASE IN ANY COUNTRY OR JURISDICTION AND, IN THE CASE OF (IV), (V) AND
(VI), ABOVE, TO THE EXTENT OWNED OR OTHERWISE CONTROLLED BY ACCURAY OR ITS
CONTROLLED AFFILIATES, INCLUDING WITHOUT LIMITATION BY ASSIGNMENT FROM
CYBERHEART UNDER SECTION 9.1.2 (BUT OTHER THAN AS A RESULT OF ANY LICENSE FROM
CYBERHEART), SUCH THAT ACCURAY OR ITS CONTROLLED AFFILIATE MAY GRANT TO
CYBERHEART THE RIGHTS AND LICENSES HEREUNDER, ON THE EFFECTIVE DATE OR AT ANY
OTHER TIME AFTER THE EFFECTIVE DATE AND PRIOR TO THE IP CUTOFF DATE.


1.5           “ACCURAY TECHNOLOGY” MEANS (I) THE TECHNOLOGY SET FORTH IN
EXHIBIT B; (II) ANY TECHNOLOGY (A) THAT IS OWNED OR CONTROLLED BY ACCURAY OR ANY
OF ITS CONTROLLED AFFILIATES ON THE EFFECTIVE DATE OR AT ANY TIME AFTER THE
EFFECTIVE DATE AND PRIOR TO THE IP CUTOFF DATE AND (B) THAT IS NECESSARY OR
USEFUL FOR, OR CONTRIBUTES IN WHOLE OR IN PART TO, THE PRACTICE OF THE ACCURAY
PATENTS OR THE DEVELOPMENT, REGULATORY APPROVAL, USE, PROMOTION, MARKETING, OR
SALE OF CYBERHEART PRODUCTS; (III) ANY OTHER TECHNOLOGY DISCLOSED OR PROVIDED TO
CYBERHEART UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE PARTIES,
INCLUDING WITHOUT LIMITATION THE DELIVERABLES; AND (IV) ALL INTELLECTUAL
PROPERTY RIGHTS RELATED THERETO, OTHER THAN PATENTS.  NOTWITHSTANDING THE
FOREGOING, THE ACCURAY TECHNOLOGY SHALL INCLUDE THE MANUFACTURING TECHNOLOGY
SOLELY TO THE EXTENT THAT THE MANUFACTURING TECHNOLOGY IS REQUIRED TO BE
DISCLOSED UNDER THE TERMS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
PARTIES (SUCH AS THE MANUFACTURE AND SUPPLY AGREEMENT) OR HAS ACTUALLY BEEN
DISCLOSED BY ACCURAY TO CYBERHEART OR ITS DESIGNEE.


1.6           “AFFILIATE” MEANS, WITH RESPECT TO ANY PARTY, ANY PERSON THAT
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH SUCH PARTY, ONLY SO
LONG AS SUCH CONTROL EXISTS.  AS USED IN THIS SECTION 1.6 AND IN SECTION 1.8,
“CONTROL” (AND ITS DERIVATIVES) MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF
THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF
SUCH ENTITY THROUGH OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE SECURITIES
ENTITLED TO ELECT THE BOARD OF DIRECTORS (OR IN THE CASE OF AN ENTITY THAT IS
NOT A CORPORATION, THE CORRESPONDING MANAGING AUTHORITY); PROVIDED THAT, FOR A
PERSON ESTABLISHED IN A JURISDICTION WHERE A PARTY CANNOT, AS A MATTER OF LAW,
HAVE SUCH OWNERSHIP INTEREST, CONTROL SHALL MEAN THE MAXIMUM OWNERSHIP INTEREST
PERMITTED BY LAW.  “CONTROLLED AFFILIATE” OF A PARTY MEANS AN AFFILIATE THAT IS
CONTROLLED BY SUCH PARTY, DIRECTLY OR INDIRECTLY.  FOR CLARITY, ANY AFFILIATE OF
CYBERHEART THAT IS NOT IN EXISTENCE AS A LEGAL ENTITY AS OF ONE (1) YEAR BEFORE
THE EFFECTIVE DATE OF

2


--------------------------------------------------------------------------------



ANY CHANGE OF CONTROL TRANSACTION OF CYBERHEART SHALL BE EQUALLY CONSIDERED AN
AFFILIATE AND CONTROLLED AFFILIATE OF CYBERHEART REGARDLESS OF WHETHER IT IS
CONTROLLED BY CYBERHEART, DIRECTLY OR INDIRECTLY.


1.7           “APPLICABLE LAW” MEANS ALL LAWS, ORDINANCES, RULES AND REGULATIONS
APPLICABLE TO THE DELIVERABLES, THE DEVELOPMENT SERVICES, OR THIS AGREEMENT, OR
OTHER ACTIVITIES UNDER OR PURSUANT TO THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION (A) ALL APPLICABLE FEDERAL, STATE, PROVINCIAL, AND LOCAL LAWS AND
REGULATIONS, (B) REGULATIONS AND GUIDELINES OF THE U.S. FOOD AND DRUG
ADMINISTRATION (“FDA”) AND OTHER REGULATORY AUTHORITIES AND THE INTERNATIONAL
CONFERENCE ON HARMONIZATION (“ICH”) GUIDELINES AND (C) CURRENT GOOD
MANUFACTURING PRACTICES AND OTHER REGULATIONS PROMULGATED BY THE FDA, ICH AND
OTHER REGULATORY AUTHORITIES.


1.8           “CHANGE OF CONTROL” MEANS (I) THE SALE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF A PARTY OR (II) THE ACQUISITION OF A PARTY BY ANOTHER ENTITY IN
WHICH SUCH OTHER ENTITY OBTAINS CONTROL OF SUCH PARTY BY MEANS OF MERGER OR
CONSOLIDATION RESULTING IN THE EXCHANGE OF THE OUTSTANDING SHARES OF SUCH PARTY
FOR SECURITIES OR OTHER CONSIDERATION ISSUED, OR CAUSED TO BE ISSUED, BY THE
ACQUIRING ENTITY OR ITS SUBSIDIARIES (IN EACH CASE PROVIDED THAT THE
CONSIDERATION TO BE RECEIVED BY SUCH PARTY’S STOCKHOLDERS, OR OTHER EQUITY
HOLDERS, CONSISTS SOLELY OF CASH AND/OR PUBLICLY TRADED SECURITIES), UNLESS THE
STOCKHOLDERS (OR OTHER EQUITY HOLDERS) OF SUCH PARTY, AS CONSTITUTED IMMEDIATELY
PRIOR TO SUCH TRANSACTION, HOLD IMMEDIATELY AFTER SUCH TRANSACTION A MAJORITY OF
THE VOTING POWER OF THE SURVIVING OR RESULTING ENTITY IN SUCH A TRANSACTION (OR
MAJORITY VOTING POWER IN AN ENTITY THAT CONTROLS (AS DEFINED IN SECTION 1.6) THE
SURVIVING OR RESULTING ENTITY).  FOR CLARITY, NO PUBLIC OFFERING OF STOCK OR
OTHER SECURITIES SHALL BE CONSIDERED A CHANGE OF CONTROL.


1.9           “CONFIDENTIAL INFORMATION” HAS THE MEANING ASSIGNED TO SUCH TERM
IN SECTION 14.1.


1.10         “CYBERHEART FIELD” MEANS ANY AND ALL NON-TUMOR APPLICATIONS
INVOLVING OR RELATING TO THE HEART, THE CORONARY ARTERIES (INCLUDING WITHOUT
LIMITATION THE EPICARDIAL CORONARY ARTERIES), THE CARDIAC VEINS, THE STRUCTURE
OR FUNCTION OF ANY OF THE FOREGOING, OR RELATED CONDITIONS, INCLUDING WITHOUT
LIMITATION ALL DISEASES AND CONDITIONS OF THE CONDUCTION SYSTEM, THE CORONARY,
ARTERIAL AND/OR VENOUS SYSTEMS, HEART VALVES OR CHAMBERS, WALL ANOMALIES
AFFECTION, EJECTION FRACTION AND/OR CONDUCTION.


1.11         “CYBERHEART IMPROVEMENT” MEANS (I) ANY IMPROVEMENT OF ANY
CYBERKNIFE SYSTEM OR CYBERHEART PRODUCT, OR OF ANY PORTION OF A CYBERKNIFE
SYSTEM OR CYBERHEART PRODUCT, THAT (A) IS NECESSARY OR USEFUL FOR THE
MANUFACTURE OR USE OF ANY CYBERHEART PRODUCT SOLELY IN THE CYBERHEART FIELD AND
(B) IS FIRST CONCEIVED OR CREATED BY OR ON BEHALF OF CYBERHEART OR ACCURAY,
EITHER SOLELY OR JOINTLY, AFTER THE EFFECTIVE DATE DURING THE DEVELOPMENT
PERIOD; AND (II) THE NEW SOFTWARE. NOTWITHSTANDING THE FOREGOING, CYBERHEART
IMPROVEMENTS SHALL EXCLUDE (1) ANY IMPROVEMENTS TO THE CYBERKNIFE SYSTEM (OTHER
THAN THE NEW SOFTWARE) THAT ARE USEFUL IN THE ACCURAY FIELD AND (2) ANY
TECHNOLOGY (OTHER THAN THE NEW SOFTWARE), CONCEIVED OR CREATED BY OR ON BEHALF
OF ACCURAY, ITS AFFILIATES, OR ANY OF THEIR CONTRACTORS OR LICENSORS, TO THE
EXTENT THAT SUCH TECHNOLOGY IS NOT AN IMPROVEMENT DERIVED DURING THE DEVELOPMENT
PERIOD FROM A CYBERHEART PRODUCT, OR A PORTION OF A CYBERHEART PRODUCT THAT WAS

3


--------------------------------------------------------------------------------



DISCLOSED BY CYBERHEART TO ACCURAY  PRIOR TO THE TIME AT WHICH THE IMPROVEMENT
WAS FIRST CONCEIVED OR CREATED.


1.12         “CYBERHEART LIAISON” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER
SECTION 4.2.3.


1.13         “CYBERHEART MODULE” MEANS ANY AND ALL HARDWARE, SOFTWARE, OTHER
MODIFICATIONS, AND TECHNOLOGY THAT ARE ADDED TO OR USED WITH, OR THAT ALTER, ANY
CYBERKNIFE SYSTEM—WHETHER OR NOT SUCH HARDWARE, SOFTWARE, OTHER MODIFICATION, OR
TECHNOLOGY IS AN IMPROVEMENT OF A CYBERKNIFE SYSTEM, OR PORTION THEREOF, AND
WHETHER OR NOT IT IS DEVELOPED THROUGH THE EXERCISE OF RIGHTS GRANTED TO
CYBERHEART IN THIS AGREEMENT—SO THAT SUCH MODIFIED CYBERKNIFE SYSTEM, IN
COMBINATION WITH SUCH HARDWARE, SOFTWARE, OTHER MODIFICATIONS, AND TECHNOLOGY,
IS CAPABLE OF PERFORMING APPLICATIONS SOLELY WITHIN THE CYBERHEART FIELD.  FOR
CLARITY, THE CYBERHEART MODULE INCLUDES ALL PORTIONS OF ANY CYBERHEART SYSTEM
THAT ARE WITHIN THE SCOPE OF THE FOREGOING.


1.14         “CYBERHEART PATENTS” MEANS (I) THE PATENTS SET FORTH IN EXHIBIT C;
(II) ALL PATENTS TO WHICH THE PATENTS IN (I), ABOVE CLAIM PRIORITY; (III) ALL
PATENTS CLAIMING PRIORITY TO ANY OF THE PATENTS IDENTIFIED IN (I) OR (II),
ABOVE; (IV) ANY AND ALL OTHER PATENTS CLAIMING CYBERHEART TECHNOLOGY, CYBERHEART
PRODUCTS, OR AN ACCURAY IMPROVEMENT (EXCEPT TO THE EXTENT THE PATENT IS ASSIGNED
TO ACCURAY PURSUANT TO SECTION 9.1.2), OR ANY PORTION THEREOF; (V) ANY AND ALL
OTHER PATENT CLAIMS CLAIMING CYBERHEART PRODUCTS (OR ANY PORTION THEREOF) THAT
ARE USEFUL IN THE ACCURAY FIELD; AND (VI) ANY AND ALL OTHER PATENTS THAT ARE
USEFUL IN THE ACCURAY FIELD OR FOR ANY MAKING, USE, SALE, OFFER FOR SALE,
IMPORTATION, OR OTHER EXPLOITATION OR DISPOSITION OF ANY CYBERKNIFE SYSTEM; IN
EACH CASE IN ANY COUNTRY OR JURISDICTION AND, IN THE CASE OF (IV), (V) AND (VI),
ABOVE, TO THE EXTENT OWNED OR OTHERWISE CONTROLLED BY CYBERHEART OR ITS
CONTROLLED AFFILIATES, INCLUDING WITHOUT LIMITATION BY ASSIGNMENT FROM ACCURAY
UNDER SECTION 9.1.3 (BUT OTHER THAN AS A RESULT OF ANY LICENSE FROM ACCURAY),
SUCH THAT CYBERHEART OR ITS CONTROLLED AFFILIATE MAY GRANT TO ACCURAY THE
LICENSES HEREUNDER, ON THE EFFECTIVE DATE OR AT ANY OTHER TIME PRIOR TO THE IP
CUTOFF DATE.  NOTWITHSTANDING THE FOREGOING, THE CYBERHEART PATENTS SHALL
EXCLUDE THE ACCURAY PATENTS.


1.15         “CYBERHEART PRODUCT” MEANS EACH OF THE CYBERHEART MODULE AND THE
CYBERHEART SYSTEM.


1.16         “CYBERHEART SOFTWARE” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER
SECTION 2.2.4.1.


1.17         “CYBERHEART SYSTEM” MEANS A STEREOTACTIC RADIOSURGERY SYSTEM THAT
IS DESIGNED OR DEVELOPED BY OR ON BEHALF OF CYBERHEART OR ITS AFFILIATES (BUT
WHICH MAY INCLUDE COMPONENTS PURCHASED OR LICENSED FROM THIRD PARTY SUPPLIERS
THAT ARE NOT DESIGNED BY OR ON BEHALF OF CYBERHEART) SOLELY FOR USE IN
APPLICATIONS SOLELY IN THE CYBERHEART FIELD, INCLUDING, WITHOUT LIMITATION, A
STEREOTACTIC RADIOSURGERY SYSTEM THAT IS BASED UPON OR INCORPORATES A CYBERKNIFE
SYSTEM OR ACCURAY TECHNOLOGY, OR IS BASED UPON OR INCORPORATES ANY PORTION OR
COMPONENT THEREOF, OR METHOD OR PROCESS RELATED THERETO, SOLELY FOR USE IN
APPLICATIONS SOLELY IN THE CYBERHEART FIELD.

4


--------------------------------------------------------------------------------



1.18         “CYBERHEART TECHNOLOGY” MEANS (I) ALL TECHNOLOGY, INCLUDING WITHOUT
LIMITATION CYBERHEART IMPROVEMENTS, CYBERHEART SOFTWARE, AND NEW SOFTWARE,
DISCLOSED OR PROVIDED TO ACCURAY BY CYBERHEART UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT BETWEEN THE PARTIES AND (II) ALL INTELLECTUAL PROPERTY RIGHTS RELATED
THERETO, OTHER THAN PATENTS; PROVIDED THAT CYBERHEART TECHNOLOGY DOES NOT
INCLUDE ANY ACCURAY TECHNOLOGY OR ANY TECHNOLOGY OR INTELLECTUAL PROPERTY RIGHTS
CONCEIVED OR CREATED BY OR ON BEHALF OF ACCURAY.


1.19         “CYBERKNIFE COMPONENT” MEANS A HARDWARE COMPONENT OF A CYBERHEART
PRODUCT THAT (A) WAS DESIGNED BY OR ON BEHALF OF ACCURAY (OTHER THAN PURSUANT TO
THE DEVELOPMENT SERVICES) AND IS USED IN THE CYBERHEART PRODUCT IN SUBSTANTIALLY
THE SAME FORM IN WHICH IT IS USED IN A CYBERKNIFE SYSTEM AT THE TIME THAT
CYBERHEART FIRST SEEKS ANY QUOTE, PROPOSAL, OR TERMS FOR SUPPLY OF SUCH
COMPONENT OR CYBERHEART PRODUCT (AN “INITIAL SOLICITATION”), (B) IS NOT MADE
GENERALLY COMMERCIALLY AVAILABLE BY ANY OTHER PARTY IN THE FORM USED BY ACCURAY,
AND (C) IS MANUFACTURED BY OR ON BEHALF OF ACCURAY FOR INCORPORATION INTO
CYBERKNIFE SYSTEMS AT THE TIME THAT CYBERHEART MAKES AN INITIAL SOLICITATION
WITH RESPECT TO SUCH COMPONENT. ANY COMPONENTS THAT ARE ACQUIRED BY ACCURAY OR
ITS AFFILIATE (SUCH AS, WITHOUT LIMITATION, FROM A CONTRACT MANUFACTURER) FOR
THE CYBERKNIFE SYSTEM PURSUANT TO (A) THROUGH (C) ABOVE SHALL BE DEEMED A
CYBERKNIFE COMPONENT IN ACCORDANCE WITH THE FOREGOING SOLELY IF USED IN THE
CYBERHEART PRODUCT IN SUBSTANTIALLY THE SAME FORM AS ACQUIRED BY ACCURAY OR THE
AFFILIATE.  FOR CLARITY, SMALL PARTS AND COMPONENTS THAT ARE VALUED AT UNDER ONE
THOUSAND DOLLARS ($1,000), ARE GENERALLY COMMERCIALLY AVAILABLE, AND USED IN
CYBERKNIFE SYSTEMS WITHOUT MODIFICATION ARE NOT CYBERKNIFE COMPONENTS AND CAN BE
PURCHASED DIRECTLY BY CYBERHEART FROM THEIR MANUFACTURERS.


1.20         “CYBERKNIFE SOFTWARE” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER
SECTION 2.2.6.3.


1.21         “CYBERKNIFE SYSTEM” MEANS ANY STEREOTACTIC RADIOSURGERY SYSTEM
DESIGNED OR DEVELOPED BY OR ON BEHALF OF ACCURAY OR ANY ACCURAY AFFILIATE (BUT
WHICH MAY INCLUDE COMPONENTS PURCHASED OR LICENSED FROM THIRD PARTY SUPPLIERS
THAT ARE NOT DESIGNED BY OR ON BEHALF OF ACCURAY) FOR ANY APPLICATION SOLELY IN
THE ACCURAY FIELD.


1.22         “DELIVERABLES” MEANS ANY TECHNOLOGY FIRST CONCEIVED OR CREATED BY
ACCURAY OR ITS AFFILIATE, OR JOINTLY WITH CYBERHEART, PURSUANT TO THE
DEVELOPMENT SERVICES FOR THE DEVELOPMENT, MAKING, USE, IMPORTATION, MARKETING,
SALE, OR OTHER EXPLOITATION OR COMMERCIALIZATION OF CYBERHEART PRODUCTS, OR FOR
THE EXPLOITATION OF THE ACCURAY TECHNOLOGY OR THE ACCURAY PATENTS IN THE
CYBERHEART FIELD, OR OTHER TECHNOLOGY THAT IS INCORPORATED BY ACCURAY IN THE
DELIVERABLES UNDER, OR OTHERWISE EXPLICITLY SPECIFIED IN THE APPLICABLE
STATEMENT OF WORK.


1.23         “DEVELOPMENT PERIOD” MEANS THE PERIOD COMMENCING AS OF THE
EFFECTIVE DATE AND ENDING ON THE LATER OF THE FIFTH (5TH) ANNIVERSARY OF THE
EFFECTIVE DATE OR AS OTHERWISE DESCRIBED IN EACH STATEMENT OF WORK UNDER SECTION
3.3 DURING WHICH DEVELOPMENT SERVICES WILL BE PERFORMED BY ACCURAY OR ITS
SUBCONTRACTORS.

5


--------------------------------------------------------------------------------



1.24         “DEVELOPMENT SERVICES” MEANS THE DESIGN AND DEVELOPMENT SERVICES TO
BE PERFORMED BY ACCURAY AND ITS SUBCONTRACTORS FOR CYBERHEART PURSUANT TO A
STATEMENT OF WORK UNDER SECTION 3.3.


1.25         “FEES” MEANS THE AMOUNTS TO BE PAID BY CYBERHEART TO ACCURAY UNDER
ARTICLE 8, SECTION 6.4, AND/OR RELATED EXHIBITS.


1.26         “FTE” MEANS THE FULL TIME EQUIVALENT EFFORT OF ONE PERSON WHO
PARTICIPATES DIRECTLY IN THE DEVELOPMENT SERVICES.  FOR PURPOSES OF THIS SECTION
1.26, “FULL TIME EQUIVALENT EFFORT” SHALL MEAN ONE THOUSAND NINE HUNDRED (1,900)
HOURS PER YEAR.


1.27         “JSC” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER SECTION 4.1.


1.28         “IMPROVEMENT” MEANS WITH RESPECT TO TECHNOLOGY: (A) FOR
COPYRIGHTABLE OR COPYRIGHTED TECHNOLOGY (INCLUDING WITHOUT LIMITATION ANY MASK
WORKS), A WORK WHICH IS BASED UPON ONE OR MORE PRE-EXISTING WORKS, SUCH AS A
REVISION, MODIFICATION, TRANSLATIONS, ABRIDGMENT, CONDENSATION, EXPANSION,
COLLECTION, COMPILATION, OR ANY OTHER FORM IN WHICH SUCH PRE-EXISTING WORKS MAY
BE RECAST, TRANSFORMED, OR ADAPTED; (B) FOR PATENTABLE OR PATENTED TECHNOLOGY,
ANY ADAPTATION, ADDITION, IMPROVEMENT, OR COMBINATION BASED ON A PRE-EXISTING
WORK OR PATENT; AND (C) FOR TECHNOLOGY SUBJECT TO TRADE SECRET PROTECTION, ANY
NEW MATERIAL, INFORMATION, OR DATA RELATING TO AND DERIVED FROM SUCH EXISTING
TRADE SECRET MATERIAL, INCLUDING WITHOUT LIMITATION NEW MATERIAL WHICH MAY BE
PROTECTABLE BY COPYRIGHT, PATENT, OR OTHER PROPRIETARY RIGHTS. FOR THE PURPOSES
OF CLARIFICATION, AN ITEM OF TECHNOLOGY SHALL BE CONSIDERED TO BE AN IMPROVEMENT
OF ANOTHER ITEM OF TECHNOLOGY ONLY IF IT IS ACTUALLY DERIVED FROM SUCH OTHER
ITEM, AND NOT MERELY BECAUSE IT MAY HAVE THE SAME OR SIMILAR FUNCTIONALITY OR
USE AS SUCH OTHER ITEM.


1.29         “INTELLECTUAL PROPERTY RIGHTS” MEANS THE U.S. AND FOREIGN RIGHTS
ASSOCIATED WITH THE FOLLOWING:  (I) PATENTS; (II) COPYRIGHTS, COPYRIGHT
REGISTRATIONS, AND APPLICATIONS THEREFOR (“COPYRIGHTS”); (III) TRADE-SECRET
RIGHTS AND ALL OTHER TRADE SECRET OR SIMILAR PROPRIETARY RIGHTS IN CONFIDENTIAL
BUSINESS OR TECHNICAL INFORMATION (“TRADE SECRET RIGHTS”); AND (IV) ANY SIMILAR,
CORRESPONDING OR EQUIVALENT RIGHTS TO ANY OF THE FOREGOING ANYWHERE IN THE
WORLD.  FOR PURPOSES OF THIS AGREEMENT, INTELLECTUAL PROPERTY RIGHTS EXCLUDES
ANY U.S. AND FOREIGN RIGHTS ASSOCIATED WITH LOGOS, TRADEMARKS, TRADE NAMES, AND
SIMILAR INSIGNIA OF ORIGIN OR QUALITY.


1.30         “IP CUTOFF DATE” MEANS THE EARLIER OF THE TENTH (10TH) ANNIVERSARY
OF THE EFFECTIVE DATE OR TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 11.2,
11.3, OR 11.4.  NOTWITHSTANDING THE FOREGOING, IF ACCURAY OR ITS AFFILIATE IS
SUPPLYING PRODUCT OR COMPONENTS, OR PROVIDING INSTALLATION OR SUPPORT SERVICES,
ON OR AFTER THE TENTH (10TH) ANNIVERSARY OF THE EFFECTIVE DATE, THE IP CUTOFF
DATE FOR PURPOSES OF SECTIONS 1.4 AND 1.5 SHALL BE TWO (2) YEARS AFTER THE TIME
AT WHICH SUCH SUPPLY AND/OR SERVICES ARE LAST PROVIDED BY ACCURAY AND ITS
AFFILIATES OR UNTIL TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 11.2,
11.3, OR 11.4, WHICHEVER OCCURS FIRST.


1.31         “MANUFACTURING AND SUPPLY AGREEMENT” HAS THE MEANING ASSIGNED TO
SUCH TERM UNDER SECTION 6.1.1.

6


--------------------------------------------------------------------------------



1.32         “MANUFACTURING TECHNOLOGY” MEANS THE TECHNOLOGY OWNED OR CONTROLLED
BY ACCURAY THAT IS USED IN OR IS USEFUL FOR ANY MANUFACTURING OF A CYBERKNIFE
SYSTEM, CYBERKNIFE COMPONENT, OR CYBERHEART PRODUCT, OR OF ANY COMPONENTS OR
PORTIONS OF A CYBERHEART PRODUCT.  FOR CLARITY, MANUFACTURING TECHNOLOGY DOES
NOT INCLUDE (I) DRAWINGS OR DESIGNS OF CYBERHEART PRODUCTS, (II) SOFTWARE
FLOW-CHARTS OR PSEUDOCODE THAT IS NOT CONSIDERED SOURCE CODE OR WRITTEN IN ANY
PROGRAMMING LANGUAGE, OR (III) SOURCE CODE FOR ANY INTERFACE DELIVERED UNDER A
STATEMENT OF WORK OR UNDER SECTION 2.1.


1.33         “NEW SOFTWARE” MEANS ALL RIGHT, TITLE AND INTEREST IN AND TO ALL
SOFTWARE, FIRMWARE, AND OTHER CODE THAT IS CREATED OR DEVELOPED IN CONNECTION
WITH THE RESEARCH, DEVELOPMENT, OR MODIFICATION OF OR FOR ANY CYBERHEART
PRODUCT, OR ANY PORTION THEREOF, INCLUDING WITHOUT LIMITATION UNDER THIS
AGREEMENT AND INCLUDING WITHOUT LIMITATION ALL INTELLECTUAL PROPERTY RIGHTS TO
THE EXTENT EMBODIED IN OR CONCERNING SUCH SOFTWARE, FIRMWARE, AND OTHER CODE. 
FOR THE AVOIDANCE OF DOUBT, NEW SOFTWARE SHALL NOT INCLUDE ANY SOFTWARE
DEVELOPED BY ACCURAY, OUTSIDE OF A STATEMENT OF WORK, FOR ITS CYBERKNIFE SYSTEM.


1.34         “PATENTS” MEANS ANY AND ALL (I) PENDING AND ISSUED U.S., FOREIGN,
INTERNATIONAL, AND REGIONAL PATENTS, PATENT APPLICATIONS, CERTIFICATES OF
INVENTION, PATENTS OF ADDITION OR SUBSTITUTION, UTILITY MODEL, DESIGN
REGISTRATION, AND OTHER GOVERNMENTAL GRANTS FOR THE PROTECTION OF INVENTIONS, OR
INDUSTRIAL DESIGNS ANYWHERE IN THE WORLD; (II) PROVISIONAL, CONTINUATIONS,
CONTINUATIONS-IN-PART, SUBSTITUTIONS  DIVISIONAL, CONTINUED PROSECUTION, AND
OTHER APPLICATIONS THEREOF; (III) PATENTS ISSUING ON ANY OF THE FOREGOING;
(IV) RENEWAL, REISSUES, RE-EXAMINATIONS, AND EXTENSIONS OF ANY SUCH PATENTS OR
PATENT APPLICATIONS; AND (V) FOREIGN COUNTERPARTS OR EQUIVALENTS OF ANY OF THE
FOREGOING IN ANY COUNTRY OR JURISDICTION.


1.35         “PER-CLICK REVENUE” MEANS THE PER-USE REVENUE ACTUALLY RECEIVED,
EARNED OR DEFERRED, BY CYBERHEART FROM AN END-USER OF A CYBERHEART PRODUCT IN
CONSIDERATION FOR EACH USE OF THE CYBERHEART PRODUCT BY SUCH END-USER; LESS:
SALES TAXES, DUTIES AND OTHER GOVERNMENTAL CHARGES (INCLUDING VALUE ADDED TAX),
BUT EXCLUDING WHAT IS COMMONLY KNOWN AS INCOME TAXES; PROVIDED THAT SUCH AMOUNTS
ARE CHARGED SEPARATELY ON THE INVOICE AND PAID BY SUCH END-USER OR
REPRESENTATIVE OR AGENT (INCLUDING, WITHOUT LIMITATION, FINANCING ENTITIES) OF
SUCH END-USER.


1.36         “PERSON” SHALL BE BROADLY INTERPRETED TO INCLUDE AN INDIVIDUAL, A
PARTNERSHIP, A CORPORATION, A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A JOINT
STOCK COMPANY, A TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION, OR A
GOVERNMENTAL ENTITY OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF.


1.37         “PROJECT MANAGER” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER
SECTION 4.2.1.


1.38         “REASONABLE COMMERCIAL EFFORTS”  MEANS (I) WITH RESPECT TO THE
EFFORTS TO BE EXPENDED BY ANY PERSON—WITH RESPECT TO ANY OBJECTIVE—REASONABLE,
DILIGENT, GOOD FAITH EFFORTS TO ACCOMPLISH SUCH OBJECTIVE AS SUCH PERSON WOULD
USE OR HAS USED IN THE ORDINARY COURSE OF BUSINESS TO ACCOMPLISH A SIMILAR
OBJECTIVE UNDER SIMILAR CIRCUMSTANCES FOR ITS OWN BUSINESS AND (II) WITH RESPECT
TO THE EFFORTS TO BE EXPENDED BY ANY PERSON WITH RESPECT TO RESEARCH,
DEVELOPMENT, MANUFACTURE, SUPPLY, INSTALLATION, SERVICE, SUPPORT, AND
COMMERCIALIZATION OF A

7


--------------------------------------------------------------------------------



PRODUCT, EFFORTS AND RESOURCES NORMALLY USED OR WHICH HAVE BEEN USED BY SUCH
PERSON WITH RESPECT TO A MEDICAL DEVICE PRODUCT OWNED BY SUCH PERSON WHICH IS OF
SIMILAR MARKET POTENTIAL AT A SIMILAR STAGE IN THE DEVELOPMENT OR LIFE OF SUCH
PRODUCT, TAKING INTO ACCOUNT ISSUES OF SAFETY, EFFICACY, PRODUCT PROFILE, THE
COMPETITIVENESS OF THE MARKETPLACE, THE PROPRIETARY POSITION OF THE PRODUCT, THE
REGULATORY STRUCTURE INVOLVED, PROFITABILITY OF THE PRODUCT AND OTHER RELEVANT
COMMERCIAL FACTORS. FOR CLARITY, THE REASONABLENESS OF ACCURAY’S EFFORTS IN
PERFORMING DEVELOPMENT, MANUFACTURE, AND SUPPLY FOR CYBERHEART SHALL BE ASSESSED
UNDER (I) AND (II) ABOVE AS IF ACCURAY WAS PERFORMING DEVELOPMENT FOR ITSELF AND
ITS OWN PRODUCT; AND THE CYBERHEART PRODUCTS SHALL BE DEEMED TO BE OF SIMILAR
MARKET POTENTIAL AND PROFITABILITY AS CYBERKNIFE SYSTEMS FOR PURPOSES OF THE
FOREGOING.


1.39         “REGULATORY AGENCY” MEANS ANY NATIONAL (E.G., THE FDA),
SUPRA-NATIONAL (E.G., THE EUROPEAN COMMISSION, THE COUNCIL OF THE EUROPEAN UNION
(“EMEA”)), OR OTHER GOVERNMENTAL ENTITY WITH AUTHORITY OVER THE DEVELOPMENT,
MANUFACTURE, USE, MARKETING, SALE, OR PRICING OF ANY CYBERHEART PRODUCT OR
CYBERKNIFE SYSTEM IN ANY JURISDICTION.


1.40         “REGULATORY APPROVAL” MEANS THE NATIONAL OR MULTINATIONAL APPROVAL
NECESSARY TO MARKET, USE, OR SELL A NEW MEDICAL DEVICE PRODUCT TO THE PUBLIC AT
LARGE IN A PARTICULAR COUNTRY OR MULTI-NATIONAL GROUP OF COUNTRIES INCLUDING
WITHOUT LIMITATION THROUGHOUT THE EUROPEAN UNION.


1.41         “REGULATORY FILING” MEANS ANY APPLICATION OR NOTIFICATION REQUIRED
TO BE FILED WITH A REGULATORY AGENCY IN ORDER TO GAIN REGULATORY APPROVAL IN A
COUNTRY, INCLUDING WITHOUT LIMITATION A PREMARKET APPROVAL APPLICATION OR
PREMARKET NOTIFICATION FILED UNDER SECTION 515 OR SECTION 510(K) OF THE U.S.
FEDERAL FOOD, DRUG AND COSMETIC ACT, 21, U.S.C. §§ 360E, 360(K), RESPECTIVELY,
AS AMENDED OR ITS SUPRANATIONAL EQUIVALENT.


1.42         “SPECIFICATIONS” MEANS THE CHARACTERISTICS, FEATURES, STANDARDS,
AND OTHER REQUIREMENTS FOR EACH OF THE DELIVERABLES PROVIDED HEREUNDER AS
(I) SET FORTH IN EACH STATEMENT OF WORK, (II) REQUIRED BY APPLICABLE LAW, OR
(III) OTHERWISE AGREED UPON BY THE PARTIES IN WRITING. FOR THE AVOIDANCE OF
DOUBT, EITHER PARTY MAY PROPOSE SPECIFICATIONS TO THE OTHER PARTY, BUT BOTH
PARTIES MUST AGREE TO SUCH SPECIFICATIONS.


1.43         “STATEMENT OF WORK” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER
SECTION 3.1.


1.44         “TECHNOLOGY” MEANS ANY AND ALL TECHNOLOGY, TECHNICAL INFORMATION,
CONFIDENTIAL INFORMATION, SOFTWARE, WORKS OF AUTHORSHIP, KNOW-HOW, INVENTIONS,
PROCESSES, PROCEDURES, COMPOSITIONS, METHODS, FORMULAE, PROTOCOLS, TECHNIQUES,
DESIGNS, DRAWINGS, DATA, AND OTHER TECHNICAL SUBJECT MATTER, DOCUMENTS, AND
MATERIALS.


1.45         “TERM” HAS THE MEANING ASSIGNED TO SUCH TERM UNDER SECTION 11.1.

8


--------------------------------------------------------------------------------



2.             ACCURAY TECHNOLOGY DELIVERY AND GRANT OF RIGHTS AND LICENSE BACK.


2.1           DELIVERY.  PROMPTLY FOLLOWING THE EFFECTIVE DATE, ACCURAY SHALL
DELIVER TO CYBERHEART, OR OTHERWISE PROVIDE SUFFICIENT ACCESS TO MEET ITS
OBLIGATIONS OR EXERCISE ITS RIGHTS UNDER THIS AGREEMENT, THE ACCURAY TECHNOLOGY
SET FORTH IN EXHIBIT B IN A FORMAT AND LOCATION MUTUALLY AGREED TO BY THE
PARTIES, SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD BY EITHER PARTY.  IN
ADDITION TO THE FOREGOING, DURING THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING ON THE IP CUTOFF DATE, ACCURAY SHALL, AS SOON AS PRACTICAL AFTER
CYBERHEART’S REQUEST, DELIVER OR MAKE AVAILABLE TO CYBERHEART ANY OTHER ACCURAY
TECHNOLOGY AND MANUFACTURING TECHNOLOGY THAT IS REASONABLY NECESSARY OR USEFUL
FOR DEVELOPMENT BEING CONDUCTED OR WORK BEING PERFORMED BY OR ON BEHALF OF
CYBERHEART IN THE CYBERHEART FIELD (BUT EXCLUDING MANUFACTURING TECHNOLOGY
RELATED TO CYBERKNIFE COMPONENTS AND OTHER MANUFACTURING TECHNOLOGY).  THE
PARTIES AGREE THAT THE MANUFACTURING TECHNOLOGY THAT IS NECESSARY OR USEFUL FOR
THE MANUFACTURE OF CYBERKNIFE COMPONENTS AND THE MANUFACTURING TECHNOLOGY NOT
REASONABLY NECESSARY OR USEFUL FOR DEVELOPMENT BEING CONDUCTED OR WORK BEING
PERFORMED BY OR ON BEHALF OF CYBERHEART SHALL BE DELIVERED, IF AT ALL, TO
CYBERHEART SOLELY PURSUANT TO A MANUFACTURING AND SUPPLY AGREEMENT BETWEEN THE
PARTIES. FOR THE AVOIDANCE OF DOUBT, NO ACCURAY TECHNOLOGY OR DELIVERABLE
DELIVERED BY ACCURAY UNDER THIS AGREEMENT WILL INCLUDE ANY SOURCE CODE OF
ACCURAY OTHER THAN INTERFACE SOURCE CODE INDICATED BELOW IN SECTION 2.1.1.


2.1.1                INTERFACE.   TO THE EXTENT APPLICABLE PURSUANT TO THE
DEVELOPMENT SERVICES OR A MANUFACTURING AND SUPPLY AGREEMENT, THE PARTIES WILL
USE REASONABLE COMMERCIAL EFFORTS TO DEFINE AND DEVELOP AN INTERFACE BETWEEN THE
CYBERKNIFE SYSTEM AND THE CYBERHEART MODULE. SUCH INTERFACE WILL INCLUDE
APPLICABLE HARDWARE AND SOFTWARE TO ENABLE HARDWARE AND SOFTWARE COMMUNICATION
AND COMPATIBILITY AND INTEGRATION BETWEEN THE CYBERKNIFE SYSTEM AND CYBERHEART
MODULE, INCLUDING AS APPROPRIATE, ETHERNET OR OTHER COMMUNICATION PROTOCOLS.
ACCURAY SHALL PROVIDE ANY INTERFACE SOURCE CODE OR OBJECT CODE FOR THE
CYBERKNIFE SYSTEM TO CYBERHEART THAT IS NECESSARY TO ENABLE SUCH INTEGRATION.


2.2           GRANT OF RIGHTS.


2.2.1                                                SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ACCURAY HEREBY GRANTS TO CYBERHEART, UNDER THE
ACCURAY PATENTS AND ACCURAY TECHNOLOGY, AN EXCLUSIVE (INCLUDING AS TO ACCURAY,
EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT), WORLDWIDE, FULLY PAID (EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT), ROYALTY-FREE (EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT) RIGHT AND LICENSE, WITHOUT THE RIGHT TO AUTHORIZE OR
GRANT SUBLICENSES (EXCEPT AS SET FORTH IN SECTION 2.2.4), (I) TO RESEARCH,
DEVELOP, HAVE DEVELOPED, USE, SELL, OFFER TO SELL, MARKET, IMPORT, AND OTHERWISE
EXPLOIT AND COMMERCIALIZE (BUT NOT THE RIGHT TO MANUFACTURE OR HAVE MANUFACTURED
EXCEPT AS SET FORTH IN SECTION 2.2.1(II), BELOW, AND IN THE MANUFACTURING AND
SUPPLY AGREEMENT) CYBERHEART PRODUCTS SOLELY IN THE CYBERHEART FIELD; (II) TO
MAKE AND HAVE MADE ALL PORTIONS OF A CYBERHEART PRODUCT THAT ARE NOT A
CYBERKNIFE COMPONENT SOLELY FOR USE IN THE CYBERHEART FIELD; AND (III) TO
DISCLOSE ACCURAY TECHNOLOGY (SUBJECT TO OBLIGATIONS OF CONFIDENTIALITY AND
NON-USE NO LESS RESTRICTIVE THAN THOSE SET FORTH IN ARTICLE 14) IN ALL CASES
SOLELY TO PARTIES THAT ARE NOT ACCURAY COMPETITORS, SOLELY IN CONNECTION WITH
THE GRANT OF A SUBLICENSE UNDER THE FOREGOING RIGHTS PURSUANT TO SECTION 2.2.4,
OR ENGAGING CONTRACTORS PURSUANT TO SECTION

9


--------------------------------------------------------------------------------



2.2.4.3, IN CONNECTION WITH THE EXERCISE OF THE RIGHTS GRANTED UNDER THIS
SECTION 2.2.1 AND SECTION 2.2.2, OR TO CONSULTANTS, ADVISORS, INVESTORS,
POTENTIAL ACQUIRERS (EXCLUDING ACCURAY COMPETITORS), PUBLIC ACCOUNTANTS, AND
REGULATORY AUTHORITIES.  FOR CLARITY, THE LICENSE GRANTED TO CYBERHEART IN THIS
SECTION 2.2.1 AND SECTION 2.2.2 SHALL NOT BE CONSTRUED TO PROHIBIT OR RESTRICT
ACCURAY OR ITS AFFILIATES IN ANY MANNER FROM EXPLOITING THE ACCURAY PATENTS OR
ACCURAY TECHNOLOGY FOR ANY PURPOSES IN THE ACCURAY FIELD.


2.2.2                WITHOUT LIMITING THE RIGHTS AND LICENSES GRANTED TO
CYBERHEART IN SECTION 2.2.1, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ACCURAY HEREBY GRANTS TO CYBERHEART, UNDER THE ACCURAY TECHNOLOGY, AN
EXCLUSIVE RIGHT AND LICENSE, WITHOUT THE RIGHT TO AUTHORIZE OR GRANT SUBLICENSES
(EXCEPT AS SET FORTH IN SECTION 2.2.4), (I) TO DISTRIBUTE, DIRECTLY AND
INDIRECTLY, CYBERHEART PRODUCTS, AND PORTIONS THEREOF, SOLELY IN THE CYBERHEART
FIELD, (II) TO USE, REPRODUCE, PRODUCE DERIVATIVE WORKS  OF, TRANSMIT, DISPLAY,
PERFORM, AND DISTRIBUTE THE ACCURAY TECHNOLOGY (AND DERIVATIVE WORKS THEREOF,
INCLUDING THE NEW SOFTWARE AND CYBERHEART SOFTWARE) AS NECESSARY OR USEFUL TO
RESEARCH, DEVELOP, USE, SELL, OFFER TO SELL, MARKET, IMPORT, AND OTHERWISE
EXPLOIT AND COMMERCIALIZE (BUT NOT THE RIGHT TO MANUFACTURE OR HAVE MANUFACTURED
EXCEPT AS SET FORTH IN SECTION 2.2.1(II) AND IN THE MANUFACTURING AND SUPPLY
AGREEMENT) CYBERHEART PRODUCTS SOLELY IN THE CYBERHEART FIELD (SUBJECT TO
OBLIGATIONS OF CONFIDENTIALITY AND NON-USE NO LESS RESTRICTIVE THAN THOSE SET
FORTH IN ARTICLE 14), AND (III) TO DISTRIBUTE, REPRODUCE, TRANSMIT, PUBLICLY
DISPLAY, AND PUBLICLY PERFORM, SALES, MARKETING, AND USER DOCUMENTATION AND
MATERIALS, IN EACH CASE SOLELY FOR PURPOSES IN THE CYBERHEART FIELD.


2.2.3                SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
ACCURAY HEREBY GRANTS TO CYBERHEART AN EXCLUSIVE RIGHT AND LICENSE UNDER
ACCURAY’S TRADEMARKS, WITHOUT THE RIGHT TO AUTHORIZE OR GRANT SUBLICENSES
(EXCEPT AS SET FORTH IN SECTION 2.2.4), TO DISTRIBUTORS AND MARKETING AND
ADVERTISING PARTNERS, TO USE THE TRADEMARK “CYBERHEART” TO MARKET, SELL, AND
PROMOTE CYBERHEART PRODUCTS IN THE CYBERHEART FIELD.  FOR THE AVOIDANCE OF
DOUBT, ACCURAY AND ITS AFFILIATES SHALL NOT OPPOSE ANY GOVERNMENT REGISTRATION
APPLICATION BY CYBERHEART FOR THE TRADEMARK “CYBERHEART” OUTSIDE THE ACCURAY
FIELD.


2.2.4                SUBLICENSING.

2.2.4.1         THE LICENSES GRANTED TO CYBERHEART IN SECTION 2.2.1 AND SECTION
2.2.2 INCLUDE THE RIGHT FOR CYBERHEART TO GRANT AND AUTHORIZE SUBLICENSES ONLY
TO FINAL END-USERS WHO ARE NOT ACCURAY COMPETITORS, WITHOUT ACCURAY’S CONSENT,
TO USE ONLY (BUT NO OTHER RIGHT OTHER THAN USE) THE OBJECT CODE VERSION OF ANY
SOFTWARE, FIRMWARE, AND OTHER CODE THAT IS INCLUDED IN ANY CYBERHEART PRODUCT
(THE “CYBERHEART SOFTWARE”) FOR USE OF THE CYBERHEART SOFTWARE WITH THE
CYBERHEART PRODUCT ON COMMERCIALLY REASONABLE TERMS.  SUCH SUBLICENSE BY
CYBERHEART SHALL CONTAIN PROHIBITIONS AGAINST REVERSE ENGINEERING OF THE
CYBERHEART SOFTWARE AND HARDWARE THAT COMPRISES A CYBERHEART PRODUCT, SUBJECT TO
APPLICABLE LAW AND OBLIGATIONS OF CONFIDENTIALITY NO LESS RESTRICTIVE THAN THOSE
SET FORTH IN ARTICLE 14 AND SUBJECT TO TERMS THAT PROHIBIT (AND EXCLUDE RIGHTS
FOR) USE OF THE CYBERHEART PRODUCT IN THE ACCURAY FIELD.

2.2.4.2         EXCEPT AS SET FORTH IN SECTION 2.2.4.1, CYBERHEART SHALL HAVE
THE RIGHT TO GRANT NON-SUBLICENSEABLE SUBLICENSES (INCLUDING, WITHOUT
LIMITATION, SUBLICENESS OF OBJECT CODE TO NON END-USERS) UNDER SECTION 2.2.1 AND
SECTION 2.2.2 ONLY UPON PRIOR WRITTEN

10


--------------------------------------------------------------------------------


CONSENT OF ACCURAY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED,
OR CONDITIONED; PROVIDED THAT IN NO EVENT SHALL CYBERHEART GRANT OR AUTHORIZE
ANY SUBLICENSES TO ANY ACCURAY COMPETITOR OR TO ANY PARTY ACCURAY REASONABLY
DETERMINES MAY BECOME A COMPETITOR OF ACCURAY IN THE FUTURE. ACCURAY AGREES THAT
IT SHALL NOT WITHHOLD, DELAY, OR CONDITION ANY CONSENT UPON ADDITIONAL FEES OR
PAYMENTS (E.G., ADDITIONAL LICENSE FEES OR ROYALTIES) BEING PROVIDED. 
CYBERHEART SHALL PROVIDE ACCURAY A COPY OF EACH SUBLICENSE UNDER THIS SECTION
2.2.4.2 NOT LESS THAN THIRTY (30) DAYS PRIOR TO EXECUTION OF SUCH SUBLICENSE,
EACH SUCH SUBLICENSE SHALL REQUIRE THE SUBLICENSEE TO AGREE IN WRITING TO BE
BOUND BY TERMS AND CONDITIONS MATERIALLY AS PROTECTIVE OF ACCURAY AS OF THE
PROVISIONS OF THIS AGREEMENT, AND ALL SUBLICENSES UNDER THIS SECTION 2.2.4.2
SHALL TERMINATE UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT EXCEPT TO THE
EXTENT OTHERWISE AGREED BY THE PARTIES IN WRITING. NOTWITHSTANDING THIS SECTION
2.2.4.2, ABOVE, BUT WITHOUT LIMITING CYBERHEART’S MANUFACTURE AND HAVE
MANUFACTURED RIGHTS PURSUANT TO SECTION 2.2, SECTION 6.1, OR THE MANUFACTURING
AND SUPPLY AGREEMENT, CYBERHEART MAY GRANT SUBLICENSES OF THE OBJECT CODE FORM
OF ACCURAY’S SOFTWARE WITHOUT PERMISSION FROM, OR REVIEW OF THE SUBLICENSE BY,
ACCURAY SOLELY TO CONTRACTORS AND MAY USE CONTRACTORS TO DEVELOP HARDWARE AND
SOFTWARE (WITHOUT PROVIDING ACCESS TO ANY SOURCE CODE FORM OF ANY ACCURAY
SOFTWARE), IN EACH CASE PROVIDED THAT SUCH USE OF CONTRACTORS OTHERWISE COMPLIES
WITH SECTION 2.2.4.3.  IF A THIRD PARTY TO WHICH A SUBLICENSE HAS BEEN PROPERLY
GRANTED UNDER THIS SECTION 2.2.4.2 BECOMES AN ACCURAY COMPETITOR AFTER THE
GRANTING OF SUCH SUBLICENSE, SUCH SUBLICENSE SHALL TERMINATE IMMEDIATELY AT THE
TIME SUCH THIRD PARTY BECOMES AN ACCURAY COMPETITOR.

2.2.4.3         WITHOUT GRANTING TO CYBERHEART THE RIGHT TO MANUFACTURE OR HAVE
MANUFACTURED CYBERKNIFE COMPONENTS, AND SUBJECT TO SECTION 2.2.4.2, CYBERHEART
HAS THE RIGHT TO USE CONTRACTORS TO EXERCISE ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION UNDER SECTION 2.2.1 AND 2.2.2), PROVIDED THAT THE
CONTRACTOR IS NOT AN ACCURAY COMPETITOR OR POTENTIAL ACCURAY COMPETITOR, AS
REASONABLY DETERMINED BY ACCURAY, AND IS BOUND BY TERMS AND CONDITIONS AS
PROTECTIVE OF ACCURAY, ACCURAY’S INTELLECTUAL PROPERTY RIGHTS, AND ACCURAY’S
CONFIDENTIAL INFORMATION, AS THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, CYBERHEART SHALL NOT BE REQUIRED TO OBTAIN
OWNERSHIP OF ACCURAY IMPROVEMENTS FOR ACCURAY FROM ANY CONTRACTORS SO LONG AS
(I) CYBERHEART ATTEMPTS IN GOOD FAITH TO OBTAIN SUCH OWNERSHIP; AND (II) IF
CYBERHEART DOES NOT OBTAIN OWNERSHIP, THEN ACCURAY IMPROVEMENTS CONCEIVED OR
CREATED BY THE CONTRACTOR ARE LICENSED BY SUCH CONTRACTORS TO CYBERHEART AND
DEEMED CYBERHEART TECHNOLOGY LICENSED TO ACCURAY UNDER SECTION 2.2.6.


2.2.5                DEVELOPMENT SERVICES LICENSE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, CYBERHEART HEREBY GRANTS TO ACCURAY A WORLDWIDE,
NON-EXCLUSIVE, NON-SUBLICENSEABLE (WITHOUT LIMITING ACCURAY’S RIGHTS TO USE
SUBCONTRACTORS AS SET FORTH IN SECTION 3.9), LIMITED, INTERNAL RIGHT AND LICENSE
UNDER CYBERHEART’S INTELLECTUAL PROPERTY RIGHTS TO (I) PERFORM THE DEVELOPMENT
SERVICES ON BEHALF OF CYBERHEART DURING THE DEVELOPMENT PERIOD AS CONTEMPLATED
IN THIS AGREEMENT AND IN A MUTUALLY AGREED STATEMENT OF WORK THAT IS THEN IN
EFFECT; AND (II) TO CREATE THE DELIVERABLES IN THE PERFORMANCE OF THE
DEVELOPMENT SERVICES DURING THE DEVELOPMENT PERIOD AS CONTEMPLATED IN THIS
AGREEMENT AND SUCH STATEMENT OF WORK AND TO DELIVER SUCH DELIVERABLES TO
CYBERHEART.  IN NO EVENT SHALL ACCURAY USE ANY OF CYBERHEART’S CONFIDENTIAL
INFORMATION OR OTHER INTELLECTUAL PROPERTY RIGHTS IN CONNECTION WITH ANY
ENGAGEMENT, SERVICES, OR OTHERWISE, OF OR FOR ANY THIRD PARTY OR AFTER THE
TERMINATION OR

11


--------------------------------------------------------------------------------



EXPIRATION OF THE DEVELOPMENT PERIOD, EXCEPT AS EXPRESSLY PROVIDED IN SECTION
2.2.6 OF THIS AGREEMENT, OR IN THE PERFORMANCE OF DEVELOPMENT SERVICES FOR
CYBERHEART AFTER THE END OF THE DEVELOPMENT PERIOD AS SET FORTH IN THE RELEVANT
STATEMENT OF WORK IN CONNECTION WITH WHICH SUCH CYBERHEART CONFIDENTIAL
INFORMATION WAS FURNISHED OR DISCLOSED.


2.2.6                LICENSE BACK.

2.2.6.1         SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
CYBERHEART HEREBY GRANTS TO ACCURAY, UNDER THE CYBERHEART PATENTS AND CYBERHEART
TECHNOLOGY, AN EXCLUSIVE (EVEN AS TO CYBERHEART), WORLDWIDE RIGHT AND LICENSE,
WITHOUT THE RIGHT TO GRANT OR AUTHORIZE SUBLICENSES (EXCEPT AS SET FORTH IN
SECTION 2.2.6.3 AND SECTION 2.2.6.4), (I) TO USE, MAKE, HAVE MADE, SELL, OFFER
FOR SALE, IMPORT, AND OTHERWISE EXPLOIT AND COMMERCIALIZE CYBERKNIFE SYSTEMS IN
THE ACCURAY FIELD AND (II) TO DISCLOSE (SUBJECT TO OBLIGATIONS OF
CONFIDENTIALITY AND NON-USE NO LESS RESTRICTIVE THAN THOSE SET FORTH IN ARTICLE
14) THE CYBERHEART TECHNOLOGY SOLELY IN CONNECTION WITH THE GRANT OF A
SUBLICENSE UNDER THE FOREGOING RIGHTS PURSUANT TO SECTION 2.2.6.3 AND 2.2.6.4,
OR ENGAGING CONTRACTORS, IN CONNECTION WITH THE EXERCISE OF THE RIGHTS GRANTED
UNDER THIS SECTION 2.2.6.1 AND SECTION 2.2.6.2.  FOR CLARITY, THE LICENSE
GRANTED TO ACCURAY IN THIS SECTION 2.2.6.1 AND SECTION 2.2.6.2 SHALL NOT BE
CONSTRUED TO PROHIBIT OR RESTRICT CYBERHEART OR ITS AFFILIATES IN ANY MANNER
FROM EXPLOITING THE CYBERHEART PATENTS OR CYBERHEART TECHNOLOGY FOR ANY PURPOSES
OUTSIDE THE ACCURAY FIELD.

2.2.6.2         WITHOUT LIMITING THE RIGHTS AND LICENSES GRANTED TO ACCURAY IN
SECTION 2.2.6.1, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
CYBERHEART HEREBY GRANTS TO ACCURAY, UNDER THE CYBERHEART TECHNOLOGY, AN
EXCLUSIVE RIGHT AND LICENSE, WITHOUT THE RIGHT TO AUTHORIZE OR GRANT SUBLICENSES
(EXCEPT AS SET FORTH IN SECTION 2.2.6.3 AND SECTION 2.2.6.4), (I) TO DISTRIBUTE,
DIRECTLY AND INDIRECTLY, CYBERKNIFE SYSTEMS, AND PORTIONS THEREOF, IN THE
ACCURAY FIELD, (II) TO USE, REPRODUCE, PRODUCE DERIVATIVE WORKS OF, TRANSMIT,
DISPLAY, PERFORM, AND DISTRIBUTE THE CYBERHEART TECHNOLOGY (AND DERIVATIVE WORKS
THEREOF, INCLUDING WITHOUT LIMITATION THE ACCURAY SOFTWARE) AS NECESSARY OR
USEFUL TO RESEARCH, DEVELOP, USE, SELL, OFFER TO SELL, MARKET, IMPORT, AND
OTHERWISE EXPLOIT AND COMMERCIALIZE CYBERKNIFE SYSTEMS SOLELY IN THE ACCURAY
FIELD (SUBJECT TO OBLIGATIONS OF CONFIDENTIALITY AND NON-USE NO LESS RESTRICTIVE
THAN THOSE SET FORTH IN ARTICLE 14), AND (III) TO DISTRIBUTE, REPRODUCE,
TRANSMIT, PUBLICLY DISPLAY, AND PUBLICLY PERFORM, SALES, MARKETING, AND USER
DOCUMENTATION AND MATERIALS FOR PURPOSES IN THE ACCURAY FIELD.

2.2.6.3         THE LICENSES GRANTED TO ACCURAY IN SECTIONS 2.2.6.1 AND 2.2.6.2
INCLUDE THE RIGHT FOR ACCURAY TO GRANT AND AUTHORIZE SUBLICENSES ONLY TO FINAL
END-USERS, WITHOUT CYBERHEART’S CONSENT, OF THE OBJECT CODE VERSION OF ANY
SOFTWARE, FIRMWARE, AND OTHER CODE THAT IS INCLUDED IN ANY CYBERKNIFE SYSTEM
(THE “CYBERKNIFE SOFTWARE”) FOR USE OF THE CYBERKNIFE SOFTWARE WITH THE
CYBERKNIFE SYSTEM, ON COMMERCIALLY REASONABLE TERMS.  SUCH LICENSE SHALL INCLUDE
PROHIBITIONS AGAINST REVERSE ENGINEERING OF THE CYBERKNIFE SOFTWARE, SUBJECT TO
APPLICABLE LAW.

2.2.6.4         ACCURAY SHALL HAVE THE RIGHT TO GRANT AND AUTHORIZE SUBLICENSES
(INCLUDING WITHOUT LIMITATION SUBLICENESS OF OBJECT CODE TO NON END-USERS) OF
THE RIGHTS GRANTED TO ACCURAY IN THIS SECTION 2.2.6 ONLY UPON THE PRIOR WRITTEN
CONSENT OF CYBERHEART,

12


--------------------------------------------------------------------------------


WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED, OR CONDITIONED. 
CYBERHEART AGREES THAT IT SHALL NOT WITHHOLD, DELAY, OR CONDITION ANY CONSENT
UPON ADDITIONAL FEES OR PAYMENTS (E.G., ADDITIONAL LICENSE FEES OR ROYALTIES)
BEING PROVIDED. EACH SUCH SUBLICENSE SHALL REQUIRE THE SUBLICENSEE TO AGREE IN
WRITING TO BE BOUND BY TERMS AND CONDITIONS MATERIALLY AS PROTECTIVE OF
CYBERHEART AS OF THE PROVISIONS OF THIS AGREEMENT, AND NO SUBLICENSE UNDER THIS
SECTION 2.2.6.4 SHALL TERMINATE UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT
EXCEPT TO THE EXTENT OTHERWISE AGREED BY THE PARTIES IN WRITING, SUCH AGREEMENT
NOT TO BE UNREASONABLY WITHHELD, DELAYED, OR CONDITIONED.


2.2.7        RETAINED RIGHTS; NO OTHER RIGHTS.

2.2.7.1  ACCURAY EXPRESSLY RESERVES AND RETAINS ALL RIGHT, TITLE, AND INTEREST
IN, TO, AND UNDER ACCURAY’S INTELLECTUAL PROPERTY RIGHTS OUTSIDE THE CYBERHEART
FIELD AND ALL RIGHTS OF ACCURAY NOT EXPRESSLY GRANTED TO CYBERHEART BY ACCURAY
UNDER THIS AGREEMENT.  SIMILARLY, CYBERHEART EXPRESSLY RESERVES AND RETAINS ALL
RIGHT, TITLE, AND INTEREST IN, TO, AND UNDER CYBERHEART’S INTELLECTUAL PROPERTY
RIGHTS OUTSIDE THE ACCURAY FIELD AND ALL RIGHTS OF CYBERHEART NOT EXPRESSLY
GRANTED TO ACCURAY BY CYBERHEART UNDER THIS AGREEMENT.  NO OTHER RIGHTS,
LICENSES, OR INTEREST ARE GRANTED BY A PARTY TO THE OTHER PARTY BY IMPLICATION,
ESTOPPEL, OR OTHERWISE, UNDER SUCH PARTY’S INTELLECTUAL PROPERTY RIGHTS OTHER
THAN AS EXPRESSLY GRANTED BY THIS AGREEMENT.  CYBERHEART AGREES AND ACKNOWLEDGES
THAT IT SHALL NOT EXERCISE OR PRACTICE ANY OF ACCURAY’S INTELLECTUAL PROPERTY
RIGHTS TO DEVELOP OR COMMERCIALIZE ANY PRODUCT IN THE ACCURAY FIELD.  FOR
CLARITY, THE LICENSES GRANTED TO CYBERHEART UNDER THIS AGREEMENT SHALL NOT BE
CONSTRUED TO PROHIBIT OR RESTRICT ACCURAY OR ITS AFFILIATES IN ANY MANNER FROM
EXPLOITING THE ACCURAY PATENTS OR ACCURAY TECHNOLOGY FOR ANY PURPOSES OUTSIDE
THE CYBERHEART FIELD.

2.2.7.2  ADDITIONALLY, ACCURAY RETAINS:  (I) A NON-EXCLUSIVE RIGHT IN THE
CYBERHEART FIELD ONLY (A) TO PERFORM THE DEVELOPMENT SERVICES IN ACCORDANCE WITH
STATEMENT(S) OF WORK UNDER THIS AGREEMENT FOR THE BENEFIT OF CYBERHEART DURING
THE DEVELOPMENT PERIOD AND (B) TO MANUFACTURE AND SELL TO CYBERHEART COMPONENTS
OF CYBERHEART PRODUCTS THAT ARE NOT A CYBERKNIFE COMPONENT, BUT ONLY TO THE
EXTENT MUTUALLY AGREED BY THE PARTIES IN THE MANUFACTURING AND SUPPLY AGREEMENT
ENTERED INTO PURSUANT TO SECTION 6.1 OR OTHERWISE AGREED IN A SUBSEQUENT
WRITING; AND (II) AN EXCLUSIVE RIGHT TO MANUFACTURE AND HAVE MANUFACTURED (A)
ANY CYBERKNIFE COMPONENTS THAT ARE SOLD BY ACCURAY TO CYBERHEART UNDER A
MANUFACTURING AND SUPPLY AGREEMENT, SUBJECT TO CYBERHEART’S BACKUP RIGHTS TO
MANUFACTURE AND HAVE MANUFACTURED SUCH CYBERKNIFE COMPONENTS WHICH SHALL BE
GRANTED TO CYBERHEART IN THE MANUFACTURING AND SUPPLY AGREEMENT AND (B) ANY
COMPONENTS OF CYBERKNIFE SYSTEMS OR ACCURAY IMPROVEMENTS IN THE ACCURAY FIELD,
EVEN IF SUCH COMPONENTS ARE ALSO COMPONENTS OF A CYBERHEART PRODUCT.


2.2.8        EXCLUSIVITY.

2.2.8.1         IF CYBERHEART OR ITS DESIGNEE DEVELOPS A CYBERHEART PRODUCT THAT
DOES NOT CONTAIN ACCURAY TECHNOLOGY AND THAT IS NOT COVERED BY (FOR AT LEAST ONE
OF

13


--------------------------------------------------------------------------------


MANUFACTURE, USE, OR OTHERWISE) ACCURAY PATENTS, BUT CYBERHEART OR ITS DESIGNEE
HAS COMMENCED DEVELOPMENT OF A CYBERHEART PRODUCT THAT DOES CONTAIN ACCURAY
TECHNOLOGY AND/OR IS COVERED BY ACCURAY PATENTS PRIOR TO SUCH DEVELOPMENT,
ACCURAY SHALL HAVE THE RIGHT TO CONVERT ANY EXCLUSIVE LICENSE GRANTED BY ACCURAY
TO CYBERHEART, OR RETAINED BY CYBERHEART IN THE CYBERHEART FIELD, PURSUANT TO
THIS AGREEMENT IMMEDIATELY TO A CO-EXCLUSIVE (WITH ACCURAY) LICENSE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE TERMS OF THIS SECTION 2.2.8.1
ABOVE SHALL NOT APPLY OR BE TRIGGERED BASED UPON ANY CYBERHEART MODULE THAT DOES
NOT USE ACCURAY TECHNOLOGY AND IS NOT COVERED BY ACCURAY PATENTS, PROVIDED THAT
SUCH CYBERHEART MODULE IS USED WITH CYBERKNIFE SYSTEMS. ADDITIONALLY, ANY
CONVERSION TO A CO-EXCLUSIVE LICENSE PURSUANT TO THIS SECTION 2.2.8.1 SHALL BE
SUBJECT TO CURE, AND THE DISPUTE RESOLUTION MECHANISM, DESCRIBED IN SECTION 11.2
IN THE SAME MANNER AS A BREACH OF THIS AGREEMENT BEFORE SUCH CONVERSION TAKES
EFFECT.

2.2.8.2         IF CYBERHEART OR ITS DESIGNEE DEVELOPS AND/OR MARKETS A
CYBERHEART PRODUCT THAT DOES NOT CONTAIN ACCURAY TECHNOLOGY AND IS NOT COVERED
BY ACCURAY PATENTS, AND DOES NOT DEVELOP OR DOES NOT MARKET A PRODUCT THAT DOES
CONTAIN ACCURAY TECHNOLOGY OR IS COVERED BY ACCURAY PATENTS (FOR AT LEAST ONE
OF  MANUFACTURE, USE, OR OTHERWISE), ACCURAY MAY TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 11.3.2.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE TERMS
OF THIS SECTION 2.2.8.2 ABOVE SHALL NOT APPLY OR BE TRIGGERED BASED UPON ANY
CYBERHEART MODULE THAT DOES NOT USE ACCURAY TECHNOLOGY AND IS NOT COVERED BY
ACCURAY PATENTS, PROVIDED THAT SUCH CYBERHEART MODULE IS USED WITH CYBERKNIFE
SYSTEMS OR CYBERHEART SYSTEMS THAT DERIVE FROM  CYBERKNIFE SYSTEMS AND USE
ACCURAY TECHNOLOGY OR ARE COVERED BY ACCURAY PATENTS.

2.2.8.3         NOTWITHSTANDING ANYTHING TO THE CONTRARY, CYBERHEART SHALL HAVE
NO RIGHT TO ENTER INTO ANY AGREEMENT WITH ACCURAY COMPETITOR (I) FOR ANY PURPOSE
IN CONNECTION WITH THE ACTIVITIES CONDUCTED UNDER THIS AGREEMENT DURING THE TERM
OR UNDER ANY SURVIVING PROVISIONS AFTER THE TERM, (II) FOR THE RESEARCH,
DEVELOPMENT AND/OR COMMERCIALIZATION OF ANY CYBERHEART PRODUCT AT ANY TIME
DURING THE TERM, AND/OR (III) FOR THE RESEARCH, DEVELOPMENT AND/OR
COMMERCIALIZATION OF ANY CYBERHEART PRODUCT THAT WAS DEVELOPED, OR THAT DERIVES
FROM A CYBERHEART PRODUCT THAT WAS DEVELOPED, USING ACCURAY TECHNOLOGY, FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE TERM IF THIS AGREEMENT IS TERMINATED
PURSUANT TO (A) SECTION 11.2 FOR CAUSE FOR ANY REASON, (B) SECTION 11.3, OR (C)
SECTION 11.4.

2.2.8.4         NOTWITHSTANDING ANYTHING TO THE CONTRARY, AND PROVIDED SECTION
2.2.8.3(III) APPLIES FOLLOWING THE TERM, ACCURAY SHALL NOT SELL, OR ENTER INTO
ANY AGREEMENT WITH A THIRD PARTY TO SELL, ANY STEREOTACTIC RADIOSURGERY PRODUCT
IN THE CYBERHEART FIELD FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE TERM IF THIS
AGREEMENT IS TERMINATED PURSUANT TO (I) SECTION 11.2 FOR CAUSE AND ACCURAY’S
LICENSES TO CYBERHEART DO NOT SURVIVE SUCH TERMINATION PURSUANT TO SECTION
11.5.1.3 OR (II) SECTION 11.3.


3.             DEVELOPMENT.


3.1       DEVELOPMENT ENGAGEMENT.  IT IS THE INTENT OF THE PARTIES THAT
CYBERHEART SHALL HAVE SOLE DISCRETION WITH RESPECT TO THE DEVELOPMENT OF
CYBERHEART PRODUCTS.  ACCORDINGLY,

14


--------------------------------------------------------------------------------



CYBERHEART HAS THE RIGHT TO ENGAGE THIRD PARTY CONTRACTORS TO PERFORM ANY AND
ALL DEVELOPMENT WORK IN CYBERHEART’S SOLE DISCRETION; PROVIDED THAT CYBERHEART
HAS NO RIGHT TO ENGAGE ACCURAY COMPETITORS FOR SUCH PURPOSE.  THE PARTIES
ACKNOWLEDGE THAT (I) IT IS IN THE INTEREST OF BOTH PARTIES THAT THE TRADE
SECRETS OF BOTH PARTIES BE PROTECTED FROM DISCLOSURE TO THIRD PARTIES AND (II)
THAT, IN LIGHT OF ACCURAY’S DEVELOPMENT OF THE CYBERKNIFE SYSTEM, ACCURAY IS
PARTICULARLY QUALIFIED TO DEVELOP SOME PARTS OF THE CYBERHEART MODULE AND
CYBERHEART SYSTEM.  CONSEQUENTLY, ACCURAY AGREES THAT IT WILL PROVIDE
DEVELOPMENT SERVICES TO CYBERHEART TO THE EXTENT SET FORTH IN SECTION 3.2 AND
AGREED BY ACCURAY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
CYBERHEART HAS THE RIGHT, BUT NOT THE OBLIGATION, TO REQUEST ACCURAY TO PERFORM
DEVELOPMENT SERVICES AND, IF ACCURAY AGREES TO SUCH REQUEST, THEN ACCURAY SHALL:
(A) PERFORM THE DEVELOPMENT SERVICES DURING THE DEVELOPMENT PERIOD; AND (B)
PROVIDE DELIVERABLES IN ACCORDANCE WITH SPECIFICATIONS, SCHEDULES, AND
MILESTONES, IN EACH CASE AS SET FORTH IN A STATEMENT OF WORK PREPARED BY MUTUAL
AGREEMENT OF THE PARTIES (THE “STATEMENT OF WORK”).  FOR CLARITY, THE TERM
STATEMENT OF WORK DOES NOT MEAN STATEMENTS OF WORK BETWEEN CYBERHEART AND THIRD
PARTIES.  A FORM OF STATEMENT OF WORK IS SET FORTH IN EXHIBIT D.  EXCEPT FOR THE
RESTRICTION WITH RESPECT TO ACCURAY COMPETITORS, NOTHING IN THIS AGREEMENT SHALL
PREVENT CYBERHEART FROM USING ANY THIRD PARTY CONTRACTORS TO PERFORM ANY
DEVELOPMENT IN ITS SOLE DISCRETION.  ADDITIONALLY, CYBERHEART SHALL HAVE NO
OBLIGATION TO ENGAGE OR USE ACCURAY TO PERFORM ANY DEVELOPMENT SERVICES AND
ACCURAY SHALL HAVE NO OBLIGATION TO AGREE TO ANY REQUEST OF CYBERHEART TO
PERFORM ANY DEVELOPMENT SERVICES, EXCEPT AS SET FORTH IN SECTION 2.1.1 AND
SUBJECT TO SECTION 3.2.2.


3.2           CONTEMPLATED DEVELOPMENT SERVICES.


3.2.1           INITIAL DEVELOPMENT.  THE PARTIES AGREE THAT THE INITIAL
DEVELOPMENT SERVICES SHALL COMMENCE UPON WRITTEN AGREEMENT BY ACCURAY AND
CYBERHEART TO A STATEMENT OF WORK THAT DEFINES THE DEVELOPMENT SERVICES TO BE
PERFORMED BY ACCURAY USING REASONABLE COMMERCIAL EFFORTS.  EACH STATEMENT OF
WORK SHALL, TO THE EXTENT REQUESTED BY CYBERHEART, PROVIDE FOR DELIVERABLES
(INCLUDING WITHOUT LIMITATION BY WAY OF CYBERHEART IMPROVEMENTS) AS DESCRIBED
THEREIN.


3.2.2           SUBSEQUENT DEVELOPMENT.  IN ADDITION TO THE INITIAL DEVELOPMENT
SERVICES CONTEMPLATED IN SECTION 3.2.1, ACCURAY AGREES THAT IT SHALL, TO THE
EXTENT REASONABLY REQUESTED BY CYBERHEART AND AGREED TO BY ACCURAY, PROVIDE
SUBSEQUENT DEVELOPMENT SERVICES DURING THE DEVELOPMENT PERIOD UNDER MUTUALLY
AGREED STATEMENTS OF WORK THAT SHALL ENABLE CYBERHEART TO COMPLETE DEVELOPMENT
OF THE CYBERHEART MODULES AND CYBERHEART SYSTEMS FOR APPLICATIONS IN THE
CYBERHEART FIELD. ACCURAY SHALL USE REASONABLE COMMERCIAL EFFORTS TO ACCOMMODATE
CYBERHEART’S REQUESTS DURING THE DEVELOPMENT PERIOD FOR DEVELOPMENT SERVICES,
INCLUDING WITHOUT LIMITATION USING REASONABLE COMMERCIAL EFFORTS TO ACCOMMODATE
ANY SPECIFICATIONS AND REQUIREMENTS REQUESTED BY CYBERHEART.


3.3           STATEMENT OF WORK.  EACH STATEMENT OF WORK SHALL (I) BE ATTACHED
AND DEEMED INCORPORATED INTO THIS AGREEMENT, (II) HAVE A UNIQUE TITLE, AND
(III) BE CONSECUTIVELY NUMBERED (STATEMENT OF WORK D-1, D-2, D-3, ETC.).  THIS
AGREEMENT MAY COVER MORE THAN ONE STATEMENT OF WORK AT ANY ONE TIME, PROVIDED
THAT EACH STATEMENT OF WORK THAT HAS BEEN SIGNED BY BOTH PARTIES SHALL BE DEEMED
A SEPARATE ENGAGEMENT OF DEVELOPMENT SERVICES FROM ACCURAY.  EACH STATEMENT OF
WORK SHALL ALSO SPECIFY THE PRICE, INCLUDING WITHOUT LIMITATION NUMBER AND

15


--------------------------------------------------------------------------------



TYPE OF FTES, THE TERM OF DEVELOPMENT SERVICES TO BE PERFORMED THEREUNDER, AND
SCHEDULE OF OR MILESTONES REQUIRED TO BE COMPLETED FOR PAYMENTS.  ANY PAYMENTS
THAT ARE SPECIFIED IN CONNECTION WITH A MILESTONE SHALL BECOME DUE AND PAYABLE
ONLY IF THE MILESTONE HAS BEEN SUCCESSFULLY COMPLETED BY ACCURAY, UNLESS CLEARLY
STATED TO THE CONTRARY IN THE APPLICABLE STATEMENT OF WORK.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND A STATEMENT OF WORK, THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL CONTROL IN ALL RESPECTS.


3.4           PERFORMANCE OF DEVELOPMENT SERVICES.  UPON AGREEMENT TO A
STATEMENT OF WORK, CYBERHEART SHALL ISSUE A PURCHASE ORDER TO ACCURAY FOR THE
DEVELOPMENT SERVICES IN ACCORDANCE WITH THE STATEMENT OF WORK, WHICH, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, SHALL BE DEEMED AUTHORIZATIONS TO
COMMENCE THE DEVELOPMENT SERVICES REFERENCED IN SUCH STATEMENT OF WORK. 
COMMENCING UPON ISSUANCE OF SUCH PURCHASE ORDER AFTER ACCURAY HAS SIGNED THE
STATEMENT OF WORK, ACCURAY SHALL USE REASONABLE COMMERCIAL EFFORTS TO PERFORM
AND COMPLETE THE DEVELOPMENT SERVICES, AND DELIVER ALL DELIVERABLES TO
CYBERHEART, IN A PROFESSIONAL AND WORKMANLIKE MANNER IN ACCORDANCE WITH EACH
STATEMENT OF WORK AND APPLICABLE LAW, INCLUDING WITHOUT LIMITATION USING
REASONABLE COMMERCIAL EFFORTS TO MEET ALL TIMELINES AND SPECIFICATIONS.  WITHOUT
LIMITING THE FOREGOING, ACCURAY SHALL DEDICATE AND UTILIZE ADEQUATE MANPOWER,
AND IN PARTICULAR A DEDICATED PROJECT TEAM, IN ORDER TO PERFORM THE DEVELOPMENT
SERVICES IN ACCORDANCE WITH THE STATEMENTS OF WORK IN A TIMELY MANNER, AND ALL
INDIVIDUALS PERFORMING THE DEVELOPMENT SERVICES SHALL BE REASONABLY QUALIFIED TO
PERFORM THE WORK ASSIGNED TO THEM.  ACCURAY SHALL USE REASONABLE COMMERCIAL
EFFORTS NOT TO REALLOCATE ANY INDIVIDUALS IN A MANNER THAT IS DISRUPTIVE OF THE
DEVELOPMENT SERVICES. ACCURAY SHALL REASONABLY SOLICIT CYBERHEART’S FEEDBACK
REGARDING THE DEVELOPMENT SERVICES, INCLUDING WITHOUT LIMITATION WITH RESPECT TO
ALL DECISIONS THAT MAY SIGNIFICANTLY AFFECT THE PROGRESS OR RESULTS.  SUBJECT TO
COMPLIANCE WITH THE FOREGOING AND THE OTHER TERMS OF THIS AGREEMENT, THE MANNER
AND MEANS BY WHICH ACCURAY CHOOSES TO COMPLETE ITS RESPONSIBILITIES IN
PERFORMING THE DEVELOPMENT SERVICES ARE IN ACCURAY’S SOLE DISCRETION AND
CONTROL.  THE DELIVERABLES SHALL MATERIALLY CONFORM TO THE REQUIREMENTS SET
FORTH IN THE STATEMENT OF WORK, INCLUDING WITHOUT LIMITATION THE SPECIFICATIONS,
AND ACCURAY SHALL NOTIFY CYBERHEART IN WRITING, CONCURRENT WITH DELIVERY OF EACH
DELIVERABLE, OF ANY NON-COMPLIANCE KNOWN TO ACCURAY, ITS AFFILIATES, OR
CONTRACTORS AT SUCH TIME.  EXCEPT FOR THE PARTICULAR DEVELOPMENT SERVICES
REQUESTED UNDER ANY PURCHASE ORDER, NO TERMS OR CONDITIONS IN SUCH PURCHASE
ORDER, NOR ANY OF THE TERMS OF ANY ACKNOWLEDGEMENT OR OTHER DOCUMENT OF ACCURAY,
SHALL BE DEEMED TO VARY ANY OF THE TERMS OF THIS AGREEMENT WHICH SHALL CONTROL
IN ALL RESPECTS.  ALL SUCH ADDITIONAL TERMS AND CONDITIONS ARE HEREBY REJECTED
AND EXCLUDED.  ALL OBLIGATIONS BASED UPON PURCHASE ORDERS FOR DEVELOPMENT
SERVICES SHALL BE SOLELY UNDER, AND AS EXPRESSLY SET FORTH IN, THIS AGREEMENT
AND THE APPLICABLE STATEMENT OF WORK.


3.5           TECHNICAL ASSISTANCE.  UNTIL THE LATER OF COMPLETION AND
ACCEPTANCE OF ALL DELIVERABLES UNDER ANY STATEMENT OF WORK AND ACCURAY PROVIDING
INFORMATION, MATERIALS, AND ASSISTANCE THAT ARE SUFFICIENT TO ENABLE CYBERHEART
TO REASONABLY UNDERSTAND, USE, AND OTHERWISE EXPLOIT SUCH DELIVERABLES IN
CYBERHEART PRODUCTS IN THE CYBERHEART FIELD, ACCURAY SHALL MAKE REASONABLY
AVAILABLE TO CYBERHEART DURING NORMAL BUSINESS HOURS, AT CYBERHEART’S REQUEST
AND WITHOUT CHARGE, ONGOING TECHNICAL ASSISTANCE WITH RESPECT TO ANY DELIVERABLE
PROVIDED BY ACCURAY TO CYBERHEART IN CONNECTION WITH THIS AGREEMENT.  AFTER SUCH
TIME, ACCURAY SHALL NOT

16


--------------------------------------------------------------------------------



UNREASONABLY REFUSE CYBERHEART’S REQUESTS FOR ADDITIONAL TECHNICAL ASSISTANCE
WITH RESPECT THERETO.


3.6           ACCEPTANCE OF DELIVERABLES.  UPON DELIVERY OF EACH DELIVERABLE TO
CYBERHEART, CYBERHEART SHALL ASSESS WHETHER THE DELIVERABLES MATERIALLY CONFORM
TO THE APPLICABLE PART OF THE SPECIFICATIONS AND THE STATEMENT OF WORK. 
CYBERHEART SHALL HAVE A PERIOD OF THIRTY (30) BUSINESS DAYS TO ACCEPT OR REJECT
EACH DELIVERABLE AFTER DELIVERY, OR SUCH LONGER PERIOD AS IS REASONABLE UNDER
THE CIRCUMSTANCES.  IF WRITTEN NOTICE OF REJECTION IS NOT RECEIVED BY ACCURAY
WITHIN SUCH THIRTY (30) BUSINESS DAYS AFTER DELIVERY OF THE APPLICABLE
DELIVERABLE (OR SUCH LONGER TIME AS IS REASONABLE UNDER THE CIRCUMSTANCES), THE
DELIVERABLE SHALL BE DEEMED ACCEPTED.  NOTWITHSTANDING THE FOREGOING, IF MORE
TIME IS NEEDED TO COMPLETE ANY REASONABLE EVALUATION AND/OR TESTING OF THE
DELIVERABLES (SUCH AS IN THE CASE OF CYBERHEART PERFORMING FIELD TRIALS AND/OR
TESTING), AND CYBERHEART PROVIDES ACCURAY WITH NOTICE DURING SUCH THIRTY (30)
BUSINESS DAY PERIOD OF THE NEED FOR ADDITIONAL TIME, THEN SUCH TIME PERIOD FOR
ACCEPTANCE OR REJECTION SHALL BE REASONABLY EXTENDED SUFFICIENT TO ALLOW
COMPLETION OF THE DESIRED EVALUATIONS AND TESTING.  IN THE EVENT THAT A
DELIVERABLE DOES NOT MATERIALLY CONFORM TO THE SPECIFICATIONS OR STATEMENT OF
WORK (SUCH NONCONFORMANCE SHALL BE REFERRED TO AS “DEFICIENCIES”), CYBERHEART
MAY REJECT THE DELIVERABLE AND PROVIDE WRITTEN NOTICE TO ACCURAY WHICH NOTICE
SHALL PROVIDE A REASONABLE DESCRIPTION OF WHY CYBERHEART BELIEVES THAT THE
DELIVERABLE DID NOT COMPLY WITH THE SPECIFICATION OR STATEMENT OF WORK.  ACCURAY
SHALL REVIEW SUCH DESCRIPTION WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
SUCH NOTICE.  IF ACCURAY DISAGREES WITH CYBERHEART’S REASON(S) FOR SUCH
REJECTION, THE MATTER SHALL BE SUBMITTED FOR RESOLUTION IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN ARTICLE 16.  IF ACCURAY AGREES WITH CYBERHEART’S
REASON(S) FOR SUCH REJECTION, ACCURAY SHALL, WITHIN TWENTY (20) BUSINESS DAYS
AFTER RECEIVING EACH REPORT REGARDING DEFICIENCIES, OR IF THE PARTIES AGREE IN
WRITING TO A DIFFERENT TIME PERIOD, UPON SUCH TIME AS HAS BEEN AGREED TO BY THE
PARTIES, CORRECT THE DEFICIENCIES SO THAT THE DELIVERABLE MATERIALLY CONFORMS TO
THE APPLICABLE PART OF THE SPECIFICATIONS OR STATEMENT OF WORK.  CYBERHEART
AGREES TO COOPERATE REASONABLY WITH ACCURAY IN ACCURAY’S EFFORTS TO DIAGNOSE AND
CORRECT ANY DEFICIENCIES.  THE PROCEDURE IN THIS SECTION 3.6 SHALL BE REPEATED
WITH RESPECT TO A REVISED DELIVERABLE TO DETERMINE WHETHER IT IS ACCEPTABLE TO
CYBERHEART, UNLESS AND UNTIL CYBERHEART EXPRESSLY INDICATES IN ITS DEFICIENCY
NOTICE THAT IT IS ISSUING FINAL REJECTION OF THE REVISED DELIVERABLE AFTER
REJECTING THE DELIVERABLE ON AT LEAST TWO (2) PRIOR OCCASIONS OR OTHERWISE
TERMINATES THE DEVELOPMENT SERVICES UNDER THE STATEMENT OF WORK.  IF CYBERHEART
ISSUES A FINAL REJECTION OF THE REVISED DELIVERABLE PURSUANT TO THIS SECTION
3.6, ACCURAY SHALL RETURN ANY AND ALL COMPENSATION PREVIOUSLY PAID BY CYBERHEART
TO ACCURAY FOR THE NONCONFORMING DELIVERABLE(S) AND FOR THE APPLICABLE STATEMENT
OF WORK. NOTWITHSTANDING THE ABOVE, ACCURAY SHALL NOT BE REQUIRED TO RETURN ANY
PAYMENTS FOR PREVIOUSLY ACCEPTED DELIVERABLES, OR TO THE EXTENT THAT THE
STATEMENT OF WORK IDENTIFIES SEPARATE PAYMENTS FOR CONFORMING COMPONENTS OF
REJECTED DELIVERABLES, FOR SUCH CONFORMING COMPONENTS.


3.7           CHANGES.  CYBERHEART SHALL HAVE THE RIGHT TO PROPOSE CHANGES
(“CHANGES”) TO ANY STATEMENT OF WORK BY SUBMITTING A CHANGE REQUEST (“CHANGE
REQUEST”) TO ACCURAY AS DESCRIBED IN THIS SECTION 3.7.  EACH CHANGE REQUEST
SHALL IDENTIFY THE RELEVANT STATEMENT OF WORK TO WHICH THE CHANGE APPLIES.  UPON
RECEIPT OF ANY CHANGE REQUEST, ACCURAY SHALL, WITHIN FIFTEEN (15) DAYS AFTER ITS
RECEIPT THEREOF, DELIVER A WRITTEN RESPONSE SETTING FORTH THE EFFECT OF ANY SUCH
CHANGE TO THE RELEVANT STATEMENT OF WORK, INCLUDING WITHOUT LIMITATION (I) THE
FEES PAYABLE

17


--------------------------------------------------------------------------------



BY CYBERHEART TO UNDERTAKE THE CHANGE, (II) THE TIME REQUIRED TO EFFECT SUCH
CHANGE, AND (III) ANY ADDITIONAL INFORMATION REASONABLY REQUESTED BY ACCURAY
FROM CYBERHEART TO UNDERTAKE SUCH CHANGE (“CHANGE REQUEST RESPONSE”).  ACCURAY
SHALL USE REASONABLE COMMERCIAL EFFORTS TO MINIMIZE ANY INCREASE IN FEES AND THE
DELAY OF ANY SCHEDULE BASED ON ANY CHANGE REQUEST AND SHALL ONLY PROPOSE IN GOOD
FAITH THE EFFECT OF ANY CHANGE ON THE AGREED TO SCHEDULE AND FEES.  UPON RECEIPT
OF ACCURAY’S CHANGE REQUEST RESPONSE, CYBERHEART SHALL, AT ITS SOLE OPTION AND
IN ITS SOLE DISCRETION, EITHER (A) ACCEPT SUCH CHANGE REQUEST RESPONSE, IN WHICH
CASE, THE PARTIES SHALL AMEND THE RELEVANT STATEMENT OF WORK ACCORDINGLY;
(B) PROVIDE ACCURAY WITH A REVISED CHANGE REQUEST (“MODIFIED CHANGE REQUEST”) AS
A COUNTEROFFER TO ACCURAY; OR (C) OPT NOT TO EFFECT THE CHANGE.  IN THE EVENT
CYBERHEART DELIVERS A MODIFIED CHANGE REQUEST TO ACCURAY, THE PARTIES SHALL
REPEAT THE PROCESS SET FORTH ABOVE UNTIL ACCURAY HAS ACCEPTED SUCH MODIFIED
CHANGE REQUEST OR CYBERHEART OPTS NOT TO UNDERTAKE THE RELEVANT CHANGE, BUT IF
NO AGREEMENT BETWEEN THE PARTIES AS TO THE CHANGE HAS BEEN REACHED, THE PROPOSED
CHANGE SHALL NOT BE ADOPTED.  NOTWITHSTANDING THE FOREGOING, ACCURAY SHALL USE
REASONABLE COMMERCIAL EFFORTS TO ACCOMMODATE THE CHANGES REQUESTED BY
CYBERHEART.


3.8           DEVELOPMENT TERM.  ACCURAY SHALL BE RESPONSIBLE FOR COMPLETING ANY
DEVELOPMENT SERVICES IN ACCORDANCE WITH THIS AGREEMENT THAT ARE COMMENCED DURING
THE DEVELOPMENT PERIOD UNLESS SUCH DEVELOPMENT SERVICES ARE TERMINATED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  CYBERHEART SHALL HAVE THE RIGHT TO
TERMINATE THE DEVELOPMENT SERVICES BEING PROVIDED UNDER EACH STATEMENT OF WORK
AT ANY TIME FOR ANY REASON BY PROVIDING NOTICE OF SUCH TERMINATION TO ACCURAY;
PROVIDED THAT CYBERHEART WILL PAY ACCURAY FOR ALL WORK SET FORTH IN THE
STATEMENT OF WORK THAT IS COMPLETED IN THE COURSE OF SUCH DEVELOPMENT SERVICES
(I) TO THE EXTENT PAYMENTS HAVE BECOME DUE IN ACCORDANCE WITH THE APPLICABLE
STATEMENT OF WORK, (II) PROVIDED THAT THE TERMINATION WAS NOT FOR ACCURAY’S
BREACH, FOR THE WORK THAT WAS PERFORMED, INCLUDING, WITHOUT LIMITATION, FOR
UNCOMPLETED DELIVERABLES, AND (III) PROVIDED THAT THE TERMINATION WAS NOT FOR
ACCURAY’S BREACH, TO COVER A REASONABLE WIND DOWN OF DEVELOPMENT SERVICES,
TAKING INTO ACCOUNT ACCURAY’S COST TO REALLOCATE HUMAN AND CAPITAL RESOURCES
COMMITTED TO DEVELOPMENT SERVICES.  NO TERMINATION OF DEVELOPMENT SERVICES SHALL
BE CONSIDERED, OR RESULT IN, A TERMINATION OF THIS AGREEMENT.


3.9           AFFILIATES AND SUBCONTRACTORS.  DURING THE TERM, ACCURAY SHALL
HAVE THE RIGHT TO PERFORM ITS OBLIGATIONS WITH RESPECT TO DEVELOPMENT SERVICES
HEREUNDER THROUGH ONE OR MORE OF ITS AFFILIATES AND INDEPENDENT CONTRACTORS AND
SIMILAR THIRD PARTY DEVELOPERS (“SUBCONTRACTORS”), SUBJECT TO THE FOLLOWING. 
ANY USE OF ANY AFFILIATES AND SUBCONTRACTORS BY OR UNDER THE AUTHORITY OF
ACCURAY TO PERFORM DEVELOPMENT SERVICES OR EXERCISE THE RIGHTS OR LICENSES TO
ACCURAY SHALL BE PURSUANT TO A WRITTEN AGREEMENT THAT IS AS PROTECTIVE OF
CYBERHEART, ITS INTELLECTUAL PROPERTY RIGHTS, AND ITS RIGHTS AND LICENSES UNDER
THIS AGREEMENT, IN ALL MATERIAL RESPECTS AS THE TERMS OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ARTICLES 2, 9, 13, 14, AND 15, AND ACCURAY SHALL
USE REASONABLE COMMERCIAL EFFORTS TO MAKE CYBERHEART A THIRD PARTY BENEFICIARY
OF EACH SUCH AGREEMENT CONCERNING THE DEVELOPMENT SERVICES WITH FULL POWER AND
AUTHORITY TO ENFORCE ITS TERMS (“SUB-AGREEMENT”).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, OR ANY OTHER OBLIGATION OF ACCURAY UNDER THIS
AGREEMENT, ACCURAY SHALL BE RESPONSIBLE UNDER THIS AGREEMENT FOR THE ACTS AND
OMISSIONS OF AFFILIATES AND SUBCONTRACTORS PURSUANT TO SUB-AGREEMENTS AS IF BY
ACCURAY.  IN PARTICULAR, IN ANY CIRCUMSTANCE WHERE ACCURAY

18


--------------------------------------------------------------------------------



USES A SUBCONTRACTOR TO PERFORM DEVELOPMENT SERVICES, BOTH ACCURAY AND SUCH
SUBCONTRACTOR SHALL BE RESPONSIBLE UNDER THIS AGREEMENT FOR PERFORMING THE
OBLIGATIONS OF ACCURAY RELATED TO SUCH DEVELOPMENT SERVICES, AND ACCURAY SHALL
BE RESPONSIBLE UNDER THIS AGREEMENT FOR ANY FAILURE OF THE SUBCONTRACTOR TO DO
SO.  ACCURAY SHALL ALSO USE REASONABLE COMMERCIAL EFFORTS TO OBTAIN OWNERSHIP OF
ALL TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS CONCEIVED, CREATED, OR USED
UNDER EACH SUCH SUB-AGREEMENT AND UNDER ALL OTHER AGREEMENTS WITH CONTRACTORS BY
OR UNDER AUTHORITY OF ACCURAY (INCLUDING WITHOUT LIMITATION ALL TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS EMBODIED IN ANY DELIVERABLES, OR THE MAKING OR USE
THEREOF) SUFFICIENT FOR ACCURAY TO GRANT THE RIGHTS AND LICENSES TO CYBERHEART
UNDER SUCH TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS OF THE SCOPE CONTEMPLATED
IN THIS AGREEMENT (AND SUFFICIENT TO GRANT THE BACKUP MANUFACTURING RIGHTS TO BE
GRANTED IN THE MANUFACTURING AND SUPPLY AGREEMENT), INCLUDING WITHOUT LIMITATION
TO EXERCISE ALL SUCH RIGHTS BASED UPON AND USING THE DELIVERABLES.  TO THE
EXTENT THAT ACCURAY IS UNABLE TO OBTAIN SUCH OWNERSHIP, THEN IT SHALL OBTAIN
SUFFICIENT RIGHTS FOR ACCURAY TO GRANT TO CYBERHEART UNDER ALL SUCH TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS THE RIGHTS AND LICENSES TO CYBERHEART OF THE
SCOPE CONTEMPLATED IN THIS AGREEMENT.  TO THE EXTENT APPLICABLE AS SET FORTH
ABOVE, CYBERHEART MAY, IN ITS SOLE DISCRETION, BRING ANY ACTION FOR THE
ENFORCEMENT OF, OR CLAIM UNDER, THIS AGREEMENT OR SUB-AGREEMENT, AGAINST EITHER
OR BOTH OF ACCURAY OR ANY AFFILIATE OR SUBCONTRACTOR.  ACCURAY SHALL BE DIRECTLY
LIABLE TO CYBERHEART FOR ANY ACT OR OMISSION OF ANY AFFILIATE OR SUBCONTRACTOR
THAT WOULD GIVE RISE TO A BREACH OF THIS AGREEMENT IF BY ACCURAY, AND ACCURAY
AND ANY SUCH AFFILIATE AND SUBCONTRACTOR SHALL BE JOINTLY AND SEVERALLY LIABLE
FOR ANY BREACH OF ANY SUB-AGREEMENT OR ANY SUCH BREACH OF THIS AGREEMENT AND
WITH RESPECT TO ANY LIABILITY OF ACCURAY OR ANY AFFILIATE OR SUBCONTRACTOR WITH
RESPECT THERETO, SOLELY TO THE EXTENT OF CYBERHEART’S DAMAGES RESULTING FROM THE
BREACH.  NOTWITHSTANDING THE FOREGOING, ACCURAY SHALL BE UNDER NO OBLIGATION TO
RENEGOTIATE OR AMEND ANY AGREEMENT ENTERED INTO OR EFFECTIVE PRIOR TO THE
EFFECTIVE DATE.  HOWEVER, ANY SUCH PRIOR AGREEMENT UNDER WHICH DEVELOPMENT
SERVICES ARE PERFORMED FOR CYBERHEART MUST ENABLE ACCURAY TO GRANT THE RIGHTS
AND LICENSES TO CYBERHEART OF THE SCOPE CONTEMPLATED IN THIS AGREEMENT UNDER THE
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS DEVELOPED PURSUANT TO SUCH
DEVELOPMENT SERVICES.


3.10         RECORDS.  ACCURAY SHALL KEEP REASONABLE RECORDS OF ALL WORK
CONDUCTED AND RESULTS ACHIEVED IN PERFORMING WORK UNDER THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ALL AGREED UPON DOCUMENTATION, PROCEDURES,
PROCESSES, PROTOCOLS, EQUIPMENT AND MATERIALS EMPLOYED IN CONDUCTING THE WORK,
AND ALL INVENTIONS AND TECHNOLOGY DEVELOPED OR USED.  ADDITIONALLY, IF
DEVELOPMENT SERVICES ARE BEING PAID FOR ON A TIME AND/OR MATERIALS BASIS,
ACCURAY SHALL INCLUDE IN SUCH RECORDS THE TIME AT WHICH THE WORK WAS CONDUCTED
AND THE NAME OF EACH INDIVIDUAL CONDUCTING THE WORK.  ACCURAY SHALL PROVIDE A
COPY OF SUCH RECORDS TO CYBERHEART UPON REASONABLE REQUEST.

19


--------------------------------------------------------------------------------



4.             MANAGEMENT.


4.1           JOINT STEERING COMMITTEE.


4.1.1                THE PARTIES SHALL ESTABLISH A JOINT STEERING COMMITTEE
(“JSC”), WHICH SHALL PROVIDE A FORUM FOR ENABLING AND FACILITATING COORDINATION
OF THE PARTIES’ ACTIVITIES HEREUNDER AND HAVE THE ADDITIONAL RESPONSIBILITIES
ALLOCATED TO IT IN THIS ARTICLE 4.


4.1.2                MEMBERSHIP.  EACH PARTY SHALL DESIGNATE TWO (2) SENIOR
EXECUTIVES WITH APPROPRIATE EXPERTISE TO SERVE AS MEMBERS OF THE JSC, WHO SHALL
INCLUDE THE CYBERHEART CEO AND THE ACCURAY CEO OR AN EXECUTIVE DESIGNATED BY THE
RESPECTIVE PARTY’S CEO.  SUBJECT TO THE FOREGOING, EACH PARTY MAY REPLACE ITS
JSC REPRESENTATIVES AT ANY TIME UPON WRITTEN NOTICE TO THE OTHER PARTY.


4.1.3                MEETINGS.  THE JSC SHALL HOLD MEETINGS AT TIMES AND
LOCATIONS AS IT ELECTS TO DO SO, BUT IN NO EVENT SHALL SUCH MEETINGS BE HELD
LESS FREQUENTLY THAN ONCE EVERY CALENDAR QUARTER.


4.1.4                DECISION MAKING.  EACH PARTY’S DESIGNEES ON THE JSC SHALL
COLLECTIVELY HAVE ONE (1) VOTE ON ALL MATTERS BROUGHT BEFORE THE JSC AND
DECISIONS BY THE JSC ON ALL SUCH MATTERS SHALL BE MADE ONLY BY A UNANIMOUS VOTE
OF THE JSC.  ANY DISAGREEMENT BETWEEN THE DESIGNEES OF THE PARTIES ON THE JSC AS
TO MATTERS BROUGHT BEFORE IT SHALL BE REASONABLY DISCUSSED WITHIN THE JSC,
PROVIDED THAT SUCH DISCUSSIONS SHALL OCCUR NO LATER THAN THIRTY (30) DAYS AFTER
EITHER PARTY’S INITIAL REQUEST AND SUBJECT TO THE FOLLOWING.  IF ANY DISPUTE
REGARDING THE INTERPRETATION OF OR BREACH OF A TERM OR CONDITION OF THIS
AGREEMENT, OR THE REASONABLENESS OF ANY TERM OR CONDITION OF A MANUFACTURING AND
SUPPLY AGREEMENT OR OF ANY TERM OR CONDITION OF ANY INSTALLATION OR SERVICE
AGREEMENT (AS DEFINED IN SECTION 6.2), (EACH, A “CONTRACT DISPUTE”) HAS NOT BEEN
RESOLVED BY THE JSC FOR ANY REASON WITHIN THIRTY (30) DAYS AFTER EITHER PARTY’S
REQUEST, UPON EITHER PARTY’S GOOD FAITH ELECTION, SUCH CONTRACT DISPUTES SHALL
BE SUBJECT TO THE DISPUTE RESOLUTION PROVISIONS OF SECTION 16.1 (ONLY FOR
ATTEMPTED RESOLUTION BY THE CEOS OR INDEPENDENT BOARD MEMBERS WITHIN THE SIXTY
(60) DAY PERIOD SPECIFIED IN SECTION 16.1) AND SECTION 16.2.  SUBJECT TO ANY
FINAL ARBITRATION DECISION CONCERNING A CONTRACT DISPUTE THAT HAS BEEN ISSUED
PURSUANT TO SECTION 16.2, ALL DECISIONS OF THE JSC SHALL BE FOR ADVISORY
PURPOSES ONLY AND SHALL NOT BE BINDING UPON EITHER PARTY, UNLESS SET FORTH IN A
WRITING THAT IS SIGNED BY BOTH PARTIES.  FOR CLARITY, SUBJECT TO CYBERHEART’S
COMPLIANCE WITH ITS OBLIGATIONS IN ARTICLES 5, 7, AND 8, AND SUBJECT TO SECTION
6.1, THE MANNER AND MEANS BY WHICH THE CYBERHEART PRODUCTS ARE DESIGNED,
DEVELOPED, MANUFACTURED, AND COMMERCIALIZED SHALL BE IN CYBERHEART’S SOLE
DISCRETION AND CONTROL, AND CYBERHEART SHALL HAVE EXCLUSIVE DECISION MAKING
AUTHORITY WITH RESPECT TO ALL SUCH DESIGN, DEVELOPMENT, MANUFACTURE, AND
COMMERCIALIZATION.  FOR CLARITY, NOTHING IN THIS SECTION 4.1.4 SHALL BE
CONSTRUED AS REQUIRING ARBITRATION OF ANY TOPICS OTHER THAN CONTRACT DISPUTES. 
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO GIVE ACCURAY, THE JSC, OR ANY
ARBITRATOR, DECISION MAKING AUTHORITY WITH RESPECT TO, AND THE CONSENT AND/OR
AGREEMENT OF ACCURAY, THE JSC, OR ANY ARBITRATOR SHALL NOT BE REQUIRED FOR, ANY
RESEARCH, DEVELOPMENT, DESIGN, MARKETING, PRICING, COMMERCIALIZATION, OR OTHER
DECISIONS RELATED TO CYBERHEART PRODUCTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, THE JSC SHALL HAVE NO AUTHORITY OR POWER TO AMEND OR ALTER ANY OF THE
TERMS AND CONDITIONS OF, OR TO AMEND OR WAIVE COMPLIANCE WITH, THIS AGREEMENT.

20


--------------------------------------------------------------------------------



4.1.5                MEETING AGENDAS.  EACH PARTY SHALL DISCLOSE TO THE OTHER
PARTY THE PROPOSED AGENDA ITEMS ALONG WITH APPROPRIATE INFORMATION AT LEAST
THREE (3) BUSINESS DAYS IN ADVANCE OF EACH MEETING OF THE JSC; PROVIDED THAT,
UNDER EXIGENT CIRCUMSTANCES REQUIRING JSC INPUT, A PARTY MAY PROVIDE ITS AGENDA
ITEMS TO THE OTHER PARTY WITHIN A LESSER PERIOD OF TIME IN ADVANCE OF THE
MEETING, OR MAY PROPOSE THAT THERE NOT BE A SPECIFIC AGENDA FOR A PARTICULAR
MEETING, SO LONG AS SUCH OTHER PARTY CONSENTS TO SUCH LATER ADDITION OF SUCH
AGENDA ITEMS OR THE ABSENCE OF A SPECIFIC AGENDA FOR SUCH JSC MEETING.  THE JSC
SHALL CONSIDER AND COMMENT ON ALL MATTERS REASONABLY IDENTIFIED BY EITHER
PARTY.  THE JSC SHALL REMAIN IN EFFECT AFTER THE END OF THE DEVELOPMENT PERIOD
ONLY TO THE EXTENT DESIRED BY BOTH PARTIES.


4.1.6                RESPONSIBILITIES. IN ADDITION TO ESTABLISHING A FORUM FOR
COMMUNICATION REGARDING THE DEVELOPMENT SERVICES, WHILE THE JSC IS IN PLACE, THE
JSC MAY, AS REQUESTED BY EITHER PARTY HERETO:

4.1.6.1              REVIEW AND COMMENT ON ALL PROPOSED STATEMENTS OF WORK.

4.1.6.2              REVIEW AND COMMENT ON THE CONDUCT OF THE DEVELOPMENT
SERVICES.

4.1.6.3              REVIEW AND COMMENT ON THE PERFORMANCE OF ANY SUBCONTRACTORS
PERFORMING ANY PORTION OF THE DEVELOPMENT SERVICES ON BEHALF OF CYBERHEART.

4.1.6.4              PROVIDE FEEDBACK TO THE PROJECT MANAGER.

4.1.6.5              REVIEW, EVALUATE, AND COMMENT ON ALL REPORTS REQUIRED BY
THIS AGREEMENT OR THE APPLICABLE STATEMENT OF WORK PURSUANT TO THE DEVELOPMENT
SERVICES.

4.1.6.6              REVIEW AND COMMENT ON THE CONDUCT AND RESULTS OF
PRE-CLINICAL STUDIES AND CLINICAL TRIALS.

4.1.6.7              REVIEW AND COMMENT ON THE REGULATORY FILINGS BY CYBERHEART
AND ACCURAY.


4.2           DEVELOPMENT STAFFING.


4.2.1                PROJECT MANAGER.  EXCEPT TO THE EXTENT OTHERWISE AUTHORIZED
OR REQUESTED BY CYBERHEART, EACH STATEMENT OF WORK SHALL IDENTIFY, AND ACCURAY
SHALL DEDICATE, AN EMPLOYEE OF ACCURAY TO ACT AS THE DEVELOPMENT SERVICES
PROJECT MANAGER (THE “PROJECT MANAGER”), WHO SHALL BE SUFFICIENTLY SENIOR AND
EXPERIENCED TO PROPERLY MANAGE THE EXCHANGE OF INFORMATION AND MATERIALS BETWEEN
THE PARTIES AND TO PROPERLY MANAGE AND UNDERTAKE THE DEVELOPMENT SERVICES AND
DELIVER THE APPLICABLE DELIVERABLES.  FOR CLARITY, A SINGLE PROJECT MANAGER MAY
BE RESPONSIBLE FOR MORE THAN ONE PROJECT TO THE EXTENT REASONABLE BASED UPON THE
TIME COMMITMENT REQUIRED FOR EACH PROJECT.  CYBERHEART SHALL FUND SUCH PROJECT
MANAGER ONLY AS EXPRESSLY SET FORTH IN THE APPLICABLE STATEMENT OF WORK DURING
THE PERIOD IN WHICH THE DEVELOPMENT SERVICES UNDER THE STATEMENT OF WORK ARE
BEING PERFORMED, AND SUCH PROJECT

21


--------------------------------------------------------------------------------



MANAGER SHALL REPORT DIRECTLY TO THE JSC AND THE CYBERHEART LIAISON.  ANY AND
ALL COMMUNICATION FROM AND TO ACCURAY WITH RESPECT TO THE DEVELOPMENT SERVICES
SHALL BE CHANNELED THROUGH SUCH PROJECT MANAGER.  UNLESS OTHERWISE AGREED TO BY
CYBERHEART, EACH PROJECT MANAGER SHALL BE DEDICATED SOLELY TO THE DEVELOPMENT
SERVICES UNDER THE RELEVANT STATEMENT OF WORK.


4.2.2                ACCURAY PROJECT TEAM.  ACCURAY SHALL PROVIDE SUFFICIENT
RESOURCES, INCLUDING WITHOUT LIMITATION FTES, TO USE REASONABLE COMMERCIAL
EFFORTS TO PERFORM THE DEVELOPMENT SERVICES AND CREATE THE DELIVERABLES AS SET
FORTH IN EACH STATEMENT OF WORK.  EACH MEMBER OF ACCURAY’S PERSONNEL ASSIGNED TO
PERFORM DEVELOPMENT SERVICES SHALL BE THE SAME LEVEL OF EXPERIENCE AND EXPERTISE
THAT ACCURAY WOULD ASSIGN TO DEVELOPMENT OF ITS OWN TECHNOLOGY OF A SIMILAR
NATURE AND IMPORTANCE AS THE DELIVERABLES UNDER THE RELEVANT STATEMENT OF WORK
AND IN ALL CASES PROPERLY TRAINED AND COMPETENT IN THEIR RESPECTIVE TECHNICAL
AREAS.


4.2.3                CYBERHEART REPRESENTATIVE.  EACH STATEMENT OF WORK SHALL
IDENTIFY ONE EMPLOYEE OF CYBERHEART TO ACT AS CYBERHEART’S LIAISON WITH RESPECT
TO THE DEVELOPMENT SERVICES (“CYBERHEART LIAISON”).  THE CYBERHEART LIAISON
SHALL BE SUFFICIENTLY SENIOR AND EXPERIENCED TO UNDERTAKE AND PARTICIPATE IN THE
DEVELOPMENT SERVICES.  ACCURAY SHALL USE REASONABLE COMMERCIAL EFFORTS TO ENSURE
THAT EACH PROJECT MANAGER SHALL BE STAFFED UNDER EACH STATEMENT OF WORK TO WORK
CLOSELY WITH THE CYBERHEART LIAISON DURING THE PERIOD THAT DEVELOPMENT SERVICES
ARE PERFORMED.  ANY AND ALL COMMUNICATION FROM AND TO CYBERHEART WITH RESPECT TO
DEVELOPMENT SERVICES UNDER EACH STATEMENT OF WORK SHALL BE CHANNELED THROUGH THE
RELEVANT CYBERHEART LIAISON.


4.3           REPORTS AND ACCESS.  UNLESS OTHERWISE INDICATED ON THE APPLICABLE
STATEMENT OF WORK OR AGREED BY CYBERHEART, APPROXIMATELY ONCE EACH WEEK, THE
PROJECT MANAGER SHALL ARRANGE A MEETING WITH THE CYBERHEART LIAISON, EITHER IN
PERSON OR BY TELEPHONE, FOR A FORMAL PROGRESS PRESENTATION, DESCRIBING IN DETAIL
THE STATUS OF THE DEVELOPMENT SERVICES, INCLUDING WITHOUT LIMITATION RESULTS
ACHIEVED, PROJECTIONS FOR TIME OF COMPLETION, ISSUES AND DIFFICULTIES THAT HAVE
ARISEN OR ARE ANTICIPATED, STEPS NECESSARY TO RETURN TO THE SCHEDULE IN CASE OF
ANY DELAY, AND DISCUSSION OF POSSIBLE RESOLUTION OF ANY PROBLEMS THAT HAVE
ARISEN.  ADDITIONALLY, ACCURAY SHALL PROVIDE CYBERHEART WITH WRITTEN REPORTS
REGARDING THE PROGRESS OF THE DEVELOPMENT SERVICES AS REASONABLY REQUESTED BY
CYBERHEART.  WITHOUT LIMITING THE FOREGOING, ACCURAY SHALL NOTIFY CYBERHEART AS
SOON AS POSSIBLE OF ANY ISSUES THAT ARISE THAT MAY RESULT IN DELAY OR INABILITY
TO MEET GOALS. ADDITIONALLY, ACCURAY AGREES THAT IT SHALL MAKE ITS TECHNICAL
PERSONNEL AND CONSULTANTS REASONABLY AVAILABLE TO THE EMPLOYEES AND CONSULTANTS
OF CYBERHEART TO DISCUSS THE DEVELOPMENT SERVICES WORK, AND THE RESULTS OF SUCH
WORK, IN DETAIL AND TO PROVIDE REASONABLE INFORMATION AND FEEDBACK WITH RESPECT
TO OTHER DEVELOPMENT ACTIVITIES FOR CYBERHEART PRODUCTS, AS REASONABLY REQUESTED
BY CYBERHEART FROM TIME TO TIME.


5.             CLINICAL TRIALS AND REGULATORY MATTERS.


5.1           ACCURAY PRE-CLINICAL STUDIES AND CLINICAL TRIALS.  AS BETWEEN THE
PARTIES, ACCURAY SHALL BE SOLELY RESPONSIBLE, AT ITS EXPENSE, FOR ANY AND ALL
PRE-CLINICAL STUDIES AND CLINICAL TRIALS, AND HAVE THE EXCLUSIVE RIGHT TO
COMMUNICATE WITH REGULATORY AGENCIES AND SEEK

22


--------------------------------------------------------------------------------



AND OBTAIN REGULATORY APPROVALS, WITH RESPECT TO CYBERKNIFE SYSTEMS IN THE
ACCURAY FIELD IN ANY AND ALL JURISDICTIONS.  ACCURAY AGREES THAT IT SHALL KEEP
CYBERHEART REASONABLY INFORMED REGARDING ITS PRE-CLINICAL STUDIES AND CLINICAL
TRIALS OF SUCH CYBERKNIFE SYSTEMS, AND COOPERATE REASONABLY WITH CYBERHEART IN
ORDER TO COORDINATE ITS STUDIES AND TRIALS REASONABLY WITH THAT OF CYBERHEART. 
ACCURAY ALSO SHALL DESIGN AND CONDUCT PRE-CLINICAL STUDIES AND CLINICAL TRIALS
FOR CYBERKNIFE SYSTEMS REASONABLY CONSIDERING FEEDBACK AND INFORMATION PROVIDED
BY CYBERHEART.


5.2           CYBERHEART PRE-CLINICAL STUDIES AND CLINICAL TRIALS.


5.2.1        CYBERHEART SHALL ESTABLISH A COMMITTEE, CONSISTING EITHER OF THREE
(3) OR OF FIVE (5) ADVISORS, WHICH SHALL REVIEW CYBERHEART’S CLINICAL TRIAL
PROTOCOLS AND CYBERHEART’S PRE-CLINICAL TEST RESULTS RELATING TO CYBERHEART
PRODUCTS, PRIOR TO CYBERHEART COMMENCING CLINICAL TRIALS FOR CYBERHEART PRODUCTS
(THE “CLINICAL ADVISORY COMMITTEE”).  THE ROLE OF THE CLINICAL ADVISORY
COMMITTEE SHALL BE TO CONFIRM TO CYBERHEART THAT IT IS NOT UNREASONABLE FOR
CYBERHEART TO MOVE FORWARD WITH CLINICAL TRIALS IN LIGHT OF CYBERHEART’S
CLINICAL TRIAL PROTOCOLS AND PRE-CLINICAL TEST RESULTS.  THE CLINICAL ADVISORY
COMMITTEE SHALL ALSO REVIEW INFORMED CONSENT FORMS FOR ALL CLINICAL TRIALS OF
CYBERHEART PRODUCTS TO CONFIRM THAT SUCH FORMS ARE REASONABLE.  THE CLINICAL
ADVISORY COMMITTEE SHALL MAKE ALL SUCH CONFIRMATION DECISIONS BY MAJORITY
DECISION.  THE CLINICAL ADVISORY COMMITTEE SHALL HAVE NO OTHER AUTHORITY OR
CONTROL.  CYBERHEART SHALL BE ENTITLED TO APPOINT ALL CLINICAL ADVISORY
COMMITTEE MEMBERS IN ITS DISCRETION, PROVIDED THAT THE MEMBERS ARE REPUTABLE AND
REASONABLE AND ACCURAY SHALL HAVE THE RIGHT TO DISQUALIFY WITHOUT CAUSE UP TO
TWO (2) CLINICAL ADVISORY COMMITTEE MEMBERS AND CHALLENGE, IN ACCORDANCE WITH
ARTICLE 16, THE REASONABLENESS OF ANY ADDITIONAL CLINICAL ADVISORY COMMITTEE
MEMBER DESIGNATED BY CYBERHEART.


5.2.2        SUBJECT TO SECTION 5.2.1, CYBERHEART SHALL BE RESPONSIBLE, AT ITS
EXPENSE, FOR ANY AND ALL PRE-CLINICAL STUDIES AND CLINICAL TRIALS, AND HAVE THE
EXCLUSIVE RIGHT TO COMMUNICATE WITH REGULATORY AGENCIES AND SEEK AND OBTAIN
REGULATORY APPROVALS, WITH RESPECT TO CYBERHEART PRODUCTS IN THE CYBERHEART
FIELD IN ANY AND ALL JURISDICTIONS.  CYBERHEART AGREES THAT IT SHALL KEEP
ACCURAY REASONABLY INFORMED REGARDING ITS PRE-CLINICAL STUDIES AND CLINICAL
TRIALS OF SUCH CYBERHEART PRODUCTS, AND COOPERATE REASONABLY WITH ACCURAY IN
ORDER TO COORDINATE ITS STUDIES AND TRIALS REASONABLY WITH THAT OF ACCURAY. 
CYBERHEART ALSO SHALL DESIGN AND CONDUCT PRE-CLINICAL STUDIES AND CLINICAL
TRIALS FOR CYBERHEART PRODUCTS CONSIDERING FEEDBACK AND INFORMATION PROVIDED BY
ACCURAY.  ACCURAY SHALL MAKE REASONABLY AVAILABLE TO CYBERHEART, AT NO CHARGE,
ONE (1) CYBERKNIFE SYSTEM SOLELY FOR USE IN CONDUCTING EACH SUCH PRE-CLINICAL
AND CLINICAL TRIALS.  CYBERHEART MAY ENTER INTO AN AGREEMENT WITH AN ACCURAY
CUSTOMER FOR PRE-CLINICAL OR CLINICAL STUDIES, PROVIDED ANY ACTIVITIES BETWEEN
CYBERHEART AND SUCH CUSTOMER WILL NOT NEGATIVELY IMPACT ANY REVENUE OF ACCURAY
UNDER ITS SHARED OWNERSHIP OR PLACEMENT PROGRAMS FOR ITS CYBERKNIFE PRODUCT.


5.3           REGULATORY MATTERS.  CYBERHEART SHALL HAVE THE EXCLUSIVE RIGHT TO
PREPARE, FILE, PROSECUTE, AND MAINTAIN ALL REGULATORY FILINGS NECESSARY FOR
COMMERCIALIZATION OF ANY CYBERHEART PRODUCT.  ACCURAY SHALL HAVE THE EXCLUSIVE
RIGHT TO PREPARE, FILE, PROSECUTE, AND MAINTAIN ALL REGULATORY FILINGS NECESSARY
FOR COMMERCIALIZATION OF ANY CYBERKNIFE SYSTEM IN THE ACCURAY FIELD.  EACH PARTY
SHALL PROVIDE REASONABLE ASSISTANCE TO THE OTHER PARTY IN SUCH EFFORTS,
INCLUDING WITHOUT LIMITATION, AT NO CHARGE, ALLOWING THE OTHER PARTY TO
REFERENCE SUCH

23


--------------------------------------------------------------------------------



PARTY’S OWN REGULATORY FILINGS OR INCORPORATE SECTIONS OF SUCH PARTY’S
REGULATORY FILINGS WITH THE OTHER PARTY’S REGULATORY FILINGS, PROVIDED, HOWEVER,
THAT EACH PARTY SHALL PROVIDE THE OTHER WITH COPIES OF ALL CORRESPONDENCE WITH
FDA AND OTHER REGULATORY AGENCIES, IN ADVANCE, WHERE POSSIBLE; PROVIDED,
FURTHER, THAT EACH PARTY SHALL HAVE THE RIGHT TO COMMENT IN A TIMELY FASHION ON
ANY REGULATORY FILINGS WHERE SUCH PARTY’S OWN REGULATORY FILINGS ARE REFERENCED
OR INCORPORATED WITH THE OTHER’S REGULATORY FILINGS.


6.             MANUFACTURING, SUPPLY, AND COMMERCIALIZATION.


6.1           MANUFACTURING AND SUPPLY.


6.1.1                AS OF THE EFFECTIVE DATE, THE PARTIES SHALL EXECUTE THE
MANUFACTURING AND SUPPLY AGREEMENT SET FORTH IN EXHIBIT E.  ANY AMENDMENT OF THE
MANUFACTURING AND SUPPLY AGREEMENT WILL BE UPON BOTH PARTIES MUTUAL AGREEMENT
AND NOT SUBJECT TO DISPUTE RESOLUTION PROVISIONS UNDER ARTICLE 16.


6.1.2                IF CYBERHEART DESIRES TO HAVE A CYBERHEART PRODUCT,
CYBERKNIFE COMPONENT, OR OTHER COMPONENT OF A CYBERHEART PRODUCT (A “REQUESTED
ITEM(S)”) MANUFACTURED AND SUPPLIED BY ACCURAY, CYBERHEART SHALL PROVIDE ACCURAY
WITH NOTICE OF SUCH DESIRE, TOGETHER WITH WRITTEN PROPOSED SPECIFICATIONS (AS
SUCH SPECIFICATIONS WILL BE DEFINED IN THE MANUFACTURING AND SUPPLY AGREEMENT)
THAT ARE DESIRED BY CYBERHEART FOR THE REQUESTED ITEMS, WHICH MAY INCLUDE
UPDATES AND MODIFICATIONS OF CYBERHEART PRODUCTS CURRENTLY BEING SUPPLIED BY
ACCURAY.  ACCURAY SHALL NOTIFY CYBERHEART WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF SUCH NOTICE WHETHER OR NOT SUCH SPECIFICATIONS ARE ACCEPTABLE AND WHETHER
ACCURAY WILL SUPPLY SUCH REQUESTED ITEMS TO CYBERHEART IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE MANUFACTURING AND SUPPLY AGREEMENT.  UPON ACCURAY
NOTIFYING CYBERHEART THAT IT WILL SUPPLY SUCH REQUESTED ITEMS, CYBERHEART SHALL
BE ENTITLED TO PROVIDE ACCURAY WITH ITS FIRST FORECAST FOR SUCH REQUESTED ITEMS
AND THE TERMS AND CONDITIONS IN THE MANUFACTURING AND SUPPLY AGREEMENT SHALL
APPLY TO REQUIRE ACCURAY TO SUPPLY SUCH REQUESTED ITEMS TO CYBERHEART.  PROVIDED
THAT ANY SPECIFICATIONS PROVIDED BY CYBERHEART TO ACCURAY ARE REASONABLE, UNLESS
ACCURAY NOTIFIES CYBERHEART THAT IT WILL SUPPLY SUCH REQUESTED ITEMS TO
CYBERHEART WITHIN THIRTY (30) DAYS AFTER CYBERHEART’S REQUEST, CYBERHEART’S
MANUFACTURE AND HAVE MANUFACTURED RIGHTS THAT ARE GRANTED IN SECTION 2.2.1 SHALL
BE DEEMED TO EXTEND TO THE REQUESTED ITEM THAT WAS IDENTIFIED IN CYBERHEART’S
NOTICE AND NOT OTHERWISE ALREADY LICENSED TO CYBERHEART UNDER SECTION 2.2.1,
INCLUDING WITHOUT LIMITATION MODIFICATIONS, ENHANCEMENTS, AND UPDATES THEREOF.
FOR CLARITY, ACCURAY WILL HAVE NO RIGHT TO MANUFACTURE ANY REQUESTED ITEM FOR
CYBERHEART AFTER MANUFACTURING RIGHTS HAVE BEEN GRANTED TO CYBERHEART PURSUANT
TO THIS SECTION 6.1.2.


6.2           INSTALLATION AND SERVICE.  THE PARTIES SHALL COOPERATE ON
INSTALLATION AND CONDUCT IT PURSUANT TO THE TERMS AND CONDITIONS IN EXHIBIT F
(THE “INSTALLATION AGREEMENT”).  THE PARTIES SHALL COOPERATE ON SERVICE OF
CYBERHEART PRODUCS AND CONDUCT IT PURSUANT TO THE TERMS AND CONDITIONS IN
EXHIBIT G (THE “SERVICE AGREEMENT”).


6.3           COMMERCIALIZATION.  CYBERHEART HAS THE EXCLUSIVE RIGHT (INCLUDING
AS TO ACCURAY) TO MARKET AND COMMERCIALIZE CYBERHEART PRODUCTS.
COMMERCIALIZATION OF CYBERHEART

24


--------------------------------------------------------------------------------



PRODUCTS CAN BE THROUGH PER-USE (PER-CLICK) REVENUE GENERATED FROM CYBERHEART
PRODUCTS THAT ARE NOT SOLD OR FROM THE OUTRIGHT SALE OF CYBERHEART PRODUCTS,
PROVIDED THAT, IN ANY GIVEN CALENDAR YEAR, CYBERHEART SHALL NOT BE PERMITTED TO
SELL A NUMBER OF CYBERHEART SYSTEMS OR CYBERHEART MODULES GREATER THAN TEN
PERCENT (10%) OF THE CYBERHEART SYSTEMS OR CYBERHEART MODULES, RESPECTIVELY,
SUPPLIED TO CYBERHEART IN SUCH CALENDAR YEAR.


6.4           REVENUE SHARE.


6.4.1        PER-CLICK REVENUE: WITHIN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, CYBERHEART SHALL PAY TO ACCURAY A PERCENTAGE OF PER-CLICK
REVENUE AS FOLLOWS:

6.4.1.1              *** OF PER-CLICK REVENUE FROM USE OF CYBERHEART MODULES.

6.4.1.2              *** PER-CLICK REVENUE FROM USE OF CYBERHEART SYSTEMS.

All Per-Click Revenue shall be collected in compliance with all federal fraud
and abuse laws.

6.4.1.3              THE ROYALTY RATES ABOVE IN SECTIONS 6.4.1.1 AND SECTION
6.4.1.2 SHALL ALSO APPLY TO ANY OTHER REVENUE RECEIVED, EARNED, OR DEFERRED, BY
CYBERHEART (INCLUDING WITHOUT LIMITATION FEES AND OTHER PAYMENTS) FROM
END-USERS, THEIR REPRESENTATIVES OR AGENTS (INCLUDING, WITHOUT LIMITATION,
FINANCING ENTITIES) FOR CYBERHEART PRODUCTS THAT ARE DELIVERED, BUT NOT SOLD, TO
END-USERS. NOTWITHSTANDING THE ABOVE IN THIS SECTION 6.4.1.3, NO ROYALTY WILL BE
DUE FOR ANY REVENUE THAT IS UNRELATED TO TREATMENT OF PATIENTS USING A
CYBERHEART PRODUCT AND THAT IS NOT IN LIEU OF REVENUE FOR ANY SUCH TREATMENT.
FOR EXAMPLE, NO ROYALTIES WILL BE DUE FOR REVENUE RECEIVED FOR CONSULTING
SERVICES CONCERNING BILLING SYSTEMS AND TREATMENT PROTOCOLS, PROVIDED THAT ANY
FEES CHARGED FOR SUCH SERVICES ARE REASONABLE AND CUSTOMARY FOR SUCH SERVICES IN
THE MEDICAL DEVICE INDUSTRY.


6.4.2        SALES REVENUE: CYBERHEART SHALL PAY TO ACCURAY AN AMOUNT EQUAL TO
*** OF GROSS REVENUES COLLECTED, RECEIVED, EARNED, OR DEFERRED, BY CYBERHEART ON
SALES OF CYBERHEART PRODUCTS OR BUY-OUTS, WHETHER FULL OR PARTIAL (WHICH ARE
SUBJECT TO SECTION 6.4.3 BELOW), OF CYBERHEART PRODUCTS SUBJECT TO PER-CLICK
REVENUE ARRANGEMENTS.


6.4.3        PARTIAL SALE: IN SUCH CASES WHERE A PORTION OF LESS THAN
ONE-HUNDRED PERCENT (100%) OF A CYBERHEART PRODUCT IS SOLD, THE ABOVE RATES IN
SECTION 6.4.2 WILL APPLY AS TO THE PORTION SOLD AND THE ABOVE RATES IN SECTION
6.4.1 WILL APPLY AS TO THE PORTION SUBJECT TO PER-CLICK REVENUE.


6.5           FURTHER TO THAT SPECIFIED IN SECTION 2.2.7, THE PARTIES AGREE AND
UNDERSTAND THAT THIS AGREEMENT IS INTENDED TO ENABLE CYBERHEART TO SELL
CYBERHEART PRODUCTS SOLELY FOR APPLICATIONS IN THE CYBERHEART FIELD, AND
CYBERHEART SHALL HAVE NO RIGHT UNDER THE LICENSES GRANTED IN THIS AGREEMENT TO
SELL, INSTALL, OR SERVICE CYBERKNIFE SYSTEMS OR TO SELL, INSTALL, OR SERVICE
CYBERHEART PRODUCTS OUTSIDE THE CYBERHEART FIELD.  IN ADDITION TO OTHER RIGHTS
RETAINED

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

25


--------------------------------------------------------------------------------



BY ACCURAY UNDER THIS AGREEMENT, ACCURAY SHALL RETAIN THE SOLE AND EXCLUSIVE
RIGHT UNDER ITS INTELLECTUAL PROPERTY RIGHTS TO MARKET AND SELL, INSTALL, AND
SERVICE CYBERKNIFE SYSTEMS.  SIMILARLY, HOWEVER, EXCEPT AS OTHERWISE AGREED BY
THE PARTIES UNDER THIS AGREEMENT OR IN A SEPARATE WRITING, ACCURAY AND ITS
AFFILIATES SHALL NOT, AND SHALL NOT LICENSE OR OTHERWISE AUTHORIZE ANY OTHER
PERSON TO, DIRECTLY OR INDIRECTLY, INSTALL, SERVICE, SUPPORT, DEVELOP, MARKET,
PROMOTE, SELL, IMPORT, OR OTHERWISE COMMERCIALIZE ANY STEREOTACTIC RADIOSURGERY
PRODUCT THAT IS USED IN THE CYBERHEART FIELD IN ANY COUNTRY, WHETHER OR NOT
THERE ARE ACCURAY PATENTS OR WHETHER OR NOT THERE IS ACCURAY TECHNOLOGY IN SUCH
COUNTRY. ACCURAY SHALL INCLUDE, AND SHALL CAUSE ITS AFFILIATES TO INCLUDE, SUCH
A COVENANT IN ALL LICENSES AND OTHER AUTHORIZATIONS BY ACCURAY OR ITS AFFILIATES
UNDER THE ACCURAY PATENTS AND/OR ACCURAY TECHNOLOGY.  ADDITIONALLY, EXCEPT AS
OTHERWISE AGREED BY THE PARTIES UNDER THIS AGREEMENT OR IN A SEPARATE WRITING,
CYBERHEART AND ITS AFFILIATES SHALL NOT, AND SHALL NOT LICENSE OR OTHERWISE
AUTHORIZE ANY OTHER PERSON TO, DIRECTLY OR INDIRECTLY, INSTALL, SERVICE,
SUPPORT, DEVELOP, MARKET, PROMOTE, SELL, IMPORT, OR OTHERWISE COMMERCIALIZE IN
ANY COUNTRY ANY CYBERKNIFE SYSTEM THAT IS USED IN THE ACCURAY FIELD.  CYBERHEART
SHALL INCLUDE, AND SHALL CAUSE ITS AFFILIATES TO INCLUDE, SUCH A COVENANT IN ALL
AGREEMENTS GRANTING LICENSES FOR CYBERKNIFE SYSTEMS ENTERED INTO BY CYBERHEART
OR ITS AFFILIATES.


6.6           AUDIT RIGHTS.


6.6.1        ACCURAY AUDITS.  CYBERHEART SHALL KEEP OR CAUSE TO BE KEPT SUCH
RECORDS, INCLUDING, WITHOUT LIMITATION, THOSE OBTAINED PURSUANT TO SECTION
6.6.2,  AS ARE REQUIRED TO DETERMINE, IN A MANNER CONSISTENT WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPALS (GAAP) AND THIS AGREEMENT, THE SUMS DUE UNDER
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, PER-CLICK REVENUE AND SALES OF
CYBERHEART PRODUCTS.  AT THE REQUEST (AND EXPENSE) OF ACCURAY, CYBERHEART AND
ITS AFFILIATES AND SUBLICENSEES SHALL PERMIT AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT APPOINTED BY ACCURAY AND REASONABLY ACCEPTABLE TO CYBERHEART, AT
REASONABLE TIMES AND UPON REASONABLE NOTICE, TO EXAMINE ONLY THOSE RECORDS AS
MAY BE NECESSARY TO DETERMINE, WITH RESPECT TO ANY CALENDAR YEAR ENDING NOT MORE
THAN THREE (3) CALENDAR YEARS PRIOR TO THE BEGINNING OF THE CALENDAR YEAR IN
WHICH SUCH AUDIT OCCURS, FOR RECORDS TO BE KEPT AS PROVIDED IN THIS
SECTION 6.6.1 PRIOR TO ACCURAY’S REQUEST, THE CORRECTNESS OR COMPLETENESS OF ANY
REPORT OR PAYMENT MADE UNDER THIS AGREEMENT.  RESULTS OF ANY SUCH EXAMINATION
SHALL BE (A) LIMITED TO INFORMATION RELATING TO CYBERHEART PRODUCTS, (B) MADE
AVAILABLE TO BOTH PARTIES, AND (C) DEEMED THE CONFIDENTIAL INFORMATION OF
CYBERHEART SUBJECT TO ARTICLE 14.  ACCURAY SHALL BEAR THE FULL COST OF THE
PERFORMANCE OF ANY SUCH AUDIT, UNLESS SUCH AUDIT DISCLOSES A VARIANCE TO THE
DETRIMENT OF ACCURAY OF MORE THAN FIVE PERCENT (5%) OF THE AMOUNT OF THE
ORIGINAL REPORT, ROYALTY OR PAYMENT CALCULATION.  IN SUCH CASE, CYBERHEART SHALL
BEAR THE FULL COST OF THE PERFORMANCE OF SUCH AUDIT.


6.6.2        CYBERHEART AUDITS OF THIRD PARTIES.  CYBERHEART SHALL REQUIRE EACH
THIRD PARTY INTO WHICH A CYBERHEART PRODUCT IS INSTALLED TO KEEP OR CAUSE TO BE
KEPT SUCH RECORDS AS ARE REQUIRED TO DETERMINE, IN A MANNER CONSISTENT WITH
GAAP, THE SUMS DUE TO CYBERHEART UNDER ITS AGREEMENTS WITH SUCH THIRD PARTY. 
CYBERHEART, OR ITS DESIGNATED INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, SHALL
AUDIT AT LEAST TWENTY PERCENT (20%) OF SUCH THIRD PARTIES PER CALENDAR YEAR
DURING THE TERM, IN ORDER TO EXAMINE THOSE RECORDS AS MAY BE NECESSARY TO
DETERMINE, WITH RESPECT TO ANY CALENDAR YEAR ENDING NOT MORE THAN THREE (3)
CALENDAR YEARS PRIOR TO THE BEGINNING

26


--------------------------------------------------------------------------------



OF THE CALENDAR YEAR IN WHICH SUCH AUDIT OCCURS, FOR RECORDS TO BE KEPT AS
PROVIDED IN THIS SECTION 6.6.2, THE CORRECTNESS OR COMPLETENESS OF ANY REPORT OR
PAYMENT MADE BY SUCH THIRD PARTIES TO CYBERHEART.  AS BETWEEN THE PARTIES,
CYBERHEART SHALL BEAR THE FULL COST OF THE PERFORMANCE OF ANY SUCH AUDIT.


7.             DILIGENCE.


7.1           CYBERHEART SHALL USE REASONABLE COMMERCIAL EFFORTS TO DEVELOP AND
FILE REGULATORY FILINGS TO OBTAIN REGULATORY APPROVAL FOR AT LEAST ONE (1)
CYBERHEART PRODUCT FOR AT LEAST ONE (1) INDICATION IN THE CYBERHEART FIELD.


7.2           CYBERHEART SHALL USE REASONABLE COMMERCIAL EFFORTS TO ACHIEVE
AGREED COMMERCIALIZATION MILESTONES WITHIN THE AGREED PERIOD OF TIME.  FOR
CLARITY, CYBERHEART SHALL NOT BE CONSIDERED TO HAVE FAILED TO MEET ITS DILIGENCE
OBLIGATION UNDER THIS SECTION 7.2 DUE TO ANY FAILURE TO MEET SUCH MILESTONES SO
LONG AS CYBERHEART HAS USED REASONABLE COMMERCIAL EFFORTS TO MEET THE MILESTONE.


7.3           ANY FAILURE OF CYBERHEART TO USE REASONABLE COMMERCIAL EFFORTS TO
MEET THE DILIGENCE OBLIGATIONS UNDER THIS ARTICLE 7 SHALL BE A MATERIAL BREACH
OF THIS AGREEMENT BY CYBERHEART.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
CYBERHEART SHALL BE DEEMED TO HAVE USED THE REASONABLE COMMERCIAL EFFORTS
REQUIRED IN SECTIONS 7.1 AND 7.2 AND 11.3.3, AND TO HAVE MET ITS DILIGENCE
OBLIGATIONS UNDER THIS ARTICLE 7 AND 11.3.3, IF THE TOTAL AGGREGATE COSTS,
EXPENSES, AND OTHER PAYMENTS INCURRED BY CYBERHEART, ITS AFFILIATES, AND
SUB-LICENSEES (IF AUTHORIZED BY ACCURAY) IN CONNECTION WITH THE RESEARCH,
DEVELOPMENT, FILINGS, MAKING, MARKETING, AND OTHER COMMERCIALIZATION OF
CYBERHEART PRODUCT(S) ARE AT LEAST (I) *** DURING THE TWELVE (12) MONTHS AFTER
THE EFFECTIVE DATE AND (II) AN AGGREGATE OF *** FROM THE EFFECTIVE DATE UNTIL
TWENTY-FOUR (24) MONTHS AFTER THE EFFECTIVE DATE.


7.4           CYBERHEART SHALL USE REASONABLE COMMERCIAL EFFORTS TO OPERATE IN
GOOD STANDING WITH LOCAL, STATE, AND FEDERAL GOVERNMENT AGENCIES, INCLUDING
WITHOUT LIMITATION THE FDA, AND WILL NOT KNOWINGLY MATERIALLY VIOLATE ANY LOCAL,
STATE, OR FEDERAL LAW OR KNOWINGLY CONTINUE ANY SUCH VIOLATION PREVIOUSLY
UNKNOWN THAT AS A CONSEQUENCE OF SUCH VIOLATION, MAY HARM THE GOODWILL AND
REPUTATION OF ACCURAY.


8.             COMPENSATION AND PAYMENT TERMS.


8.1           FEES.


8.1.1                DEVELOPMENT SERVICES FEES.  IN CONSIDERATION OF ACCURAY’S
PERFORMANCE OF THE DEVELOPMENT SERVICES HEREUNDER, CYBERHEART SHALL PAY TO
ACCURAY THE AMOUNTS INDICATED, AND AT THE TIMES SET FORTH, IN EACH STATEMENT OF
WORK.


8.2           PAYMENT.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

27


--------------------------------------------------------------------------------



8.2.1                DEVELOPMENT SERVICES FEES.  FOR DEVELOPMENT SERVICES
PERFORMED ON A FIXED PRICE BASIS, ACCURAY MAY INVOICE CYBERHEART UPON ACCEPTANCE
BY CYBERHEART OF THE APPLICABLE MILESTONE AND DELIVERABLES AS INDICATED IN THE
STATEMENT OF WORK AND SECTION 3.6.  IF THE STATEMENT OF WORK INDICATES THAT
DEVELOPMENT SERVICES ARE TO BE PERFORMED ON A TIME AND MATERIALS BASIS, ACCURAY
SHALL INVOICE CYBERHEART ON A CALENDAR MONTHLY BASIS FOR TIME REASONABLY
EXPENDED IN PERFORMING THE DEVELOPMENT SERVICES AND MATERIALS EXPENSES
AUTHORIZED IN THE STATEMENT OF WORK, OR OTHERWISE AUTHORIZED BY CYBERHEART IN
ADVANCE IN WRITING, AND ACTUALLY INCURRED DURING THE PRIOR CALENDAR MONTH. 
UNDER NO CIRCUMSTANCES SHALL CYBERHEART BE RESPONSIBLE FOR PAYING ANY AMOUNTS IN
EXCESS OF ANY BUDGET SET FORTH IN A STATEMENT OF WORK, AND UNDER NO
CIRCUMSTANCES SHALL CYBERHEART BE RESPONSIBLE FOR REIMBURSING ACCURAY FOR ANY
OUT OF POCKET COSTS OR EXPENSES EXCEPT TO THE EXTENT APPROVED BY CYBERHEART IN
ADVANCE IN WRITING AND DOCUMENTED TO CYBERHEART’S REASONABLE SATISFACTION.  THE
RATES CHARGED TO CYBERHEART FOR ACCURAY’S TIME SHALL BE EQUAL TO DIRECT LABOR
COSTS PLUS FORTY PERCENT (40%). NOTWITHSTANDING THE FOREGOING, ALL PAYMENTS
UNDER THIS SECTION 8.2.1 THAT BECOME DUE OR PAYABLE PRIOR TO CYBERHEART
OBTAINING MORE THAN ONE MILLION U.S. DOLLARS ($1,000,000) OF INVESTMENT
FINANCING SHALL BE DEFERRED UNTIL, AND SHALL NOT BE DUE OR PAYABLE UNTIL THIRTY
(30) DAYS AFTER SUCH TIME AS CYBERHEART HAS COMPLETED INVESTMENTS TOTALING SUCH
AMOUNT.


8.3           PAYMENT TERMS.  ALL AMOUNTS PAID HEREUNDER SHALL BE IN U.S.
DOLLARS.  CYBERHEART SHALL PAY ALL FEES THAT HAVE BECOME DUE AND PAYABLE
HEREUNDER WITHIN THIRTY (30) DAYS OF RECEIPT OF ACCURAY’S INVOICE IN ACCORDANCE
WITH THIS AGREEMENT.  IF CYBERHEART FAILS TO MAKE ANY PAYMENT REQUIRED UNDER
THIS AGREEMENT WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH SUCH PAYMENT
BECOMES DUE AND PAYABLE, THEN ACCURAY MAY, AT ITS OPTION AND SOLE DISCRETION AND
IN ADDITION TO ANY OTHER REMEDIES IT MAY HAVE AT LAW OR EQUITY, ASSESS A LATE
FEE IN THE AMOUNT EQUAL TO ONE PERCENT (1%) OF THE UNPAID BALANCE FOR EACH MONTH
AFTER PAYMENT IS DUE UNTIL THE INVOICE IS PAID IN FULL, OR IF LESS, THE MAXIMUM
ALLOWABLE BY LAW.


8.4           TAXES.  IN ADDITION TO THE PAYMENT OF FEES AND OTHER AMOUNTS
DESCRIBED ABOVE, CYBERHEART SHALL PAY ALL TAXES, INCLUDING WITHOUT LIMITATION
SALES AND USE TAX, BUT EXCLUDING ANY TAX BASED UPON THE NET INCOME OF ACCURAY,
IF IMPOSED BY ANY GOVERNMENT AS A RESULT OF PAYMENTS MADE TO ACCURAY UNDER THIS
AGREEMENT.  CYBERHEART MAY WITHHOLD FROM, AND REDUCE THE AMOUNT OF, PAYMENT TO
ACCURAY UNDER THIS AGREEMENT FOR ANY TAXES REQUIRED TO BE WITHHELD BY CYBERHEART
UNDER THE APPLICABLE LAWS OF THE UNITED STATES OR ANY OTHER COUNTRY.  SUCH
AMOUNT SHALL BE PAID TO THE APPROPRIATE TAXING AUTHORITIES, AND CYBERHEART SHALL
PROVIDE ACCURAY WITH OFFICIAL RECEIPTS ISSUED BY SAID TAXING AUTHORITY OR SUCH
OTHER EVIDENCE AS IS REASONABLY AVAILABLE TO ESTABLISH THAT SUCH TAXES HAVE BEEN
PAID.  CYBERHEART SHALL COOPERATE WITH ACCURAY AND TAKE ALL ACTIONS REASONABLY
NECESSARY, THAT DO NOT RESULT IN ANY COST, EXPENSE, OR DETRIMENT TO CYBERHEART,
IN ORDER TO SECURE ANY REASONABLY AVAILABLE REDUCTION OR ELIMINATION OF
WITHHOLDING TAXES PURSUANT TO ANY INCOME TAX TREATY BETWEEN THE UNITED STATES
AND ANY OTHER COUNTRY.


8.5           CYBERHEART BOARD OF DIRECTORS OBSERVATION RIGHT. AS PART OF THE
CONSIDERATION FROM CYBERHEART TO ACCURAY UNDER THIS AGREEMENT, CYBERHEART SHALL
PROVIDE REASONABLE BOARD OBSERVATION RIGHTS TO AN INDIVIDUAL DESIGNATED BY
ACCURAY TO WHICH CYBERHEART

28


--------------------------------------------------------------------------------



HAS NO REASONABLE OBJECTION. THIS SECTION 8.5 SHALL NOT SURVIVE ANY TERMINATION
OR EXPIRATION OF THIS AGREEMENT, NOTWITHSTANDING ANYTHING TO THE CONTRARY.


8.6           THE FEES ARE ACCURAY’S SOLE REMUNERATION FOR ALL RIGHTS AND
LICENSES GRANTED, AND SERVICES PROVIDED, UNDER THIS AGREEMENT.


9.             INTELLECTUAL PROPERTY OWNERSHIP.


9.1           OWNERSHIP.


9.1.1        EXISTING RIGHTS. EXCEPT AS SPECIFIED OTHERWISE IN THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ANY EXCLUSIVITY IN THIS AGREEMENT, (I) EACH PARTY
SHALL RETAIN AND OWN ALL RIGHT, TITLE, AND INTEREST IN AND TO ALL INTELLECTUAL
PROPERTY RIGHTS CONCEIVED OR CREATED SOLELY BY SUCH PARTY, (II) THE PARTIES
SHALL JOINTLY OWN ALL RIGHT, TITLE, AND INTEREST IN AND TO ALL INTELLECTUAL
PROPERTY RIGHTS CONCEIVED OR CREATED JOINTLY BY THE PARTIES, AND NEITHER PARTY
SHALL HAVE ANY DUTY TO ACCOUNT OR OBTAIN THE CONSENT OF THE OTHER PARTY IN ORDER
TO EXPLOIT OR LICENSE SUCH INTELLECTUAL PROPERTY RIGHTS, AND (III) INVENTORSHIP
AND AUTHORSHIP OF ANY INVENTION OR WORK OF AUTHORSHIP CONCEIVED OR CREATED BY
EITHER PARTY, OR JOINTLY BY THE PARTIES, SHALL FOLLOW THE RULES OF THE U.S.
PATENT AND TRADEMARK OFFICE AND THE LAWS OF THE UNITED STATES (WITHOUT REFERENCE
TO ANY CONFLICT OF LAW PRINCIPLES).


9.1.2        ACCURAY. WITHOUT ASSIGNING OR OTHERWISE TRANSFERRING TO ACCURAY ANY
RIGHT, TITLE, OR INTEREST IN, TO, OR UNDER ANY OTHER INTELLECTUAL PROPERTY
RIGHTS OR TECHNOLOGY, ACCURAY SHALL OWN ALL ACCURAY IMPROVEMENTS.  IN CONNECTION
WITH THE FOREGOING, CYBERHEART HEREBY ASSIGNS AND AGREES TO ASSIGN, SUBJECT TO
SECTION 9.2, ALL OF ITS RIGHT, TITLE, AND INTEREST IN AND TO ANY SUCH ACCURAY
IMPROVEMENTS AND ANY INTELLECTUAL PROPERTY RIGHTS RELATED TO ACCURAY
IMPROVEMENTS, SUBJECT TO THE FOLLOWING.  NOTWITHSTANDING THE FOREGOING, THIS
SECTION 9.1.2 SHALL NOT REQUIRE THE ASSIGNMENT TO ACCURAY OF (I) ANY PATENT
CLAIMS THAT CONCERN AN INVENTION THAT IS NOT AN ACCURAY IMPROVEMENT OR CONCERN
AN INVENTION THAT WAS CONCEIVED BEFORE THE EFFECTIVE DATE OR AFTER THE END OF
THE DEVELOPMENT PERIOD; (II) ANY OTHER PATENT RIGHT EXCEPT TO THE EXTENT THAT
THE PATENT CLAIMS, AND IS ENTITLED TO (DETERMINED ON A CLAIM BY CLAIM BASIS),
PRIORITY TO A PATENT THAT IS OWNED BY ACCURAY; AND (III) ANY NON-PATENT
INTELLECTUAL PROPERTY RIGHT EXCEPT TO THE EXTENT THAT SUCH NON-PATENT
INTELLECTUAL PROPERTY RIGHT EMBODIES AN ACCURAY IMPROVEMENT.


9.1.3        CYBERHEART. WITHOUT ASSIGNING OR OTHERWISE TRANSFERRING TO ACCURAY
ANY RIGHT, TITLE, OR INTEREST IN, TO, OR UNDER ANY OTHER INTELLECTUAL PROPERTY
RIGHTS OR TECHNOLOGY, CYBERHEART SHALL OWN ALL CYBERHEART IMPROVEMENTS.  IN
CONNECTION WITH THE FOREGOING, ACCURAY HEREBY ASSIGNS AND AGREES TO ASSIGN,
SUBJECT TO SECTION 9.2, ALL OF ITS RIGHT, TITLE, AND INTEREST IN AND TO ANY SUCH
CYBERHEART IMPROVEMENTS AND ANY INTELLECTUAL PROPERTY RIGHTS RELATED TO
CYBERHEART IMPROVEMENTS, SUBJECT TO THE FOLLOWING.  THIS SECTION 9.1.3 SHALL NOT
REQUIRE THE ASSIGNMENT TO CYBERHEART OF (I) ANY PATENT CLAIMS THAT CONCERN AN
INVENTION THAT IS NOT A CYBERHEART IMPROVEMENT OR CONCERN AN INVENTION THAT WAS
CONCEIVED BEFORE THE EFFECTIVE DATE OR AFTER THE END OF THE DEVELOPMENT PERIOD;
(II) ANY OTHER PATENT RIGHT EXCEPT TO THE EXTENT THAT THE PATENT CLAIMS, AND IS
ENTITLED TO (DETERMINED ON A CLAIM BY CLAIM BASIS),

29


--------------------------------------------------------------------------------



PRIORITY TO A PATENT THAT IS OWNED BY CYBERHEART; AND (III) ANY NON-PATENT
INTELLECTUAL PROPERTY RIGHTS EXCEPT TO THE EXTENT THAT SUCH NON-PATENT
INTELLECTUAL PROPERTY RIGHT EMBODIES A CYBERHEART IMPROVEMENT.  ADDITIONALLY,
CYBERHEART WILL OWN, AND ACCURAY IMPROVEMENTS SHALL EXCLUDE, ANY IMPROVEMENTS TO
THE CYBERHEART MODULE CONCEIVED OR CREATED BY OR ON BEHALF OF CYBERHEART, AND
NOT BY ACCURAY.


9.1.4        FURTHER ASSURANCES. EACH PARTY (THE “ASSIGNOR”) SHALL ASSIST THE
OTHER (THE “ASSIGNEE”), OR THE ASSIGNEE’S DESIGNEE, AT THE ASSIGNEE’S EXPENSE,
REASONABLY TO SECURE IN ANY AND ALL COUNTRIES THE ASSIGNEE’S RIGHTS IN AND TO
THE INTELLECTUAL PROPERTY RIGHTS THAT THE ASSIGNEE IS TO OWN IN ACCORDANCE WITH
THIS SECTION 9.1, INCLUDING WITHOUT LIMITATION REASONABLE DISCLOSURE TO THE
ASSIGNEE OF INFORMATION AND DATA REASONABLY NECESSARY TO PURSUE PATENT
APPLICATIONS FILED BY THE ASSIGNOR THAT ARE TO BE ASSIGNED TO THE ASSIGNEE IN
ACCORDANCE WITH THE FOREGOING, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS, AND ALL OTHER INSTRUMENTS REASONABLY
NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER TO ASSIGN
AND CONVEY TO THE ASSIGNEE, AND ITS SUCCESSORS, ASSIGNS, AND NOMINEES, THE SOLE
AND EXCLUSIVE RIGHT, TITLE, AND INTEREST THEREIN AND THERETO TO THE EXTENT
CONTEMPLATED IN THIS SECTION 9.1.  THE ASSIGNOR ALSO AGREES THAT ITS OBLIGATION
TO EXECUTE OR CAUSE TO BE EXECUTED ANY SUCH INSTRUMENT OR PAPERS SHALL CONTINUE
AFTER THE TERMINATION OF THIS AGREEMENT.  THIS SECTION 9.1.4 SHALL NOT BE
CONSTRUED TO REQUIRE THE DISCLOSURE OF ANY TECHNOLOGY TO THE ASSIGNEE EXCEPT TO
THE EXTENT IT IS INCLUDED IN A PATENT FILED BY THE ASSIGNOR THAT IS TO BE
ASSIGNED TO THE ASSIGNEE.


9.1.5        ATTORNEY-IN-FACT. THE ASSIGNOR (AS DEFINED IN SECTION 9.1.4) AGREES
THAT, IF THE ASSIGNEE (AS DEFINED IN SECTION 9.1.4) IS UNABLE BECAUSE OF THE
ASSIGNOR’S UNAVAILABILITY, DISSOLUTION, MENTAL OR PHYSICAL INCAPACITY, OR FOR
ANY OTHER REASON, TO SECURE THE ASSIGNOR’S SIGNATURE FOR THE PURPOSE OF APPLYING
FOR OR PURSUING ANY APPLICATION FOR ANY U.S. OR FOREIGN PATENT OR COPYRIGHT
REGISTRATIONS COVERING ANY INTELLECTUAL PROPERTY RIGHTS OR TECHNOLOGY TO BE
ASSIGNED TO THE ASSIGNEE UNDER THIS SECTION 9.1, THEN THE ASSIGNOR HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE ASSIGNEE AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS THE ASSIGNEE’S AGENT AND ATTORNEY-IN-FACT, TO ACT FOR AND
ON THE ASSIGNOR’S BEHALF TO EXECUTE AND FILE ANY SUCH APPLICATIONS AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS THAT ARE REASONABLY NECESSARY FOR THE PROSECUTION
AND ISSUANCE OF PATENT AND COPYRIGHT REGISTRATIONS TO BE OWNED BY THE ASSIGNEE
UNDER THIS SECTION 9.1 WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
THE ASSIGNOR.  THE FOREGOING APPOINTMENT SHALL BE DEEMED COUPLED WITH AN
INTEREST OF THE ASSIGNEE IN AND TO THE INTELLECTUAL PROPERTY RIGHTS AND
TECHNOLOGY TO BE ASSIGNED TO THE ASSIGNEE UNDER THIS SECTION 9.1.


9.2           THIRD PARTY TECHNOLOGY.


9.2.1        UNLESS MUTUALLY AGREED TO BY THE PARTIES THROUGH THE JSC OR
OTHERWISE IN A SEPARATE SIGNED WRITING, ACCURAY, ITS AFFILIATES, AND ITS
CONTRACTORS SHALL NOT USE ANY PRODUCT, SOFTWARE, PROGRAM MATERIALS, TRADE
SECRETS, INFORMATION, OR OTHER TECHNOLOGY IN PERFORMING THE DEVELOPMENT SERVICES
OR IN ANY DELIVERABLE IN A MANNER THAT WOULD REQUIRE, FOR THE EXERCISE OF ANY OF
CYBERHEART’S RIGHTS PURSUANT TO THIS AGREEMENT USING OR BASED UPON THE
DELIVERABLES, A LICENSE THAT IS NOT GRANTED TO CYBERHEART IN THIS AGREEMENT (OR
IN THE CASE OF INTELLECTUAL PROPERTY TO THE EXTENT USED TO MANUFACTURE
CYBERKNIFE COMPONENTS, IN THE MANUFACTURING AND SUPPLY AGREEMENT), EXCEPT TO THE
EXTENT SUCH TECHNOLOGY HAS BEEN EXPRESSLY

30


--------------------------------------------------------------------------------



IDENTIFIED IN THE STATEMENT OF WORK THAT HAS BEEN AGREED UPON BY THE PARTIES IN
ADVANCE OF THE PARTICULAR DEVELOPMENT SERVICES AS INTELLECTUAL PROPERTY RIGHTS
FOR WHICH A LICENSE WILL BE NEEDED.  UNLESS OTHERWISE STATED IN THE STATEMENT OF
WORK, ACCURAY SHALL BE AND REMAIN FULLY RESPONSIBLE FOR OBTAINING ALL NECESSARY
RIGHTS AND LICENSES TO INCLUDE SUCH TECHNOLOGY IN THE DELIVERABLES AND TO THE
EXTENT NECESSARY TO AUTHORIZE CYBERHEART TO EXERCISE ALL OF ITS RIGHTS AND
LICENSES OF THE SCOPE SET FORTH IN THIS AGREEMENT UNDER THE INTELLECTUAL
PROPERTY RIGHTS CONCERNING SUCH TECHNOLOGY INCORPORATED OR USED IN THE
DELIVERABLES, OR IN THE MAKING OR USE OF SUCH TECHNOLOGY.  UNLESS OTHERWISE
AGREED TO BY THE PARTIES, CYBERHEART SHALL NOT BE OBLIGATED TO PAY, AND ACCURAY
SHALL BE RESPONSIBLE FOR, ANY ROYALTIES AND LICENSE FEES IN CONNECTION WITH SUCH
TECHNOLOGY AND THE TERMS OF ANY LICENSE WITH ANY SUCH PARTY SHALL PROVIDE THAT
CYBERHEART SHALL NOT BE RESPONSIBLE TO ACCURAY OR ANY THIRD PARTY FOR ANY BREACH
BY ACCURAY OF SUCH THIRD PARTY LICENSES.


9.2.2        EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.2.1, IF A PARTY (THE
“GRANTOR”) IS TO GRANT A SUBLICENSE OR OTHER RIGHT TO THE OTHER PARTY (THE
“GRANTEE”) UNDER THIS AGREEMENT OR THE MANUFACTURING AND SUPPLY AGREEMENT UNDER
INTELLECTUAL PROPERTY RIGHTS IN-LICENSED BY THE GRANTOR FROM A NON-AFFILIATE
THIRD PARTY AFTER THE EFFECTIVE DATE THAT IS SUBJECT TO ROYALTY OR OTHER PAYMENT
OBLIGATIONS TO SUCH THIRD PARTY (“THIRD PARTY TECHNOLOGY”), THEN THE GRANT OF
SUCH RIGHTS TO THE GRANTEE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE GRANTEE
AGREEING IN WRITING TO PAY THE GRANTOR (I) ANY AND ALL ROYALTIES PAYABLE TO THE
THIRD PARTY WITH RESPECT TO SUCH THIRD PARTY TECHNOLOGY THAT BECOME PAYABLE BY
REASON OF GRANTEE’S EXERCISE OF SUCH RIGHTS HEREUNDER AND (II) THAT PORTION OF
ANY UPFRONT LICENSE FEES, MILESTONE PAYMENTS AND OTHER SIMILAR (NON-ROYALTY)
AMOUNTS REASONABLY ALLOCATED TO THE RIGHTS GRANTED TO THE GRANTEE HEREUNDER
(TAKING INTO CONSIDERATION THE BENEFITS OF SUCH RIGHTS UNDER SUCH THIRD PARTY
TECHNOLOGY TO EACH PARTY). UPON REQUEST OF THE GRANTEE, THE GRANTOR SHALL
DISCLOSE TO THE GRANTEE A TRUE, COMPLETE, AND CORRECT WRITTEN DESCRIPTION OF
SUCH PAYMENT OBLIGATIONS.  ANY FAILURE TO AGREE UPON AN ALLOCATION SHALL BE
SETTLED UNDER ARTICLE 16.


9.3           THE PARTIES INTEND THAT THIS AGREEMENT, ALL WORK IN THE
PERFORMANCE OF THE DEVELOPMENT SERVICES, AND ALL OTHER DEVELOPMENT OF THE
CYBERHEART PRODUCTS SHALL QUALIFY FOR THE BENEFITS OF THE COOPERATIVE RESEARCH
AND TECHNOLOGY ENHANCEMENT ACT (35 U.S.C. § 103(C)) (THE “CREATE ACT”). 
ACCORDINGLY, TO THE EXTENT MUTUALLY AGREED AND DESIRED BY THE PARTIES, THE
PARTIES SHALL TAKE SUCH LAWFUL AND JUST ACTS THAT MAY BE OR BECOME NECESSARY FOR
EVIDENCING, MAINTAINING, RECORDING, AND PERFECTING THE BENEFITS OF THE CREATE
ACT.


10.           PATENT PROSECUTION & ENFORCEMENT.


10.1         PATENT PROSECUTION.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 10.1, EACH PARTY SHALL HAVE THE EXCLUSIVE RIGHT TO PREPARE, FILE,
PROSECUTE, AND MAINTAIN PATENTS THAT ARE SOLELY OWNED BY SUCH PARTY.  FOR
PURPOSES OF THIS SECTION 10.1, PATENTS THAT ARE JOINTLY OWNED BY THE PARTIES
SHALL BE FILED, PROSECUTED, AND MAINTAINED AS IF THE PATENT IS EITHER AN ACCURAY
PATENT OR A CYBERHEART PATENT, AS AGREED BY THE PARTIES.


10.1.1              ACCURAY PATENTS. ACCURAY SHALL, AT ITS SOLE EXPENSE,
DILIGENTLY FILE, PROSECUTE, AND MAINTAIN THE ACCURAY PATENTS, INCLUDING WITHOUT
LIMITATION PATENTS WITH

31


--------------------------------------------------------------------------------



CLAIMS COVERING ANY OF THE DELIVERABLES, AND INCLUDING WITHOUT LIMITATION TIMELY
PAYMENT OF ALL MAINTENANCE FEES IN CONNECTION WITH ANY ISSUED PATENTS, THAT ARE
PART OF OR BECOME PART OF THE ACCURAY PATENTS, INCLUDING WITHOUT LIMITATION
USING DILIGENT EFFORTS TO OBTAIN ISSUANCE OF CLAIMS WITHIN SUCH ACCURAY PATENTS
THAT PROVIDE A REASONABLE SCOPE OF PROTECTION FOR CYBERHEART IN THE CYBERHEART
FIELD OR ARE REASONABLY NECESSARY OR USEFUL FOR ANY FUTURE CYBERHEART PRODUCTS
OR OTHER STEREOTACTIC RADIOSURGERY DEVICES IN THE CYBERHEART FIELD.  ACCURAY
SHALL REASONABLY TAKE CYBERHEART’S COMMENTS INTO ACCOUNT IN FILING AND
PROSECUTING THE ACCURAY PATENTS THAT RELATE TO THE CYBERHEART FIELD OR ANY
CYBERHEART PRODUCT.  ACCURAY SHALL KEEP CYBERHEART REASONABLY INFORMED REGARDING
THE STATUS, PREPARATION, FILING, PROSECUTION, AND MAINTENANCE OF ALL SUCH
ACCURAY PATENTS (INCLUDING WITHOUT LIMITATION INVENTIONS FOR WHICH CYBERHEART
MAY DESIRE TO HAVE A PATENT APPLICATION FILED), AND SHALL GIVE CYBERHEART A
REASONABLE OPPORTUNITY TO PROVIDE COMMENTS ON SUCH PREPARATION, FILING,
PROSECUTION, AND MAINTENANCE EFFORTS THAT RELATE TO THE CYBERHEART FIELD OR ANY
CYBERHEART PRODUCT, TO THE EXTENT DESIRED BY CYBERHEART.  NOTWITHSTANDING THE
FOREGOING, ACCURAY SHALL HAVE THE RIGHT, IN ITS REASONABLE DISCRETION, TO
ABANDON ANY SUCH PATENT APPLICATION AND/OR CEASE PAYMENT OF MAINTENANCE FEES ON
ANY SUCH ISSUED PATENT; PROVIDED THAT ACCURAY HAS FIRST ADVISED CYBERHEART IN
WRITING OF SUCH INTENTION AT LEAST NINETY (90) DAYS PRIOR TO THE INTENDED
ABANDONMENT OR CESSATION DATE.  IN SUCH EVENT, CYBERHEART, AT ITS SOLE EXPENSE,
SHALL HAVE THE RIGHT TO ASSUME THE PROSECUTION OF ANY SUCH PATENT APPLICATION
AND MAY CONTINUE TO PAY TO MAINTAIN SUCH ISSUED PATENT, IN EACH CASE, THAT IS
WITHIN THE ACCURAY PATENTS AND RELATES TO THE CYBERHEART FIELD OR ANY CYBERHEART
PRODUCT.


10.1.2              CYBERHEART PATENTS.  CYBERHEART SHALL, AT ITS SOLE EXPENSE,
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO FILE, PROSECUTE, AND MAINTAIN THE
CYBERHEART PATENTS, INCLUDING WITHOUT LIMITATION PATENTS WITH CLAIMS COVERING
ANY OF THE CYBERHEART IMPROVEMENTS, AND TO PAY ALL MAINTENANCE FEES IN
CONNECTION WITH ANY ISSUED PATENTS THAT ARE PART OF OR BECOME PART OF THE
CYBERHEART PATENTS INCLUDING WITHOUT LIMITATION USING DILIGENT EFFORTS TO OBTAIN
ISSUANCE OF CLAIMS WITHIN SUCH CYBERHEART PATENTS THAT PROVIDE A REASONABLE
SCOPE OF PROTECTION FOR ACCURAY IN THE ACCURAY FIELD.  CYBERHEART SHALL
REASONABLY TAKE ACCURAY’S COMMENTS INTO ACCOUNT IN FILING AND PROSECUTING THE
CYBERHEART PATENTS TO THE EXTENT THE CYBERHEART PATENT CONCERNS CYBERKNIFE
SYSTEMS IN THE ACCURAY FIELD.  CYBERHEART SHALL KEEP ACCURAY REASONABLY INFORMED
REGARDING THE STATUS, PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF ALL
CYBERHEART PATENTS (INCLUDING WITHOUT LIMITATION CYBERHEART IMPROVEMENTS FOR
WHICH ACCURAY MAY DESIRE TO HAVE A PATENT APPLICATION FILED) TO THE EXTENT THE
CYBERHEART PATENT CONCERNS CYBERKNIFE SYSTEMS IN THE ACCURAY FIELD, AND SHALL
GIVE ACCURAY A REASONABLE OPPORTUNITY TO PROVIDE COMMENTS ON SUCH PREPARATION,
FILING, PROSECUTION, AND MAINTENANCE EFFORTS FOR CYBERHEART PATENTS, TO THE
EXTENT DESIRED BY ACCURAY.  NOTWITHSTANDING THE FOREGOING, CYBERHEART SHALL HAVE
THE RIGHT, IN ITS REASONABLE DISCRETION, TO ABANDON ANY SUCH PATENT APPLICATIONS
AND/OR CEASE PAYMENT OF MAINTENANCE FEES ON ANY SUCH ISSUED PATENTS; BUT ONLY IF
CYBERHEART HAS FIRST ADVISED ACCURAY IN WRITING OF SUCH INTENTION AT LEAST
NINETY (90) DAYS PRIOR TO THE INTENDED ABANDONMENT OR CESSATION DATE.  IN SUCH
EVENT, ACCURAY, AT ITS SOLE EXPENSE, SHALL HAVE THE RIGHT TO ASSUME THE
PROSECUTION OF ANY SUCH PATENT APPLICATION AND/OR MAY CONTINUE TO PAY TO
MAINTAIN SUCH ISSUED PATENT IN EACH CASE THAT IS WITHIN THE CYBERHEART PATENTS
AND RELATES TO THE ACCURAY FIELD OR ANY CYBERKNIFE SYSTEM.

32


--------------------------------------------------------------------------------



10.1.3              ASSISTANCE.  EACH PARTY AGREES TO (I) REASONABLY COOPERATE
WITH THE OTHER PARTY IN PREPARING, FILING, PROSECUTING, AND MAINTAINING ANY
ACCURAY PATENTS OR CYBERHEART PATENTS, AS THE CASE MAY BE, AND (II) EXECUTE ANY
DOCUMENTS AS SHALL BE NECESSARY OR DESIRABLE FOR SUCH PURPOSE.


10.2         ENFORCEMENT OF INTELLECTUAL PROPERTY RIGHTS.


10.2.1              NOTIFICATION.  EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER
PARTY IN WRITING (AND PROVIDE A REASONABLE DESCRIPTION) OF ANY SUSPECTED
INFRINGEMENT BY A THIRD PARTY OF ANY ACCURAY PATENT OR CYBERHEART PATENT (A
“THIRD-PARTY INFRINGEMENT”).


10.2.2              ENFORCEMENT OF ACCURAY PATENTS.

10.2.2.1            BY ACCURAY.  SUBJECT TO SECTION 10.2.2.2, ACCURAY SHALL HAVE
THE FIRST RIGHT, BUT NOT THE OBLIGATION, TO FILE AND PURSUE ANY SUIT OR ACTION
FOR ANY THIRD-PARTY INFRINGEMENT OF THE ACCURAY PATENTS, INCLUDING WITHOUT
LIMITATION IN THE CYBERHEART FIELD, AND ACCURAY SHALL NOT, ABSENT CYBERHEART’S
PRIOR WRITTEN PERMISSION NOT TO BE WITHHELD UNREASONABLY, ENTER INTO ANY
SETTLEMENT OR OTHER ARRANGEMENT THAT GRANTS A LICENSE OR FREEDOM TO OPERATE
(INCLUDING WITHOUT LIMITATION BY WAY OF A COVENANT NOT TO SUE) TO ANY THIRD
PARTY UNDER THE ACCURAY PATENTS THAT WOULD INFRINGE UPON OR VIOLATE CYBERHEART’S
EXCLUSIVITY UNDER THIS AGREEMENT OR THAT OTHERWISE IS FOR ANY ACTIVITIES IN OR
FOR THE CYBERHEART FIELD.  ACCURAY SHALL BEAR THE REASONABLE EXPENSES INCURRED
BY CYBERHEART IN PROVIDING ASSISTANCE AND COOPERATION PURSUANT TO THIS SECTION
10.2.2.1 AS REQUESTED BY ACCURAY.  UNLESS ACCURAY AND CYBERHEART OTHERWISE
AGREE, ANY AMOUNT RECOVERED IN ANY SUCH SUIT OR ACTION, WHETHER BY JUDGMENT OR
SETTLEMENT, SHALL BE PAID TO AND RETAINED BY ACCURAY, UNLESS THE THIRD-PARTY
INFRINGEMENT WAS IN THE CYBERHEART FIELD.  FOR THIRD-PARTY INFRINGEMENTS IN THE
CYBERHEART FIELD, ACCURAY SHALL BE REIMBURSED OUT OF ACCURAY’S OWN RECOVERY
ACCURAY’S REASONABLE EXPENSES (INCLUDING WITHOUT LIMITATION ATTORNEY’S FEES) AND
FOR ANY PAYMENTS MADE TO CYBERHEART FOR ANY REASONABLE EXPENSES INCURRED BY
CYBERHEART IN PROVIDING ANY ASSISTANCE AND COOPERATION REQUESTED BY AND PROVIDED
TO ACCURAY IN CONNECTION WITH SUCH SUIT OR ACTION. ANY REMAINING AMOUNT SHALL BE
ALLOCATED TWENTY PERCENT (20%) TO ACCURAY AND EIGHTY PERCENT (80%) TO
CYBERHEART.

10.2.2.2            BY CYBERHEART.  IN THE EVENT ACCURAY (I) HAS NOT FILED A
SUIT OR ACTION TO ENFORCE THE ACCURAY PATENTS WITH RESPECT TO A THIRD-PARTY
INFRINGEMENT OF ACCURAY PATENTS IN THE CYBERHEART FIELD WITHIN NINETY (90) DAYS
OF LEARNING OF SUCH THIRD-PARTY INFRINGEMENT, (II) CEASES TO USE REASONABLE
COMMERCIAL EFFORTS WITH RESPECT TO SUCH SUIT OR ACTION, OR (III) PROVIDES
WRITTEN NOTICE TO CYBERHEART OF ITS REFUSAL TO FILE OR PURSUE SUCH SUIT OR
ACTION, THEN, UPON CYBERHEART’S PRIOR WRITTEN NOTICE, CYBERHEART SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO BRING ANY APPROPRIATE SUIT OR ACTION TO
ENFORCE ANY SUCH ACCURAY PATENTS.  NOTWITHSTANDING THE FOREGOING, CYBERHEART
SHALL NOT HAVE SUCH RIGHT EVEN IF ACCURAY DOES NOT FILE OR PURSUE A SUIT OR
ACTION UNDER ALL PATENT CLAIMS THAT MAY BE INFRINGED, (I) IF ACCURAY HAS FILED
DURING SUCH NINETY (90) DAY PERIOD, AND CONTINUES TO USE REASONABLE COMMERCIAL
EFFORTS TO PURSUE A SUIT OR ACTION TO ENFORCE THE ACCURAY PATENTS, UNDER SOME OF
SUCH PATENT CLAIMS, THAT IS REASONABLY ANTICIPATED BY ACCURAY TO TERMINATE SUCH
THIRD-PARTY INFRINGEMENT, OR (II) IF ACCURAY REASONABLY DETERMINES FILING A SUIT
OR ACTION WOULD MATERIALLY HARM ITS BUSINESS. IF CYBERHEART UNDERTAKES SUCH A
SUIT OR ACTION, ACCURAY SHALL REASONABLY JOIN AS A PARTY TO SUCH SUIT OR ACTION,

33


--------------------------------------------------------------------------------


TAKE SUCH OTHER ACTIONS AS ARE NECESSARY FOR STANDING OR TO OTHERWISE BRING OR
PURSUE SUCH ACTION, AND REASONABLY COOPERATE WITH CYBERHEART, INCLUDING WITHOUT
LIMITATION EXECUTING ALL PAPERS, CAUSING ITS EMPLOYEES TO TESTIFY WHEN
REQUESTED, MAKING AVAILABLE RELEVANT RECORDS, PAPERS, INFORMATION, SAMPLES,
SPECIMENS, AND THE LIKE, AND PERFORMING SUCH OTHER ACTS AS MAY BE REASONABLY
REQUESTED BY CYBERHEART.  CYBERHEART SHALL BEAR THE REASONABLE EXPENSES INCURRED
BY ACCURAY IN PROVIDING ASSISTANCE AND COOPERATION PURSUANT TO THIS SECTION
10.2.2.2 AS REQUESTED BY CYBERHEART.  ACCURAY MAY, AT ITS EXPENSE, BE
REPRESENTED BY COUNSEL OF ITS CHOICE.  UNLESS ACCURAY AND CYBERHEART OTHERWISE
AGREE, ANY AMOUNT RECOVERED IN SUCH SUIT OR ACTION, WHETHER BY JUDGMENT OR
SETTLEMENT, AFTER DEDUCTING CYBERHEART’S REASONABLE EXPENSES (INCLUDING WITHOUT
LIMITATION ANY ATTORNEYS’ FEES) AND SUBJECT TO PAYMENT TO ACCURAY OF ANY
REASONABLE EXPENSES INCURRED BY ACCURAY IN PROVIDING ASSISTANCE AND COOPERATION
AS REQUESTED BY CYBERHEART, SHALL BE PAID TO OR RETAINED ENTIRELY BY
CYBERHEART.  THIS SECTION 10.2.2.2 SHALL NOT GIVE CYBERHEART THE RIGHT TO
ENFORCE THE ACCURAY PATENTS AGAINST ANY THIRD-PARTY INFRINGEMENT OUTSIDE THE
CYBERHEART FIELD.


10.2.3              ENFORCEMENT OF CYBERHEART PATENTS.

10.2.3.1            BY CYBERHEART.  SUBJECT TO SECTION 10.2.3.2, CYBERHEART
SHALL HAVE THE FIRST RIGHT, BUT NOT THE OBLIGATION, TO FILE AND PURSUE ANY SUIT
OR ACTION FOR ANY THIRD-PARTY INFRINGEMENT OF THE CYBERHEART PATENTS, INCLUDING
WITHOUT LIMITATION IN THE ACCURAY FIELD, AND CYBERHEART SHALL NOT, ABSENT
ACCURAY’S PRIOR WRITTEN PERMISSION, ENTER INTO ANY SETTLEMENT OR OTHER
ARRANGEMENT WHICH GRANTS A LICENSE OR FREEDOM TO OPERATE (INCLUDING WITHOUT
LIMITATION BY WAY OF A COVENANT NOT TO SUE) TO ANY THIRD PARTY UNDER THE
CYBERHEART PATENTS WHICH WOULD INFRINGE UPON OR VIOLATE ACCURAY’S EXCLUSIVITY
UNDER THIS AGREEMENT OR THAT OTHERWISE IS FOR ANY ACTIVITIES IN OR FOR THE
ACCURAY FIELD.   UNLESS ACCURAY AND CYBERHEART OTHERWISE AGREE, ANY AMOUNT
RECOVERED IN ANY SUCH SUIT OR ACTION, WHETHER BY JUDGMENT OR SETTLEMENT, SHALL
BE PAID TO AND RETAINED BY CYBERHEART, UNLESS THE THIRD-PARTY INFRINGEMENT WAS
IN THE ACCURAY FIELD.  FOR THIRD-PARTY INFRINGEMENTS IN THE ACCURAY FIELD,
CYBERHEART SHALL BE REIMBURSED OUT OF CYBERHEART’S OWN RECOVERY CYBERHEART’S
REASONABLE EXPENSES (INCLUDING WITHOUT LIMITATION ATTORNEY’S FEES) AND FOR ANY
PAYMENTS MADE TO ACCURAY FOR ANY REASONABLE EXPENSES INCURRED BY ACCURAY IN
PROVIDING ANY ASSISTANCE AND COOPERATION REQUESTED BY AND PROVIDED TO CYBERHEART
IN CONNECTION WITH SUCH SUIT OR ACTION. ANY REMAINING AMOUNT SHALL BE ALLOCATED
FIFTY PERCENT (50%) TO CYBERHEART AND FIFTY PERCENT (50%) TO ACCURAY.

10.2.3.2            BY ACCURAY.  IN THE EVENT CYBERHEART (I) HAS NOT FILED A
SUIT OR ACTION WITH RESPECT TO A THIRD-PARTY INFRINGEMENT OF CYBERHEART PATENTS
IN THE ACCURAY FIELD WITHIN NINETY (90) DAYS OF LEARNING OF SUCH THIRD-PARTY
INFRINGEMENT, (II) CEASES TO USE DILIGENT EFFORTS WITH RESPECT TO SUCH SUIT OR
ACTION, OR (III) PROVIDES WRITTEN NOTICE TO ACCURAY OF ITS REFUSAL TO FILE OR
PURSUE SUCH SUIT OR ACTION, THEN, UPON ACCURAY’S PRIOR WRITTEN NOTICE, ACCURAY
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO BRING ANY APPROPRIATE SUIT OR
ACTION TO ENFORCE ANY SUCH CYBERHEART PATENTS. NOTWITHSTANDING THE FOREGOING,
ACCURAY SHALL NOT HAVE SUCH RIGHT EVEN IF CYBERHEART DOES NOT FILE OR PURSUE A
SUIT OR ACTION UNDER ALL PATENT CLAIMS THAT MAY BE INFRINGED, (I) IF CYBERHEART
HAS FILED DURING SUCH NINETY (90) DAY PERIOD, AND CONTINUES TO USE REASONABLE
COMMERCIAL EFFORTS TO PURSUE A SUIT OR ACTION TO ENFORCE THE CYBERHEART PATENTS,
UNDER SOME OF SUCH PATENT CLAIMS, THAT IS REASONABLY ANTICIPATED BY CYBERHEART
TO TERMINATE SUCH

34


--------------------------------------------------------------------------------


THIRD-PARTY INFRINGEMENT, OR (II) IF CYBERHEART REASONABLY DETERMINES FILING A
SUIT OR ACTION WOULD MATERIALLY HARM ITS BUSINESS. IF ACCURAY UNDERTAKES SUCH A
SUIT OR ACTION, CYBERHEART SHALL REASONABLY JOIN AS A PARTY TO SUCH SUIT OR
ACTION, TAKE SUCH OTHER ACTIONS AS ARE NECESSARY FOR STANDING OR TO OTHERWISE
BRING OR PURSUE SUCH ACTION, AND CYBERHEART SHALL REASONABLY COOPERATE WITH
ACCURAY, INCLUDING WITHOUT LIMITATION EXECUTING ALL PAPERS, CAUSING ITS
EMPLOYEES TO TESTIFY WHEN REQUESTED, MAKING AVAILABLE RELEVANT RECORDS, PAPERS,
INFORMATION, SAMPLES, SPECIMENS, AND THE LIKE, AND PERFORMING SUCH OTHER ACTS AS
MAY BE REASONABLY REQUESTED BY ACCURAY.  ACCURAY SHALL BEAR THE REASONABLE
EXPENSES INCURRED BY CYBERHEART IN PROVIDING ASSISTANCE AND COOPERATION PURSUANT
TO THIS SECTION 10.2.3.2 AS REQUESTED BY ACCURAY.  CYBERHEART MAY, AT ITS
EXPENSE, BE REPRESENTED BY COUNSEL OF ITS CHOICE.  UNLESS ACCURAY AND CYBERHEART
OTHERWISE AGREE, ANY AMOUNT RECOVERED IN SUCH SUIT OR ACTION, WHETHER BY
JUDGMENT OR SETTLEMENT, AFTER DEDUCTING ACCURAY’S REASONABLE EXPENSES (INCLUDING
WITHOUT LIMITATION ANY ATTORNEYS’ FEES) AND SUBJECT TO PAYMENT TO CYBERHEART OF
ANY REASONABLE EXPENSES INCURRED BY CYBERHEART IN PROVIDING ASSISTANCE AND
COOPERATION AS REQUESTED BY ACCURAY, SHALL BE PAID TO OR RETAINED ENTIRELY BY
ACCURAY.  THIS SECTION 10.2.3.2 SHALL NOT GIVE ACCURAY THE RIGHT TO ENFORCE ANY
CYBERHEART PATENT AGAINST ANY THIRD-PARTY INFRINGEMENT IN THE CYBERHEART FIELD.


11.           TERM AND TERMINATION.


11.1         TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE
AND SHALL REMAIN IN EFFECT UNTIL THE LAST TO EXPIRE OF THE ACCURAY PATENTS
UNLESS EARLIER TERMINATED IN ACCORDANCE WITH SECTION 11.2, SECTION 11.3, OR
SECTION 11.4 (THE “TERM”). THIS AGREEMENT SHALL NOT BE TERMINATED, EXCEPT IN
ACCORDANCE WITH SECTION 11.2, SECTION 11.3, OR SECTION 11.4.


11.2         TERMINATION FOR CAUSE.  IN THE EVENT OF A MATERIAL BREACH OF THIS
AGREEMENT, THE NON-BREACHING PARTY SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT
BY WRITTEN NOTICE TO THE BREACHING PARTY, IF SUCH BREACH IS NOT CURED WITHIN
NINETY (90) DAYS AFTER WRITTEN NOTICE IS GIVEN BY THE NON-BREACHING PARTY TO THE
BREACHING PARTY SPECIFYING THE BREACH.  HOWEVER, IF THE PARTY ALLEGED TO BE IN
BREACH OF THIS AGREEMENT DISPUTES SUCH BREACH AND SUBMITS SUCH DISPUTE FOR
DISPUTE RESOLUTION PURSUANT TO ARTICLE 16 WITHIN SUCH NINETY (90) DAY PERIOD,
THE NON-BREACHING PARTY SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
UNLESS THE DISPUTE RESOLUTION PROVISIONS OF ARTICLE 16 RESULT IN A DETERMINATION
THAT THIS AGREEMENT WAS MATERIALLY BREACHED BY THE OTHER PARTY, AND THE
BREACHING PARTY FAILS TO CURE SUCH BREACH WITHIN NINETY (90) DAYS AFTER SUCH
DETERMINATION.


11.3         ACCURAY’S RIGHT TO TERMINATE.  ALL TERMINATIONS UNDER THIS SECTION
11.3 SHALL BE SUBJECT TO DISPUTE RESOLUTION PRIOR TO TERMINATION IN THE SAME
MANNER AS TERMINATIONS FOR BREACH, AS SET FORTH IN THE LAST SENTENCE OF SECTION
11.2.


11.3.1      FOR CYBERHEART’S FAILURE TO RECEIVE FUNDING.  ACCURAY SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE IN
THE EVENT CYBERHEART HAS NOT RECEIVED A TOTAL OF *** IN FINANCING BY THE SECOND
(2ND) ANNIVERSARY OF THE EFFECTIVE DATE.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

35


--------------------------------------------------------------------------------



11.3.2      FOR CYBERHEART’S FAILURE TO INCLUDE ACCURAY TECHNOLOGY IN CYBERHEART
PRODUCTS.  ACCURAY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IMMEDIATELY
IF CYBERHEART OR ITS DESIGNEE AS DESCRIBED IN SECTION 2.2.8.2,  (A) DEVELOPS
AND/OR MARKETS A  CYBERHEART PRODUCT THAT DOES NOT CONTAIN ACCURAY TECHNOLOGY
AND THAT IS NOT COVERED BY AN ACCURAY PATENT OR (B) DOES NOT DEVELOP AND DOES
NOT MARKET A PRODUCT THAT (I) DOES CONTAIN ACCURAY TECHNOLOGY, (II) IS COVERED
BY AN ACCURAY PATENT (III) IS FOR USE WITH A CYBERKNIFE SYSTEM, OR (IV) IS FOR
USE WITH A CYBERHEART SYSTEM THAT DERIVES FROM A CYBERKNIFE SYSTEM AND USES
ACCURAY TECHNOLOGY OR IS COVERED BY AN ACCURAY PATENT.


11.3.3      FOR CYBERHEART’S FAILURE TO USE REASONABLE COMMERCIAL EFFORTS TO
DEVELOP AND SELL CYBERHEART PRODUCTS.  IF CYBERHEART (INCLUDING, FOR CLARITY,
ANY SUCCESSOR OR ASSIGNEE OF CYBERHEART IN CONNECTION WITH A CHANGE OF CONTROL)
FAILS TO USE REASONABLE COMMERCIAL EFFORTS TO DEVELOP AND/OR SELL CYBERHEART
PRODUCTS THAT (I) INCORPORATE ACCURAY TECHNOLOGY, (II) ARE COVERED BY ACCURAY
PATENTS OR (III) ARE FOR USE WITH CYBERKNIFE SYSTEMS, ACCURAY MAY TERMINATE THIS
AGREEMENT UPON SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE.


11.4         TERMINATION FOR CONVENIENCE BY CYBERHEART. CYBERHEART SHALL HAVE
THE RIGHT TO TERMINATE THIS AGREEMENT, IN WHOLE OR IN PART, FOR CONVENIENCE UPON
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO ACCURAY.


11.5         EFFECT OF TERMINATION OR EXPIRATION.


11.5.1              GENERALLY. IN THE EVENT OF TERMINATION OF THIS AGREEMENT BY
EITHER PARTY PURSUANT TO SECTION 11.2, SECTION 11.3, OR SECTION 11.4 OR
EXPIRATION OF THIS AGREEMENT PURSUANT TO SECTION 11.1, ALL RIGHTS AND LICENSES
GRANTED BY ONE PARTY TO THE OTHER PURSUANT TO ARTICLE 2, SHALL CONTINUE IN FULL
FORCE AND EFFECT, PROVIDED THAT:

11.5.1.1            NO RIGHTS OR LICENSES TO CYBERHEART SHALL SURVIVE, OR HAVE
FURTHER FORCE OR EFFECT, IF THE AGREEMENT IS TERMINATED BY CYBERHEART UNDER
SECTION 11.4;

11.5.1.2            NO RIGHTS OR LICENSES TO CYBERHEART SHALL SURVIVE, OR HAVE
FURTHER FORCE OR EFFECT, IF THE AGREEMENT IS TERMINATED BY ACCURAY UNDER SECTION
11.3;

11.5.1.3            NO RIGHTS OR LICENSES TO CYBERHEART SHALL SURVIVE, OR HAVE
FURTHER FORCE OR EFFECT, IF THE AGREEMENT IS TERMINATED BY ACCURAY (A) UNDER
SECTION 11.2 DUE TO CYBERHEART’S (I) MATERIAL AND NEGLIGENT OR WILLFUL BREACH OF
ANY PROVISION IN ARTICLE 2, (II) BREACH FOR FAILURE TO MEET ITS DILIGENCE
OBLIGATIONS UNDER ARTICLE 7, (III) NEGLIGENT OR WILLFUL BREACH OF ITS
OBLIGATIONS UNDER SECTION 9.1.2, (IV) MATERIAL AND NEGLIGENT OR WILLFUL BREACH
OF IT OBLIGATIONS UNDER ARTICLE 14, (V) MATERIAL BREACH OF ITS OBLIGATIONS UNDER
SECTION 15.3, (VI) BREACH OF ITS OBLIGATIONS UNDER SECTION 17.2, , OR (VII) FOR
BREACH OF SECTION 11.7 IF CYBERHEART COMMENCES DISCUSSIONS THROUGH THE EXCHANGE
OF CONFIDENTIAL INFORMATION WITH AN ACCURAY COMPETITOR OR ENTERS INTO A CHANGE
OF CONTROL TRANSACTION WITH AN ACCURAY COMPETITOR OR (B) FOR CAUSE UNDER THE
MANUFACTURING AND SUPPLY AGREEMENT. NOTWITHSTANDING THE FOREGOING, WITH RESPECT
TO TERMINATION FOR ANY NON-WILLFUL BREACH OF ANY OF ARTICLES 2 AND 14, SECTIONS
9.1.2 AND 17.2, OR THE MANUFACTURING AND SUPPLY AGREEMENT, THIS SECTION 11.5.1.3
SHALL ONLY APPLY IF

36


--------------------------------------------------------------------------------


ACCURAY HAS NO ADEQUATE AND REASONABLE REMEDY IN THE ABSENCE OF TERMINATION OF
THIS AGREEMENT.

11.5.1.4            SUBJECT TO SECTION 11.5.1.3, IF THE AGREEMENT IS TERMINATED
BY ACCURAY, CYBERHEART’S LICENSES UNDER ARTICLE 2, TO THE EXTENT ANY SUCH RIGHTS
SURVIVE,  SHALL NOT INCLUDE ANY LICENSE TO ANY ACCURAY TECHNOLOGY (OR ANY
INTELLECTUAL PROPERTY RIGHTS) THAT ARE CONCEIVED OR CREATED BY ACCURAY AFTER THE
EFFECTIVE DATE OF SUCH TERMINATION.

11.5.1.5            IF THE AGREEMENT IS TERMINATED BY CYBERHEART PURSUANT TO
SECTION 11.2, ACCURAY’S RIGHTS AND LICENSES UNDER THIS AGREEMENT SHALL NOT
INCLUDE ANY RIGHT OR LICENSE TO ANY CYBERHEART TECHNOLOGY (OR ANY INTELLECTUAL
PROPERTY RIGHTS) THAT ARE CONCEIVED OR CREATED AFTER THE EFFECTIVE DATE OF
TERMINATION; AND, FOR ANY MATERIAL BREACH THAT IS DUE TO ACCURAY’S NEGLIGENT OR
WILLFUL CONDUCT, AND FOR WHICH CYBERHEART HAS NO OTHER ADEQUATE AND REASONABLE
REMEDY, ACCURAY’S LICENSE IN SECTION 2.2.6 SHALL TERMINATE IN ITS ENTIRETY.

11.5.1.6            NOTWITHSTANDING THE FOREGOING, ALL OF CYBERHEART’S RIGHTS,
LICENSES, AND EXCLUSIVITY IN THIS AGREEMENT SHALL SURVIVE WITH RESPECT TO ALL
ACCURAY IMPROVEMENTS, AND INTELLECTUAL PROPERTY RIGHTS THAT CYBERHEART HAS
AGREED TO ASSIGN TO ACCURAY PURSUANT TO SECTION 9.1.2, REGARDLESS OF THE REASON
FOR TERMINATION OR EXPIRATION.

11.5.1.7            IN ADDITION, EACH PARTY SHALL BE ENTITLED TO RETAIN, AND
SHALL BE DEEMED TO HAVE A RIGHT AND LICENSE TO CONTINUE TO USE AND DISCLOSE IN
ACCORDANCE WITH THIS AGREEMENT, TO THE SAME EXTENT THEN EXISTING, ANY
CONFIDENTIAL INFORMATION OF THE OTHER PARTY DISCLOSED DURING THE TERM TO THE
EXTENT SUCH PARTY’S RIGHTS AND LICENSES UNDER THE ACCURAY TECHNOLOGY (IN THE
CASE OF RIGHTS AND LICENSES TO CYBERHEART) OR UNDER THE CYBERHEART TECHNOLOGY
(IN THE CASE OF RIGHTS AND LICENSES TO ACCURAY) SURVIVE. UPON EACH PARTY’S
DECISION TO TERMINATE USE AND DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION OF THE
OTHER PARTY, SUCH PARTY SHALL RETURN, OR AT THE INSTRUCTION OF THE DISCLOSING
PARTY, DESTROY, THE DISCLOSING PARTY’S RETAINED CONFIDENTIAL INFORMATION.

11.5.1.8            FOR AVOIDANCE OF DOUBT, NO TERMINATION OR EXPIRATION OF THIS
AGREEMENT SHALL BE DEEMED TO TERMINATE OR OTHERWISE EXTINGUISH ANY RIGHTS OF ANY
CUSTOMERS OF A CYBERKNIFE SYSTEM UNDER THEIR THEN CURRENT CONTRACTS FOR USE OF
SUCH CYBERKNIFE SYSTEM, AND NO TERMINATION OR EXPIRATION OF THIS AGREEMENT SHALL
TERMINATE OR OTHERWISE AFFECT OR EXTINGUISH THE RIGHTS OR LICENSES OF ANY
CUSTOMER FOR ANY CYBERHEART PRODUCTS.  IF A CUSTOMER OF A CYBERHEART PRODUCT
MATERIALLY BREACHES ITS USER AGREEMENT WITH CYBERHEART, OR ANY AGREEMENT WITH
ACCURAY RELATED TO SUCH CYBERHEART PRODUCT, THROUGH NO FAULT OF CYBERHEART,
WHETHER BY INDUCEMENT OR OTHERWISE, THEN ANY LICENSES TO CYBERHEART UNDER THIS
AGREEMENT SHALL NOT BE EXTINGUISHED DUE TO SUCH CUSTOMER BREACH.

11.5.1.9            NO TERMINATION BY ANY PARTY OR THE EXPIRATION OF THIS
AGREEMENT SHALL RELIEVE EITHER PARTY OF ANY LIABILITY ACCRUED HEREUNDER PRIOR TO
ITS TERMINATION.


11.5.2              DEVELOPMENT SERVICES.  UNLESS OTHERWISE INSTRUCTED BY
CYBERHEART, UPON THE TERMINATION OF THIS AGREEMENT OR ANY RELEVANT STATEMENT OF
WORK, ACCURAY SHALL:

37


--------------------------------------------------------------------------------


11.5.2.1            IMMEDIATELY CEASE ALL PERFORMANCE OF THE TERMINATED
DEVELOPMENT SERVICES AND FURNISH TO CYBERHEART ALL DELIVERABLES AND WORK IN
PROGRESS; AND

11.5.2.2            WITHIN THIRTY (30) DAYS, PROVIDE TO CYBERHEART A FULL
ACCOUNTING ITEMIZING ALL DEVELOPMENT SERVICES PERFORMED PRIOR TO TERMINATION,
FOR WHICH ACCURAY HAS NOT YET RECEIVED PAYMENT AND IS ENTITLED TO RECEIVE
PAYMENT.

11.5.2.3            IN THE EVENT CYBERHEART INSTRUCTS ACCURAY TO CONTINUE TO
PERFORM ANY DEVELOPMENT SERVICES PURSUANT TO ANY OUTSTANDING PURCHASE ORDER
UNDER ANY STATEMENT OF WORK, ALL RELEVANT PROVISIONS APPLICABLE TO SUCH
PERFORMANCE SHALL CONTINUE TO SURVIVE AS NECESSARY FOR ACCURAY TO FULFILL SUCH
OBLIGATIONS.


11.5.3              TERMINATION PURSUANT TO SECTION 11.4.  IF CYBERHEART
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 11.4, CYBERHEART SHALL COMPENSATE
ACCURAY FOR ALL COSTS INCURRED TO WIND DOWN ANY ONGOING ACTIVITIES (INCLUDING
WITHOUT LIMITATION ANY DEVELOPMENT SERVICES OR MANUFACTURING, INSTALLATION, OR
MAINTENANCE SERVICES) BEING PERFORMED BY ACCURAY AS OF THE EFFECTIVE DATE OF
SUCH TERMINATION AND REASONABLY INCURRED BY ACCURAY THEREAFTER, AND CYBERHEART
SHALL HAVE NO RIGHT TO ENTER INTO AGREEMENTS OR ARRANGEMENTS WITH ACCURAY
COMPETITORS FOR A PERIOD OF TWO (2) YEARS FOLLOWING SUCH TERMINATION.


11.6         SURVIVAL.  THE FOLLOWING PROVISIONS SHALL SURVIVE ANY TERMINATION
OR EXPIRATION OF THIS AGREEMENT:  (I) ARTICLES 1, 5 (ONLY WITH RESPECT TO
ACTIVITIES OCCURRING OR COMMENCED DURING THE TERM), 8 (SOLELY FOR AMOUNTS OWED
DURING THE TERM BUT NOT PAID), 9, 10 (BUT ONLY TO THE EXTENT RIGHTS AND LICENSES
UNDER ARTICLE 2 SURVIVE PURSUANT TO SECTION 11.5), 12, 13, 14, 16, AND 17, (II)
SECTIONS 2.2.7.1 (IF ANY OF CYBERHEART’S LICENSES UNDER ARTICLE 2 SURVIVE
PURSUANT TO SECTION 11.5), 3.5 (BUT ONLY UPON TERMINATION BY CYBERHEART UNDER
SECTION 11.2), 3.9 (FOR CONTRACTORS USED IN THE EXERCISE OF ANY OF ACCURAY’S
SURVIVING RIGHTS), 3.10 (FOR A PERIOD OF FIVE YEARS AFTER TERMINATION OR
EXPIRATION, OR SUCH LONGER PERIOD AS SUCH RECORDS ARE REQUIRED FOR A GOVERNMENT
FILING), 4.3 (FOR A FINAL REPORT); 6.1, 6.2 AND 6.4 (BUT, AS TO SECTIONS 6.1,
6.2, AND 6.4, ONLY IF ANY OF CYBERHEART’S LICENSE RIGHTS UNDER ARTICLE 2 SURVIVE
PURSUANT TO SECTION 11.5, OTHER THAN ANY RIGHTS THAT SURVIVE UNDER SECTION
11.5.1.6), 6.5 AND 6.6 (IF ANY OF CYBERHEART’S LICENSES UNDER ARTICLE 2 SURVIVE
PURSUANT TO SECTION 11.5, OTHER THAN ANY RIGHTS THAT SURVIVE UNDER SECTION
11.5.1.6), 11.5, 11.6, 15.1 (BUT ONLY TO THE EXTENT LICENSES UNDER ARTICLE 2
SURVIVE PURSUANT TO SECTION 11.5), 15.2, 15.3, 15.4, 15.5, AND 15.6 (BUT ONLY TO
THE EXTENT CYBERHEART’S LICENSES UNDER ARTICLE 2 SURVIVE PURSUANT TO SECTION
11.5) AND (III) THE MANUFACTURING AND SUPPLY AGREEMENT (BUT ONLY TO THE EXTENT
CYBERHEART’S LICENSES UNDER ARTICLE 2 SURVIVE PURSUANT TO SECTION 11.5). FOR THE
AVOIDANCE OF DOUBT, IN ANY CASE WHERE THE ONLY SURVIVING RIGHTS OF CYBERHEART
UNDER THIS AGREEMENT ARE THOSE SET FORTH IN SECTION 11.5.1.6, THE MANUFACTURING
AND SUPPLY AGREEMENT WILL TERMINATE IN ITS ENTIRETY. EXCEPT AS SET FORTH IN
SECTION 11.5 AND 11.6, ALL OTHER TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
TERMINATE AND HAVE NO FURTHER FORCE OR EFFECT, UPON ANY TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


11.7         CHANGE OF CONTROL.   IN THE EVENT OF A PROPOSED CHANGE OF CONTROL
OF CYBERHEART, WHETHER INITIATED BY CYBERHEART OR A THIRD PARTY, CYBERHEART
SHALL NOTIFY ACCURAY THAT CYBERHEART IS CONSIDERING A CHANGE OF CONTROL AT ANY
TIME PRIOR TO CLOSING OF THE CHANGE OF CONTROL. NOTWITHSTANDING THE ABOVE OR
ANYTHING ELSE IN THIS AGREEMENT, CYBERHEART SHALL NOT

38


--------------------------------------------------------------------------------



COMMENCE (DEFINED AS THE EXCHANGE OF CONFIDENTIAL INFORMATION) OR ENTER INTO ANY
CHANGE OF CONTROL TRANSACTION WITH ANY ACCURAY COMPETITOR.


12.           BANKRUPTCY.


12.1         BANKRUPTCY.  ALL RIGHTS AND LICENSES GRANTED TO EACH PARTY PURSUANT
TO THIS AGREEMENT ARE, AND SHALL OTHERWISE BE DEEMED TO BE, FOR PURPOSES OF
SECTION 365(N) OF TITLE 11 OF THE U.S. CODE (THE “BANKRUPTCY CODE”), LICENSES TO
RIGHTS OF “INTELLECTUAL PROPERTY” AS SUCH TERM IS USED THEREUNDER. 
NOTWITHSTANDING ANY PROVISION CONTAINED HEREIN TO THE CONTRARY, IF EITHER PARTY
IS UNDER ANY PROCEEDING UNDER THE BANKRUPTCY CODE AND THE TRUSTEE IN BANKRUPTCY
OF SUCH PARTY, OR SUCH PARTY AS A DEBTOR IN POSSESSION, RIGHTFULLY ELECTS TO
REJECT THIS AGREEMENT, THE OTHER MAY, PURSUANT TO SECTIONS 365(N)(1) AND (2) OF
THE BANKRUPTCY CODE, RETAIN ANY AND ALL OF THEIR RESPECTIVE RIGHTS HEREUNDER, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, SUBJECT TO MAKING THE PAYMENTS SPECIFIED
HEREIN, IF ANY.


13.           LIMITATION OF LIABILITY.


13.1         EXCEPT FOR EITHER PARTY’S BREACH OF THE REPRESENTATIONS AND
WARRANTIES UNDER SECTION 15.1, BREACH OF CONFIDENTIALITY OBLIGATIONS, IN NO
EVENT SHALL EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, HOWEVER CAUSED, AND ON
ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING WITHOUT
LIMITATION NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION LOSS OF ANTICIPATED PROFITS, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THIS ARTICLE 13, NOTHING IN THIS AGREEMENT SHALL EXCLUDE LIABILITY TO THE EXTENT
THAT SUCH LIABILITY MAY NOT BE EXCLUDED OR LIMITED BY APPLICABLE LAW.


14.           CONFIDENTIALITY.


14.1         CONFIDENTIAL INFORMATION.  “CONFIDENTIAL INFORMATION” SHALL MEAN
ANY TRADE SECRETS, CONFIDENTIAL DATA OR OTHER CONFIDENTIAL INFORMATION THAT IS
DISCLOSED BY ONE PARTY (“DISCLOSING PARTY”) TO THE OTHER PARTY (“RECEIVING
PARTY”), WHICH (I) IF DISCLOSED IN WRITING, IS MARKED “CONFIDENTIAL,”
“PROPRIETARY,” OR IN SOME OTHER MANNER TO INDICATE ITS CONFIDENTIAL NATURE,
(II) IF DISCLOSED ORALLY, IS DESIGNATED AS CONFIDENTIAL AT THE TIME OF
DISCLOSURE AND CONFIRMED IN WRITING AS CONFIDENTIAL WITHIN THIRTY (30) DAYS
AFTER ITS ORAL DISCLOSURE, WHICH CONFIRMATION IS MARKED IN A MANNER TO INDICATE
ITS CONFIDENTIAL NATURE AND DELIVERED TO THE RECEIVING PARTY WITHIN SUCH THIRTY
(30) DAY PERIOD, OR (III) GIVEN THE CONTENTS THEREOF OR CIRCUMSTANCES
SURROUNDING ITS DISCLOSURE, WOULD REASONABLY BE CONSIDERED BY AN OBJECTIVE THIRD
PARTY TO BE THE OTHER PARTY’S CONFIDENTIAL INFORMATION.

39


--------------------------------------------------------------------------------



14.2         EXCLUSIONS.  NOTWITHSTANDING THE FOREGOING, CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE ANY INFORMATION WHICH THE RECEIVING PARTY CAN
ESTABLISH (I) WAS PUBLICLY KNOWN OR MADE AVAILABLE IN THE PUBLIC DOMAIN PRIOR TO
THE TIME OF DISCLOSURE BY THE DISCLOSING PARTY; (II) BECOMES PUBLICLY KNOWN OR
MADE AVAILABLE AFTER DISCLOSURE TO THE RECEIVING PARTY THROUGH NO ACTION OR
INACTION OF THE RECEIVING PARTY; (III) IS IN THE POSSESSION OF THE RECEIVING
PARTY, WITHOUT CONFIDENTIALITY RESTRICTIONS, AT THE TIME OF DISCLOSURE BY THE
DISCLOSING PARTY AS SHOWN BY THE RECEIVING PARTY’S FILES AND RECORDS IMMEDIATELY
PRIOR TO THE TIME OF DISCLOSURE; (IV) DISCLOSED TO THE RECEIVING PARTY WITHOUT
RESTRICTION BY A THIRD PARTY WHO HAD A RIGHT TO DISCLOSE AND WAS NOT UNDER AN
OBLIGATION OF CONFIDENCE TO THE DISCLOSING PARTY; OR (V) IS INDEPENDENTLY
DEVELOPED BY THE RECEIVING PARTY WITHOUT USE OF OR REFERENCE TO THE CONFIDENTIAL
INFORMATION OF THE DISCLOSING PARTY.


14.3         NON-USE AND NON-DISCLOSURE.  EACH PARTY AGREES TO USE THE
CONFIDENTIAL INFORMATION OF THE OTHER PARTY SOLELY FOR THE PURPOSES OF
EXERCISING ITS RIGHTS OR PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.  EACH
PARTY FURTHER AGREES NOT TO DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE OTHER
PARTY TO ANY THIRD PARTIES OTHER THAN THOSE THIRD PARTIES WHO ARE BOUND, PRIOR
TO RECEIVING ANY CONFIDENTIAL INFORMATION, BY CONFIDENTIALITY OBLIGATIONS AT
LEAST AS PROTECTIVE AS THOSE IN THIS AGREEMENT.


14.4         MAINTENANCE OF CONFIDENTIALITY.  EACH PARTY AGREES THAT IT SHALL
TAKE REASONABLE MEASURES TO PROTECT THE SECRECY OF AND AVOID UNAUTHORIZED
DISCLOSURE AND UNAUTHORIZED USE OF THE CONFIDENTIAL INFORMATION OF THE OTHER
PARTY.  WITHOUT LIMITING THE FOREGOING, EACH PARTY SHALL TAKE AT LEAST THOSE
MEASURES THAT SUCH PARTY TAKES TO PROTECT ITS OWN CONFIDENTIAL INFORMATION OF A
SIMILAR NATURE, BUT IN NO EVENT LESS THAN REASONABLE MEASURES.  EACH PARTY SHALL
REPRODUCE THE OTHER PARTY’S PROPRIETARY RIGHTS NOTICES ON ALL COPIES, IN THE
SAME MANNER IN WHICH SUCH NOTICES WERE SET FORTH IN OR ON THE ORIGINAL.  EACH
PARTY SHALL IMMEDIATELY NOTIFY THE OTHER PARTY IN THE EVENT OF ANY UNAUTHORIZED
USE OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY.


14.5         NON-DISCLOSURE OF TERMS.  EACH PARTY AGREES NOT TO DISCLOSE TO ANY
THIRD PARTY THE TERMS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION ALL
EXHIBITS) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT TO SUCH
PARTY’S ATTORNEYS, ADVISORS, INVESTORS, POTENTIAL INVESTORS, AND OTHERS ON A
NEED TO KNOW BASIS UNDER CIRCUMSTANCES THAT REASONABLY ENSURE THE
CONFIDENTIALITY THEREOF, OR IN CONNECTION WITH FINANCING ACTIVITIES, SECURITIES
FILINGS, MERGERS, ACQUISITIONS, OR THE LIKE.


14.6         PERMITTED DISCLOSURES.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO PROHIBIT THE RECEIVING PARTY FROM DISCLOSING ANY CONFIDENTIAL INFORMATION TO
THE EXTENT (I) REQUIRED BY LAW OR (II) PURSUANT TO THE WRITTEN CONSENT OF THE
DISCLOSING PARTY; PROVIDED, HOWEVER, THAT IN THE EVENT OF SUCH REQUIREMENT,
PRIOR TO DISCLOSING ANY CONFIDENTIAL INFORMATION, THE RECEIVING PARTY SHALL
NOTIFY THE DISCLOSING PARTY OF THE SCOPE AND SOURCE OF SUCH LEGAL REQUIREMENT
AND SHALL, TO THE EXTENT REASONABLY POSSIBLE, GIVE THE DISCLOSING PARTY THE
OPPORTUNITY TO CHALLENGE THE NEED TO DISCLOSE AND/OR LIMIT THE SCOPE OF
DISCLOSED INFORMATION.

40


--------------------------------------------------------------------------------



15.           REPRESENTATIONS, WARRANTIES, INDEMNIFICATION, AND INSURANCE.


15.1         REPRESENTATIONS AND WARRANTIES.


15.1.1              GENERAL.  EACH PARTY HEREBY REPRESENTS AND WARRANTS THAT IT
HAS THE FULL RIGHT AND AUTHORITY TO ENTER INTO THIS AGREEMENT; THAT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT VIOLATE OR BREACH
THE TERMS OF ANY OTHER AGREEMENT WITH ANY THIRD PARTY; AND IT HAS NOT PREVIOUSLY
MADE, AND DURING THE TERM SHALL NOT MAKE, ANY COMMITMENT OR GRANT OR
AUTHORIZATION OF RIGHTS WHICH ARE IN CONFLICT IN ANY MATERIAL WAY WITH THE
RIGHTS, LICENSES, OR EXCLUSIVITY GRANTED TO THE OTHER PARTY HEREIN.


15.1.2              INTELLECTUAL PROPERTY RIGHTS.  ACCURAY HEREBY REPRESENTS AND
WARRANTS THAT (I) IT IS THE SOLE AND EXCLUSIVE OWNER OF THE TECHNOLOGY SET FORTH
IN EXHIBIT B AND THE PATENTS SET FORTH IN EXHIBIT B, AND HAS THE RIGHT WITH
RESPECT THERETO TO GRANT THE EXCLUSIVITY, RIGHTS, AND LICENSES THERETO TO
CYBERHEART AS SET FORTH HEREIN; (II) IT HAS NOT RECEIVED ANY WRITTEN NOTICE FROM
ANY THIRD PARTY THAT THE CYBERKNIFE SYSTEM, COMPONENT THEREOF, OR METHOD OF
MAKING OR MANUFACTURING ANY OF THE FOREGOING INFRINGES OR MISAPPROPRIATES THE
RIGHTS OF ANY THIRD PARTY; (III) IT IS NOT AWARE OF ANY FACTS OR CIRCUMSTANCES
PROVIDING THE BASIS FOR ANY THIRD PARTY MAKING ANY OFFER OR DELIVERING ANY
INFRINGEMENT NOTICE UNDER (II), ABOVE; (IV) UPON EXECUTION OF THIS AGREEMENT BY
BOTH PARTIES, TO ITS ACTUAL KNOWLEDGE, THE RIGHTS AND LICENSES GRANTED BY
ACCURAY TO CYBERHEART IN THIS AGREEMENT SHALL BE FULLY VALID AND ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, INCLUDING WITHOUT LIMITATION WITH RESPECT TO THE
INTELLECTUAL PROPERTY RIGHTS LISTED IN EXHIBIT B; (V) IT SHALL NOT DELIVER ANY
TECHNOLOGY TO CYBERHEART UNDER THIS AGREEMENT UNLESS, TO ITS ACTUAL KNOWLEDGE,
IT HAS THE RIGHT AND LICENSE TO AUTHORIZE CYBERHEART TO EXERCISE ITS RIGHTS AND
LICENSES USING SUCH TECHNOLOGY; AND (VI) IT IS NOT AWARE OF ANY PATENTS THAT ARE
NECESSARY OR USEFUL FOR CYBERHEART PRODUCTS OR CYBERKNIFE COMPONENTS IN THE
CYBERHEART FIELD THAT ARE OWNED BY ACCURAY, ITS AFFILIATES, OTHER LICENSEES, OR
CONTRACTORS, THAT ARE NOT LICENSED TO CYBERHEART AS ACCURAY PATENTS UNDER THIS
AGREEMENT.


15.2         ACCURAY INDEMNIFICATION.


15.2.1              SCOPE.  ACCURAY SHALL:  (I) AT ITS SOLE OPTION AND EXPENSE,
DEFEND CYBERHEART, ITS AFFILIATES, AND THEIR RESPECTIVE AGENTS, EMPLOYEES, AND
OFFICERS (EACH, A “CYBERHEART INDEMNITEE”) AGAINST, OR SETTLE, ANY SUIT,
COMPLAINT, DEMAND, OR ACTION BY A THIRD PARTY AGAINST ANY CYBERHEART INDEMNITEE
ARISING OUT OF (A) A CLAIM BY A THIRD PARTY THAT (1) THE DEVELOPMENT SERVICES
PERFORMED BY ACCURAY, (2) THE USE, DISCLOSURE OR OTHER EXPLOITATION BY OR UNDER
AUTHORITY OF EITHER PARTY OF THE DELIVERABLES OR TECHNOLOGY DELIVERED BY ACCURAY
HEREUNDER (INCLUDING WITHOUT LIMITATION AS PART OF ANY CYBERHEART PRODUCT), OR
(3) ANY USE, DISCLOSURE OR EXPLOITATION OF ANY CYBERHEART PATENTS OR CYBERHEART
TECHNOLOGY, BY ACCURAY OR ANY PARTY RECEIVING RIGHTS THEREUNDER DIRECTLY OR
INDIRECTLY FROM ACCURAY, OTHER THAN AS NECESSARY TO PERFORM THE DEVELOPMENT
SERVICES ON BEHALF OF CYBERHEART IN ACCORDANCE WITH A STATEMENT OF WORK THEN IN
EFFECT, VIOLATE, INFRINGE, OR OTHERWISE MISAPPROPRIATE THE INTELLECTUAL PROPERTY
RIGHTS OF A THIRD PARTY (EACH OF (A)(1)–(3), AN “ACCURAY INFRINGEMENT CLAIM”),
(B) ANY BREACH OF ITS REPRESENTATIONS AND WARRANTIES UNDER SECTION 15.1 OR UNDER
THE MANUFACTURE AND SUPPLY AGREEMENT, (C) THE ACTS OR OMISSIONS OF ANY AFFILIATE
OR SUBCONTRACTOR USED TO EXERCISE ACCURAY’S RIGHTS OR FULFILL ITS OBLIGATIONS
HEREUNDER OR UNDER THE MANUFACTURING AND SUPPLY

41


--------------------------------------------------------------------------------



AGREEMENT OR ANY NEGLIGENT OR RECKLESS ACTS OR OMISSIONS, OR WILLFUL MISCONDUCT,
OF ACCURAY OR ITS AFFILIATES, OR (D) ANY DISCLOSURE, USE OR EXPLOITATION OF ANY
CYBERHEART TECHNOLOGY OR CYBERHEART PATENTS BY ACCURAY OR ANY PARTY RECEIVING
RIGHTS OR ACCESS THERETO DIRECTLY OR INDIRECTLY (ONLY TO THE EXTENT AUTHORIZED
IN WRITING) FROM ACCURAY, OTHER THAN AS NECESSARY TO PERFORM THE DEVELOPMENT
SERVICES ON BEHALF OF CYBERHEART UNDER THIS AGREEMENT IN ACCORDANCE WITH A
STATEMENT OF WORK THEN IN EFFECT (OTHER THAN INFRINGEMENT CLAIMS) ((B), (C), AND
(D) REFERRED TO AS AN “ACCURAY GENERAL CLAIM,” AND, TOGETHER WITH AN ACCURAY
INFRINGEMENT CLAIM, EACH AN “ACCURAY CLAIM”) AND (II) INDEMNIFY EACH CYBERHEART
INDEMNITEE AGAINST ANY AND ALL DAMAGES, COST, EXPENSES, LOSSES, AND LIABILITIES,
INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES, WHICH ARE AWARDED IN
CONNECTION WITH, OR WHICH ARE INCLUDED IN ANY SETTLEMENT AMOUNTS OF, ANY SUCH
ACCURAY CLAIM; PROVIDED, HOWEVER, THAT ACCURAY INDEMNIFICATION OBLIGATIONS SHALL
NOT APPLY TO THE EXTENT THAT (1) SUCH ACCURAY CLAIM ARISES OUT OF ANY BREACH BY
CYBERHEART OF ANY OF ITS REPRESENTATIONS, WARRANTIES, OR COVENANTS IN THIS
AGREEMENT, OR (2) SUCH ACCURAY CLAIM ARISES OUT OF THE NEGLIGENCE, RECKLESSNESS
OR WILLFUL MISCONDUCT OF CYBERHEART OR ITS AFFILIATE.


15.2.2              REQUIREMENTS.  ACCURAY’S INDEMNITY OBLIGATIONS ABOVE SHALL
BE RELIEVED TO THE EXTENT THAT CYBERHEART FAILS TO (I) GIVE ACCURAY WRITTEN
NOTICE THEREOF AND SUCH FAILURE PREJUDICES ACCURAY’S ABILITY TO DEFEND THE
ACCURAY CLAIM OR (II) PROVIDE ACCURAY, AT ACCURAY’S EXPENSE, WITH NECESSARY
INFORMATION, COOPERATION, AND ASSISTANCE IN CONNECTION WITH SUCH ACCURAY CLAIM. 
CYBERHEART SHALL HAVE THE RIGHT TO PARTICIPATE, AT ITS OPTION AND AT ITS OWN
EXPENSE, IN ANY SUCH ACCURAY CLAIM.  NO SETTLEMENT OF AN ACCURAY INFRINGEMENT
CLAIM THAT INVOLVES A REMEDY OTHER THAN PAYMENT OF MONEY BY ACCURAY SHALL BE
AGREED TO AND ENTERED INTO WITHOUT THE CONSENT OF CYBERHEART, WHOSE CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  ACCURAY SHALL NOT BE RESPONSIBLE
UNDER THIS SECTION 15.2 FOR ANY COST, EXPENSES, OR SETTLEMENTS INCURRED WITHOUT
ACCURAY’S PRIOR WRITTEN CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED.


15.2.3              REMEDIES.  WITHOUT LIMITING THE INDEMNIFICATION OBLIGATION
SET FORTH IN SECTION 15.2.1, IF IT IS DETERMINED, OR IF ACCURAY REASONABLY
BELIEVES, THAT THE DELIVERABLES OR ANY ACCURAY TECHNOLOGY, OR ANY PORTION
THEREOF, INFRINGES ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, THEN ACCURAY
SHALL, AT ITS OPTION AND EXPENSE:  (I) PROCURE FOR CYBERHEART THE RIGHT TO
CONTINUE USING SUCH DELIVERABLE OR ACCURAY TECHNOLOGY, OR PORTION THEREOF, IN
ACCORDANCE WITH THIS AGREEMENT; (II) REPLACE THE RELEVANT DELIVERABLE OR ACCURAY
TECHNOLOGY OR PORTION THEREOF WITH A SUBSTANTIALLY SIMILAR NON-INFRINGING
ALTERNATIVE; OR (III) MODIFY SUCH DELIVERABLE OR ACCURAY TECHNOLOGY WITH AN AT
LEAST FUNCTIONALLY EQUIVALENT MODIFICATION SO THAT CYBERHEART’S USE BECOMES
NON-INFRINGING.


15.2.4              EXCLUSIONS.  EXCEPT FOR ACCURAY CLAIMS ARISING OUT OF THE
USE, DISCLOSURE, OR OTHER EXPLOITATION OF CYBERHEART PATENTS OR CYBERHEART
TECHNOLOGY OTHER THAN AS NECESSARY TO PERFORM THE DEVELOPMENT SERVICES ON BEHALF
OF CYBERHEART UNDER THIS AGREEMENT IN ACCORDANCE WITH A STATEMENT OF WORK THEN
IN EFFECT, ACCURAY SHALL HAVE NO LIABILITY UNDER SECTION 15.2.1 FOR ANY ACCURAY
CLAIM TO THE EXTENT THE ACCURAY CLAIM IS SOLELY AND EXCLUSIVELY BASED ON (I) ANY
TECHNOLOGY INVENTED BY CYBERHEART, AND NOT BY ACCURAY OR ITS AFFILIATES, THAT IS
INCORPORATED IN ANY DELIVERABLE OR USED IN PERFORMANCE OF THE RELEVANT
DEVELOPMENT SERVICES OR

42


--------------------------------------------------------------------------------



(II) ANY PORTION OF ANY TECHNOLOGY INVENTED BY CYBERHEART, AND NOT BY ACCURAY OR
ITS AFFILIATES, THAT IS NOT BASED ON, AND WHICH DOES NOT INCORPORATE, ANY
DELIVERABLE OR ACCURAY TECHNOLOGY, OR ANY PORTION THEREOF.


15.3         CYBERHEART INDEMNIFICATION.


15.3.1              SCOPE.  CYBERHEART SHALL:  (I) AT ITS SOLE OPTION AND
EXPENSE, DEFEND ACCURAY, ITS AFFILIATES, AND THEIR RESPECTIVE AGENTS, EMPLOYEES,
AND OFFICERS (EACH AN “ACCURAY INDEMNITEE”) AGAINST, OR SETTLE, ANY SUIT,
COMPLAINT, DEMAND, OR ACTION BY A THIRD PARTY (A “CLAIM”) AGAINST ANY ACCURAY
INDEMNITEE ARISING OUT OF (A) A CLAIM BY A THIRD PARTY THAT ANY TECHNOLOGY
CONCEIVED OR CREATED BY CYBERHEART, OR ON  BEHALF OF CYBERHEART BY ACCURAY OR
ITS AFFILIATES, AND NOT ACCURAY TECHNOLOGY CONCEIVED OR CREATED BY ACCURAY OR
ITS AFFILIATES, AND INCORPORATED IN ANY DELIVERABLE OR USED IN PERFORMANCE OF
THE RELEVANT DEVELOPMENT SERVICES, OR ANY PORTION OF ANY SUCH TECHNOLOGY NOT
BASED ON, AND WHICH DOES NOT INCORPORATE ANY ACCURAY TECHNOLOGY, AS DELIVERED TO
ACCURAY HEREUNDER VIOLATES, INFRINGES OR OTHERWISE MISAPPROPRIATES THE
INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY (“CYBERHEART INFRINGEMENT CLAIM”),
(B) THE  DISCLOSURE, USE, OR EXPLOITATION OF ANY ACCURAY TECHNOLOGY OR ACCURAY
PATENTS OUTSIDE OF THE CYBERHEART FIELD BY CYBERHEART OR ANY PARTY RECEIVING
RIGHTS THEREUNDER DIRECTLY OR INDIRECTLY FROM CYBERHEART, (C) ANY USE OF A
CYBERHEART PRODUCT IN THE CYBERHEART FIELD, OR (D) ANY BREACH OF ITS
REPRESENTATIONS AND WARRANTIES UNDER SECTION 15.1 OR THE NEGLIGENCE,
RECKLESSNESS, OR WILLFUL MISCONDUCT OF CYBERHEART OR ITS AFFILIATE (EACH OF (A),
(B), (C), AND (D), A “CYBERHEART CLAIM”) AND (II) INDEMNIFY EACH ACCURAY
INDEMNITEE AGAINST ANY AND ALL DAMAGES, COST, EXPENSES, LOSSES, AND LIABILITIES,
INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES, WHICH ARE AWARDED IN
CONNECTION WITH, OR WHICH ARE INCLUDED IN ANY SETTLEMENT AMOUNTS OF, ANY SUCH
CYBERHEART CLAIM; PROVIDED, HOWEVER, THAT CYBERHEART’S INDEMNIFICATION
OBLIGATIONS SHALL NOT APPLY TO THE EXTENT THAT (1) SUCH CYBERHEART CLAIM ARISES
OUT OF ANY BREACH BY ACCURAY OF ANY OF ITS REPRESENTATIONS, WARRANTIES, OR
COVENANTS IN THIS AGREEMENT OR THE MANUFACTURING AND SUPPLY AGREEMENT, OR (2)
SUCH CYBERHEART CLAIM ARISES OUT OF THE NEGLIGENCE, RECKLESSNESS OR WILLFUL
MISCONDUCT OF ACCURAY, ITS AFFILIATES, OR OTHERWISE OUT OF THE ACTS OR OMISSIONS
OF AFFILIATES AND CONTRACTORS FOR WHICH ACCURAY IS RESPONSIBLE IN SECTION 15.1.


15.3.2              REQUIREMENTS.  CYBERHEART’S INDEMNITY OBLIGATIONS ABOVE
SHALL BE RELIEVED TO THE EXTENT THAT ANY ACCURAY INDEMNITEE FAILS TO (I) GIVE
CYBERHEART WRITTEN NOTICE THEREOF AND SUCH FAILURE PREJUDICES CYBERHEART’S
ABILITY TO DEFEND THE CYBERHEART CLAIM; OR (II) PROVIDE CYBERHEART, AT
CYBERHEART’S EXPENSE, WITH INFORMATION, COOPERATION, AND ASSISTANCE IN
CONNECTION WITH SUCH CYBERHEART CLAIM.  ANY ACCURAY INDEMNITEE SHALL HAVE THE
RIGHT TO PARTICIPATE, AT ITS OPTION AND AT ITS OWN EXPENSE, IN ANY SUCH
CYBERHEART CLAIM.  NO SETTLEMENT OF A CYBERHEART INFRINGEMENT CLAIM THAT
INVOLVES A REMEDY OTHER THAN PAYMENT OF MONEY BY CYBERHEART SHALL BE AGREED TO
AND ENTERED INTO WITHOUT THE CONSENT OF ACCURAY, WHOSE CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  CYBERHEART SHALL NOT BE RESPONSIBLE UNDER
THIS SECTION 15.3 FOR ANY COST, EXPENSES, OR SETTLEMENTS INCURRED WITHOUT
CYBERHEART’S PRIOR WRITTEN CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED.


15.3.3              REMEDIES.  WITHOUT LIMITING THE INDEMNIFICATION OBLIGATION
SET FORTH IN SECTION 15.3, IF IT IS DETERMINED, OR IF CYBERHEART REASONABLY
BELIEVES, THAT ANY CYBERHEART TECHNOLOGY, OR ANY PORTION THEREOF, INFRINGES ANY
THIRD PARTY INTELLECTUAL PROPERTY

43


--------------------------------------------------------------------------------



RIGHTS, THEN CYBERHEART SHALL HAVE THE RIGHT, AT ITS OPTION AND EXPENSE:  (I) TO
PROCURE FOR ACCURAY THE RIGHT TO CONTINUE USING SUCH CYBERHEART TECHNOLOGY, OR
PORTION THEREOF, SUFFICIENT TO PERFORM THE DEVELOPMENT SERVICES UNDER THIS
AGREEMENT; (II) REPLACE THE RELEVANT CYBERHEART TECHNOLOGY OR PORTION THEREOF
WITH A SUBSTANTIALLY SIMILAR NON-INFRINGING ALTERNATIVE SUFFICIENT TO PERFORM
THE DEVELOPMENT SERVICES; OR (III) MODIFY SUCH CYBERHEART TECHNOLOGY WITH AN AT
LEAST FUNCTIONALLY EQUIVALENT MODIFICATION SO THAT ACCURAY’S USE IN PERFORMING
THE DEVELOPMENT SERVICES BECOMES NON-INFRINGING.


15.3.4              EXCLUSIONS.  CYBERHEART SHALL HAVE NO LIABILITY UNDER
SECTION 15.3.1 FOR ANY CYBERHEART CLAIM TO THE EXTENT THAT THE CYBERHEART CLAIM
IS (I) A CYBERHEART INFRINGEMENT CLAIM AGAINST THE CYBERHEART TECHNOLOGY THAT IS
NOT REQUIRED IN ORDER TO PERFORM THE DEVELOPMENT SERVICES ON BEHALF OF
CYBERHEART UNDER THIS AGREEMENT IN ACCORDANCE WITH A STATEMENT OF WORK THEN IN
EFFECT AND INCORPORATED THEREBY BY ACCURAY WITHOUT REQUEST FROM CYBERHEART,
UNLESS CYBERHEART ACCEPTS SUCH INCORPORATION, WHETHER PASSIVELY OR ACTIVELY, IN
WHICH CASE THIS SECTION 15.3.4 WILL NOT APPLY; (II) RESULTS FROM ANY PORTION OF
ANY TECHNOLOGY TO THE EXTENT CONCEIVED OR CREATED BY OR ON BEHALF OF ACCURAY OR
ITS AFFILIATES AND NOT BY CYBERHEART OR ITS AFFILIATES; OR (III) RESULTS FROM
ANY GROSSLY NEGLIGENT OR WILLFUL MATERIAL FAILURE OF ACCURAY OR ITS AFFILIATES,
OR THEIR CONTRACTORS OR SUPPLIERS, TO COMPLY WITH THE TERMS OF THIS AGREEMENT OR
THE MANUFACTURING AND SUPPLY AGREEMENT, ANY MANUFACTURE OR SUPPLY BY OR UNDER
AUTHORITY OF ACCURAY NOT IN ACCORDANCE WITH APPLICABLE LAW OR ANY REGULATORY
APPROVAL, OR ANY NEGLIGENT OR RECKLESS ACTS OR OMISSIONS, OR WILLFUL MISCONDUCT,
OF ACCURAY OR ITS AFFILIATE OR THEIR CONTRACTORS OR SUPPLIERS.


15.4         SOLE REMEDY.  SECTIONS 15.2 AND 15.3 STATE EACH PARTY’S SOLE AND
EXCLUSIVE OBLIGATION AND EACH PARTY’S SOLE AND EXCLUSIVE REMEDY FOR ANY ACCURAY
CLAIMS THAT ARE THE SUBJECT OF SECTION 15.2 OR ANY CYBERHEART CLAIMS THAT ARE
THE SUBJECT OF SECTION 15.3.


15.5         INSURANCE.  CYBERHEART SHALL PROCURE AND MAINTAIN INSURANCE,
INCLUDING WITHOUT LIMITATION PRODUCT LIABILITY AND OTHER APPROPRIATE INSURANCE,
ADEQUATE TO COVER ITS OBLIGATIONS HEREUNDER IN A MANNER WHICH IS CONSISTENT WITH
NORMAL BUSINESS PRACTICES OF PRUDENT COMPANIES SIMILARLY SITUATED AT ALL TIMES
DURING WHICH ANY CYBERHEART PRODUCT IS BEING CLINICALLY TESTED IN HUMAN SUBJECTS
OR COMMERCIALLY DISTRIBUTED OR SOLD. FOR CLARITY, SUCH INSURANCE SHALL NOT BE
CONSTRUED TO CREATE A LIMIT OF CYBERHEART’S LIABILITY WITH RESPECT TO ITS
INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE 15.  CYBERHEART SHALL PROVIDE
ACCURAY WITH WRITTEN EVIDENCE OF SUCH INSURANCE UPON REQUEST.  CYBERHEART SHALL
PROVIDE ACCURAY WITH WRITTEN NOTICE AT LEAST THIRTY (30) DAYS PRIOR TO THE
CANCELLATION, NON-RENEWAL OR MATERIAL CHANGE IN SUCH INSURANCE OR SELF-INSURANCE
WHICH MATERIALLY ADVERSELY AFFECTS THE RIGHTS OF ACCURAY HEREUNDER.


15.6         WARRANTY DISCLAIMER. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE MANUFACTURE AND SUPPLY AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR CONDITIONS, EXPRESS OR
IMPLIED, BY STATUTE, OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT AND THE
MANUFACTURE AND SUPPLY AGREEMENT, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL
OTHER REPRESENTATIONS AND

44


--------------------------------------------------------------------------------



WARRANTIES, INCLUDING WITHOUT LIMITATION ALL IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, MERCHANTABILITY, AND NONINFRINGEMENT.


16.           DISPUTE RESOLUTION.


16.1         ANY DISPUTE BETWEEN THE PARTIES REGARDING INTERPRETATION OF OR
BREACH OF A TERM OR CONDITION OF THIS AGREEMENT SHALL FIRST BE DISCUSSED BETWEEN
THE PARTIES, EITHER AMONG THE JSC (AS PROVIDED IN SECTION 4.1.4) OR BY THE
PROJECT MANGER AND THE CYBERHEART LIAISON IN GOOD FAITH IN AN EFFORT TO ACHIEVE
A REASONABLE RESOLUTION.  IF THE DISPUTE IS NOT RESOLVED WITHIN THIRTY (30) DAYS
BY THE JSC OR PROJECT MANAGER AND CYBERHEART LIAISON, AS THE CASE MAY BE, THEN
UPON EITHER PARTY’S ELECTION, SHALL BE SUBMITTED TO THE CEOS OF BOTH PARTIES FOR
RESOLUTION.  IF ONE OR BOTH CEOS OF THE PARTIES ARE ON THE JSC, OR IF THIRTY
(30) DAYS AFTER SUBMISSION OF A DISPUTE TO THE CEOS, NO RESOLUTION HAS BEEN
MADE, THEN SUCH DISPUTE (I.E., A DISPUTE WITHIN THE SCOPE OF THIS SECTION 16.1)
SHALL BE SUBMITTED TO A COMMITTEE OF EQUAL INDEPENDENT BOARD MEMBERS OF EACH
PARTY FOR RESOLUTION.  IF NO RESOLUTION IS REACHED WITHIN SIXTY (60) DAYS AFTER
EITHER PARTY NOTIFIED THE OTHER OF A DISPUTE, THEN EACH PARTY SHALL HAVE THE
RIGHT TO HAVE THE MATTER RESOLVED IN ACCORDANCE WITH SECTION 16.2.


16.2         WITH RESPECT TO DISPUTES REGARDING INTERPRETATION OF OR BREACH OF A
TERM OR CONDITION OF THIS AGREEMENT ONLY, OR THE REASONABLENESS OF ANY TERM OR
CONDITION OF A MANUFACTURING AND SUPPLY AGREEMENT OR OF ANY TERM OR CONDITION OF
AN INSTALLATION AGREEMENT OR SERVICE AGREEMENT UPON FAILURE TO RESOLVE ANY SUCH
DISPUTE UNDER SECTION 16.1, EITHER PARTY MAY THEREAFTER SEEK TO RESOLVE THE
DISPUTE THROUGH BINDING ARBITRATION IN ACCORDANCE WITH THE RULES OF ARBITRATION
OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) BY ONE (1) ARBITRATOR JOINTLY
SELECTED BY THE PARTIES AND QUALIFIED TO SETTLE DISPUTES IN THE MEDICAL DEVICE
INDUSTRY AND APPOINTED IN ACCORDANCE WITH SUCH RULES AND APPLYING A REASONABLE
COMMERCIAL EFFORTS STANDARD.  IF THE ARBITRATOR HAS NOT BEEN AGREED UPON BY THE
PARTIES WITHIN TEN (10) BUSINESS DAYS AFTER EITHER PARTY’S REQUEST FOR
ARBITRATION, THE ARBITRATOR SHALL BE SELECTED IN ACCORDANCE WITH THE RULES OF
THE AAA (OR IF THE RULES TO NOT PROVIDE SELECTION PROCEDURES, BY THE CHIEF
EXECUTIVE OF THE AAA LOCATED IN NEW YORK).  THE PLACE OF ARBITRATION SHALL BE
SANTA CLARA COUNTY, CALIFORNIA.  ANY DECISION BY THE ARBITRATOR SHALL BE FINAL
AND BINDING UPON THE PARTIES AND MAY BE ENTERED AS A FINAL JUDGMENT IN ANY COURT
OF COMPETENT JURISDICTION.  THE COSTS OF SUCH ARBITRATION SHALL BE SHARED
EQUALLY BY THE PARTIES, AND EACH PARTY SHALL BEAR ITS OWN EXPENSES IN CONNECTION
WITH THE ARBITRATION.


16.3         FOR CLARITY, THIS ARTICLE 16 SHALL NOT APPLY WITH RESPECT TO ANY
RESEARCH, DEVELOPMENT, DESIGN, MARKETING, PRICING, COMMERCIALIZATION, OR OTHER
DECISION MAKING CONCERNING CYBERKNIFE SYSTEMS OR CYBERHEART PRODUCTS.


17.           GENERAL PROVISIONS.


17.1         NOTICES.  ALL NOTICES CALLED FOR UNDER THIS AGREEMENT SHALL BE MADE
IN WRITING AND SHALL BE SENT BY PERSONAL DELIVERY, REPUTABLE OVERNIGHT COURIER
SERVICE, OR REGISTERED

45


--------------------------------------------------------------------------------



OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE OTHER PARTY AT THE
ADDRESS SET FORTH IN THE FIRST PARAGRAPH OF THIS AGREEMENT.  THE DATE OF SUCH
NOTICE SHALL BE DEEMED TO BE THE DAY IT IS DELIVERED, IF HAND DELIVERED, OR FIVE
(5) DAYS AFTER DEPOSIT, IF MAILED.


17.2         ASSIGNMENT.  THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS
HEREUNDER, SHALL NOT BE ASSIGNED OR TRANSFERRED IN WHOLE BY EITHER PARTY WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, PROVIDED THAT EITHER PARTY MAY ASSIGN THIS AGREEMENT IN
WHOLE TO ANY AFFILIATE OR TO ANY SUCCESSOR IN INTEREST (OTHER THAN TO AN ACCURAY
COMPETITOR AS TO CYBERHEART) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF SUCH PARTY TO WHICH THIS AGREEMENT PERTAINS, WHETHER BY OPERATION OF
LAW, MERGER, PURCHASE, OR OTHERWISE.  ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF
THE FOREGOING SHALL BE NULL AND VOID AND OF NO EFFECT.  SUBJECT TO THE
FOREGOING, THIS AGREEMENT SHALL BE BINDING AND INURE TO THE BENEFIT OF THE
RESPECTIVE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS, AND THE NAME OF
THE PARTY APPEARING HEREIN SHALL BE DEEMED TO CHANGE TO THE NAMES OF SUCH
PARTY’S SUCCESSORS AND PERMITTED ASSIGNS UPON SUCH A TRANSFER.


17.3         NON-SOLICITATION.   NEITHER PARTY SHALL SOLICIT DURING THE TERM AND
UNTIL THE IP CUTOFF DATE ANY OF THE EMPLOYEES OF THE OTHER PARTY TO THIS
AGREEMENT WITHOUT THE PRIOR CONSENT OF THE PRESIDENT OR CHIEF EXECUTIVE OFFICER
OF THE OTHER PARTY.  NOTWITHSTANDING ANYTHING IN THIS 17.3 TO THE CONTRARY, THE
PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT EACH PARTY SHALL NOT BE RESTRICTED
FROM HIRING ANY EMPLOYEE OF THE OTHER PARTY IF SUCH EMPLOYEE SEEKS EMPLOYMENT
AND WAS NOT INITIALLY SOLICITED OR INDUCED.


17.4       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REFERENCE TO ANY PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY STATE OTHER THAN THE STATE OF CALIFORNIA.  EXCEPT
AS SET FORTH IN ARTICLE 16, ANY AND ALL DISPUTES ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE SUBMITTED EXCLUSIVELY IN THE STATE OR FEDERAL
COURTS LOCATED IN SANTA CLARA COUNTY, CALIFORNIA, THE PERSONAL JURISDICTION OF
WHICH EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS.


17.5         SEVERABILITY.  IF ANY TERM OF THIS AGREEMENT IS HELD TO BE INVALID
OR UNENFORCEABLE FOR ANY REASON, THE REMAINDER OF THE PROVISIONS SHALL CONTINUE
IN FULL FORCE AND EFFECT, AND THE PARTIES SHALL SUBSTITUTE A VALID PROVISION
WITH THE SAME INTENT AND ECONOMIC EFFECT AS NEARLY AS POSSIBLE.


17.6         NON-WAIVER.  THE FAILURE OF EITHER PARTY AT ANY TIME TO REQUIRE
PERFORMANCE BY THE OTHER PARTY OF ANY PROVISION HEREOF SHALL NOT AFFECT IN ANY
WAY, OR ACT AS A WAIVER OF, THE RIGHT TO REQUIRE THE OTHER PARTY TO PERFORM IN
ACCORDANCE WITH THIS AGREEMENT AT ANY OTHER TIME, NOR SHALL THE WAIVER OF EITHER
PARTY OF A BREACH OF A PROVISION OF THIS AGREEMENT BE HELD OR TAKEN TO BE A
WAIVER OF THE PROVISION ITSELF.


17.7         RELATIONSHIP OF PARTIES.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO CREATE A RELATIONSHIP OF EMPLOYER AND EMPLOYEE, PRINCIPAL AND
AGENT, JOINT VENTURE, PARTNERSHIP OR ASSOCIATION BETWEEN THE PARTIES, AND
NEITHER PARTY SHALL HAVE THE POWER TO OBLIGATE OR BIND THE OTHER IN ANY MANNER
WHATSOEVER.

46


--------------------------------------------------------------------------------



17.8         INTERPRETATION.  THIS AGREEMENT IS TO BE DEEMED TO HAVE BEEN
DRAFTED JOINTLY BY THE PARTIES AND ANY UNCERTAINTY OR AMBIGUITY SHALL NOT BE
CONSTRUED FOR OR AGAINST EITHER PARTY BASED ON ATTRIBUTION OF DRAFTING TO EITHER
PARTY.  THE CAPTIONS AND HEADINGS TO THIS AGREEMENT ARE FOR CONVENIENCE ONLY,
AND ARE TO BE OF NO FORCE OR EFFECT IN CONSTRUING OR INTERPRETING ANY OF THE
PROVISIONS OF THIS AGREEMENT.  UNLESS SPECIFIED TO THE CONTRARY, REFERENCES TO
ARTICLES, SECTIONS OR EXHIBITS MEAN THE PARTICULAR ARTICLES, SECTIONS OR
EXHIBITS TO THIS AGREEMENT AND REFERENCES TO THIS AGREEMENT INCLUDE ALL EXHIBITS
HERETO.  UNLESS CONTEXT OTHERWISE CLEARLY REQUIRES, WHENEVER USED IN THIS
AGREEMENT, THE WORDS “INCLUDE” OR “INCLUDING” SHALL BE CONSTRUED AS
INCORPORATING, ALSO, “BUT NOT LIMITED TO” OR “WITHOUT LIMITATION.”


17.9         HEADINGS.  THE PARAGRAPH HEADINGS APPEARING IN THIS AGREEMENT ARE
INSERTED ONLY AS A MATTER OF CONVENIENCE AND IN NO WAY DEFINE, LIMIT, CONSTRUE
OR DESCRIBE THE SCOPE OR EXTENT OF SUCH PARAGRAPH, OR IN ANY WAY AFFECT SUCH
AGREEMENTS.


17.10       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  FAXED SIGNATURES
SHALL HAVE THE SAME LEGAL EFFECT AS ORIGINAL SIGNATURES.


17.11       ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE PARTIES’ ENTIRE
UNDERSTANDING WITH RESPECT TO THE MATTERS CONTAINED HEREIN AND SUPERSEDES ALL
PRIOR ORAL OR WRITTEN UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
THERE ARE NO PROMISES, COVENANTS OR UNDERTAKINGS OTHER THAN THOSE SET FORTH
HEREIN, AND NEITHER PARTY IS RELYING UPON ANY REPRESENTATIONS OR WARRANTIES
EXCEPT AS SET FORTH HEREIN.  THIS AGREEMENT MAY NOT BE MODIFIED EXCEPT BY A
WRITING SIGNED BY BOTH PARTIES.

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement.

[Signature Page Follows]

47


--------------------------------------------------------------------------------


 

ACCURAY, INC.

 

CYBERHEART, INC.

 

 

 

By:

/s/ Euan S. Thomson

 

 

By:

/s/ Patrick J. Maguire

 

 

 

 

Name: Euan S. Thomson

 

Name: Patrick J. Maguire

 

 

 

Title: President and CEO

 

Title: President and CEO

 

 

By:

/s/ Darren J. Milliken

 

 

Name: Darren J. Milliken

 

Title: Associate General Counsel

 

48


--------------------------------------------------------------------------------


Exhibit A

Accuray Competitors

BrainLAB AG and Affiliates

Elekta AB and Affiliates

IBA and Affiliates

Integra Radionics, Integra LifeSciences Corporation, Radionics and Affiliates

Mitsubishi Heavy Industries and Affiliates

North American Scientific and Affiliates

Nucletron and Affiliates

Philips and Affiliates

Siemens AG and Affiliates

Still River Systems and Affiliates

TomoTherapy Incorporated and Affiliates

Toshiba and Affiliates

Varian, Varian Medical Systems, and Affiliates

View Ray and Affiliates

Accuray Competitors shall include (i) any company or other entity that has an
implied or actual contractual relationship with any of the entities listed in
this Exhibit A above for the development, manufacturing, or sale of radiosurgery
or radiotherapy devices in the Accuray Field, (ii) any entity that, after the
Effective Date, sells any products that constitute substitute or otherwise
competitive products of Accuray in the Accuray Field, and (iii) any entity that,
after the Effective Date, falls under the definition in (i) above, including
with entities that fall under the definition of (ii) above.

A-1


--------------------------------------------------------------------------------


Exhibit B

Accuray Patents and Accuray Technology

Accuray
Reference

 

Title

 

Patent
No.

 

Status

P021

 

APPARATUS FOR AND METHOD OF PERFORMING STEREOTAXIC SURGERY

 

5,207,223

 

Issued

P030

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY

 

5,427,097

 

Issued

P032

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

6,144,875

 

Issued

P032X

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

6,778,850

 

Issued

P032X2

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

6,501,981

 

Issued

P043

 

APPARATUS AND METHOD FOR RADIOSURGERY

 

7,171,257

 

Issued

***

 

***

 

 

 

***

***

 

***

 

 

 

***

***

 

***

 

 

 

***

***

 

***

 

 

 

***

***

 

***

 

 

 

***

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

B-1


--------------------------------------------------------------------------------


 

Accuray
Reference

 

Title

 

Patent
No.

 

Status

 

 

 

 

 

 

 

***

 

***

 

 

 

***

***

 

***

 

 

 

***

***

 

***

 

 

 

***

 

A.                                    Accuray Technology:

Accuray technology includes technology used in connection with treatment
planning and image guided radiosurgery and precision radiotherapy for lesions,
tumors, and conditions anywhere in the body when radiation treatment is
indicated.

B.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

B-2


--------------------------------------------------------------------------------


Exhibit C

CyberHeart Patents

[Intentionally Omitted]

C-1


--------------------------------------------------------------------------------


Exhibit D

Statement of Work

TBD after the Effecitve Date

D-1


--------------------------------------------------------------------------------


Exhibit E

Manufacturing and Supply Agreement

This Manufacturing and Supply Agreement (the “Manufacturing and Supply
Agreement”) is entered into as of April 16, 2007 (the “Effective Date”) by and
between Accuray Incorporated, a Delaware corporation, with its principal place
of business at 1310 Chesapeake Terrace, Sunnyvale, CA 94089 (“Accuray”) and
CyberHeart, Inc., a Delaware corporation, with its principal place of business
at 707 Menlo Ave, Menlo Park, CA 94025 (“CyberHeart”).  In this Manufacturing
and Supply Agreement, Accuray and CyberHeart may be referred to each
individually as a “Party” or collectively as “Parties.”

WHEREAS, concurrently, on April 16, 2007, the Parties entered into a License and
Development Agreement (the “License Agreement”) under which each Party granted
the other certain rights and licenses to such Party’s technology and
intellectual property and under which Accuray agreed to provide development
services to CyberHeart; and

WHEREAS, the License Agreement contemplates that Accuray and CyberHeart will
concurrently enter into this Manufacturing and Supply Agreement to set forth the
terms and conditions under which Accuray will supply CyberHeart Products (as
defined in the License Agreement), or components thereof, to CyberHeart.

NOW THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:

A.            Definitions.

1.             All terms defined in the License Agreement shall have the same
meaning when used in this Manufacturing and Supply Agreement, unless expressly
indicated to the contrary.

2.             “Backup Manufacturing License” shall have the meaning set forth
in Section D.1, below.

3.             “Purchase Order” shall have the meaning set forth in Section C.1,
below.

4.             “Release Notice” shall mean a notification provided by Accuray to
CyberHeart or by CyberHeart to Accuray, in accordance with Section D.1, below.

5.             “Rolling Requirement Forecast” shall have the meaning set forth
in Section C.2, below.

6.             “Site Readiness Guide” shall mean Accuray’s then current
checklist for qualification of a customer end-user site before any CyberHeart
Product can be installed at such site. Such checklist shall include Accuray’s
requirements for qualification of a site for a CyberKnife System.

E-1


--------------------------------------------------------------------------------


7.             “Specifications” shall mean, with respect to a CyberHeart Product
or CyberKnife Component: (i) the written specification mutually agreed to by the
Parties and attached as of the Effective Date to this Manufacturing and Supply
Agreement as Schedule 1, as amended from time to time; and (ii) other
specifications that have been agreed upon by the Parties in writing.

B.            Exclusivity.  The Parties agree that Accuray shall be the
exclusive supplier of CyberKnife Components; provided, however, that CyberHeart
may manufacture or have manufactured CyberKnife Components solely to the extent
permitted under (i) Section 6.1.2 of the License Agreement in cases where
Accuray does not agree to manufacture a CyberKnife Component, or (ii) a Backup
Manufacturing License granted by Accuray to CyberHeart pursuant to Section D.1,
below.

C.            Manufacture and Supply by Accuray.

1.             Terms and Conditions.  If CyberHeart requests that Accuray
manufacture a CyberHeart Product or CyberKnife Component pursuant to Section
6.1.2 of the License Agreement and Accuray agrees to such request, then Accuray
shall be (i) obligated to supply CyberHeart with such CyberHeart Product and
(ii) manufacture and supply such CyberHeart Product using the same level of
manufacture and supply scheduling priorities that it uses for the manufacture
and supply of CyberKnife Systems. All supply of CyberHeart Products and
CyberKnife Components by Accuray to CyberHeart shall be subject to the terms and
conditions of this Manufacturing and Supply Agreement and any purchase order
issued by CyberHeart will be identical to that attached hereto as Schedule 2
(the “Purchase Order”).  ANY TERMS OR CONDITIONS OF A PURCHASE ORDER OTHER THAN
THOSE CONTAINED IN SCHEDULE 2 OR ACKNOWLEDGMENT GIVEN OR RECEIVED SHALL HAVE NO
EFFECT AND SUCH TERMS AND CONDITIONS ARE HEREBY EXCLUDED AND REJECTED.

2.             Purchase Orders and Rolling Requirement Forecasts.  At least four
(4) months prior to the beginning of CyberHeart’s fiscal year, which commences
on January of every calendar year, during the term of this Manufacturing and
Supply Agreement, CyberHeart shall provide Accuray with a written Purchase Order
specifying CyberHeart’s expected requirements, plus or minus twenty percent
(20%), for CyberHeart Products, or components thereof, and CyberKnife
Components, as the case may be, during such annual period.  Notwithstanding
anything to the contrary, Accuray shall not be required to provide more than ten
(10) CyberHeart Modules during the first annual period.  In addition to such
annual Purchase Order, at least ten (10) days prior to the beginning of each
calendar month (M1) during the term of this Manufacturing and Supply Agreement,
CyberHeart shall provide Accuray with a written forecast of CyberHeart’s
expected requirements for CyberHeart Products, or components thereof, and
CyberKnife Components during the following twelve (12) months broken down by
months (M1–M12), which shall include projected order dates, quantities, and
shipping dates (“Rolling Requirement Forecast”).  In each Rolling Requirement
Forecast, the terms set forth for (i) the first four (4) months (months M1–M4)
shall be firm orders binding, subject to Section C.3, below, on CyberHeart and
(ii) the subsequent eight (8) months (months M5–M12) shall be nonbinding
estimates.  In the event CyberHeart requests additional quantity of CyberHeart
Products, or components thereof, or CyberKnife Components, in excess of the
amount set forth for the first four (4) months of the Rolling Requirement
Forecast, Accuray shall use Reasonable

E-2


--------------------------------------------------------------------------------


Commercial Efforts to deliver such quantities and shall promptly provide
CyberHeart written notice in the event that Accuray shall not be able to deliver
such quantities.  Notwithstanding anything to the contrary, the quantity of
CyberHeart Products, or components thereof, and CyberKnife Components ordered
for any annual Purchase Order by CyberHeart pursuant to this Manufacturing and
Supply Agreement shall not increase or decrease by more than twenty percent
(20%) of the quantity specified in the then-current Rolling Requirement
Forecast. For components manufactured by Accuray during the prior calendar year,
Accuray shall be required to accept any such forecast that is within such twenty
percent (20%). In addition, if CyberHeart’s actual requirements for a given
calendar year are greater than or less than the expected requirements specified
in the Purchase Order by greater than twenty percent (20%), then CyberHeart
shall pay a penalty of Two-percent (2%).

3.             Pricing.  Pricing shall be on a cost-plus *** basis where costs
are based on direct costs plus overhead costs as determined using Generally
Accepted Accounting Principals (GAAP) and based on twelve (12) month costs,
unless adjusted by the Parties, such adjustment not to exceed once every six (6)
months.  Pricing will be quoted prior to each purchase order based on actual
gross margin of CyberKnife Products over the previous six (6) months. 
Notwithstanding anything to the contrary, CyberHeart shall pay all amounts due
and payable in connection with binding firm orders.  All payments shall be made
in accordance with Section C.5, below.

4.             Site Qualification, Delivery, Packaging, and Labeling.

a.             Site Qualification. Accuray shall deliver CyberHeart Products and
CyberKnife Components only (i) upon written request from CyberHeart, and (ii)
with respect to CyberHeart Products to be delivered to a customer end-user, upon
written confirmation by Accuray that the end-user site, where such CyberHeart
Product is to be installed, complies with all requirements of the Site Readiness
Guide. If a CyberHeart Product is ready for delivery and Accuray cannot deliver
such CyberHeart Product due to failure of the customer end-user site to comply
with the requirements of the Site Readiness Guide, then any inventory holding
costs and costs to maintain such CyberHeart Product within Specifications that
are incurred by Accuray will be at CyberHeart’s expense and added to the invoice
described in Section C.5 below. Any delays caused by failure of a customer
end-user site to comply with the Site Readiness Guide shall not be deemed to be
a delay by Accuray or a failure by Accuray to meet any agreed upon shipment date
from the applicable Purchase Order.

b.             Delivery. Accuray agrees to ship CyberHeart Products and
CyberKnife Components to CyberHeart or other designated destination on the
agreed upon shipment dates committed to in the applicable Purchase Order. 
Accuray shall notify CyberHeart, in writing, of any potential delay in shipment
date at the earliest possible time, including any delay due to failure of a
customer end-user site to meet the requirements of the Site Readiness Guide as
described in Section C.4(a) above. Within seventy-two (72) hours of
notification, Accuray shall (i) provide a plan for minimizing such delay, or
(ii) where such delay is caused by failure to meet the Site Readiness Guide, a
written description of such failure.  Deliveries scheduled within one-hundred
twenty (120) days cannot be rescheduled by CyberHeart. All CyberHeart Products
and CyberKnife Components shipped to CyberHeart or its designated location shall
be delivered in accordance with the applicable Specifications and Purchase
Order, and as amended through ECO

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

E-3


--------------------------------------------------------------------------------


procedures.  Accuray will procure and add on charges for all shipping materials
necessary to conform to the applicable Specifications and will not be
responsible for any damage or loss due to adherence to the applicable
Specifications.  Delivery terms are FCA Destination (Incoterms 2000), freight
prepaid and added to invoice. Title to the CyberHeart Products and CyberKnife
Components and risk of loss pass to CyberHeart on the date of receipt.  All
freight, insurance, and other shipping expenses from the point of shipment shall
be borne by CyberHeart.  The carrier shall be selected by CyberHeart, provided
that in the event no carrier is specified in the applicable Purchase Order or
otherwise prior to shipment, Accuray shall select the carrier.

c.             Packaging, and Labeling All CyberHeart Products and CyberKnife
Components shipped to CyberHeart or its designee shall be fully packaged and
labeled as specified in the applicable Specifications.

5.             Invoicing.  Accuray shall submit invoices to CyberHeart no
earlier than shipment by Accuray.  All invoices shall be sent to CyberHeart in
accordance with Section 17.1 of the License Agreement, and each such invoice
shall state CyberHeart’s price based on Section C.3, above, for the CyberHeart
Products, or portions thereof, and CyberKnife Components, and shall separately
itemize any insurance, taxes, or other costs to be borne by CyberHeart.

6.             Warranties.

a.             Quality and Quality Control Warranty.  Accuray agrees to maintain
an ISO-13485 certified quality system and will maintain quality control
procedures in compliance with applicable FDA Quality System Regulations (QSR).
Accuray will notify CyberHeart of any proposed material changes in the
CyberHeart Products or CyberKnife Components so that CyberHeart may determine
whether such changes may affect the quality of such CyberHeart Products or
CyberKnife Components.  The Parties shall cooperate on a timely basis on issues
affecting product quality, including items such as customer complaints,
reliability improvement, and field issues.

b.             Product Warranty.  Accuray hereby represents and warrants that
the CyberHeart Products or CyberKnife Components delivered to CyberHeart by
Accuray under this Manufacturing and Supply Agreement will be free of defects in
workmanship and materials for a period of the earlier of (i) eighteen (18)
months from the date of delivery to CyberHeart or (ii) twelve (12) months from
the date of delivery to an end-user by or on behalf of CyberHeart (“Warranty
Period”). CyberHeart’s exclusive remedy and Accuray’s sole liability under this
Section C.6(b) shall be for Accuray, at its option, either to repair or replace
the CyberHeart Products or CyberKnife Components found to have a material
manufacturing defect, if such defect is reported to the Accuray within the
Warranty Period and CyberHeart, at Accuray’s request, provides Accuray with
sufficient information to reproduce the defect in question.  If Accuray
determines that it cannot remedy such defect, it no longer has the equipment
necessary to repair the defect, or it has no replacement CyberHeart Products or
CyberKnife Components, Accuray may, at its option, refund the purchase price
paid to it by CyberHeart for such CyberHeart Products or CyberKnife Components.
Accuray’s warranty hereunder shall be void if the CyberHeart Products or
CyberKnife Components have been subjected to abuse, misuse, accident,
alteration, neglect, extended storage by CyberHeart prior to installation,
operation

E-4


--------------------------------------------------------------------------------


inconsistent with the product documentation, or unauthorized repair,
installation, or alteration by anyone other than Accuray.

c.             LIMITATION OF LIABILITY.  EXCEPT AS PROVIDED IN SECTIONS C.6(A)
AND (B), ABOVE, ACCURAY MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, STATUTORY OR OTHERWISE, UNDER OR RELATED TO THIS MANUFACTURING AND
SUPPLY AGREEMENT OR WITH RESPECT TO THE CYBERHEART PRODUCTS OR CYBERKNIFE
COMPONENTS OR ANY SERVICES UNDER THIS MANUFACTURING AND SUPPLY AGREEMENT,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY, WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF NON-INFRINGEMENT, AND ALL
SUCH WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.  IN NO EVENT SHALL ACCURAY BE
LIABLE UNDER, AND CYBERHEART COVENANTS NOT TO BRING, ANY CLAIM OR CLAIMS FOR
DAMAGES ARISING FROM THIS MANUFACTURING AND SUPPLY AGREEMENT IN EXCESS OF THE
AMOUNTS PAID TO ACCURAY BY CYBERHEART UNDER THIS MANUFACTURING AND SUPPLY
AGREEMENT, OR FOR SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY, OR PUNITIVE
DAMAGES, WHETHER OR NOT SUCH DAMAGES WERE FORESEEABLE AND EVEN IF ADVISED OF THE
POSSIBILITY OF THE SAME.

7.             Shortage of Supply.  Accuray shall notify CyberHeart as soon as
possible if Accuray has any reason to believe that it may be unable to deliver
CyberHeart Products or CyberKnife Components in accordance with CyberHeart’s
Purchase Orders, including if Accuray is experiencing manufacturing difficulties
that it believes create a reasonable possibility of disrupting supply in the
future.  In such event, the Parties shall meet and cooperate reasonably in order
to formulate a plan in an effort to avoid any disruption of supply to
CyberHeart. With respect to CyberKnife Components which are supplied to Accuray
by a single source supplier, Accuray will have discretion to qualify and engage
a second source supplier within nine (9) months of the earlier of the date of
(i) its decision to seek a second source for such CyberKnife Component or  (ii)
actual failure to supply or loss of such sole supplier of such CyberKnife
Component. During such nine (9) month period (A) CyberHeart shall have the right
to identify and otherwise qualify a second source supplier, but not the right to
engage such second source supplier and (B) Accuray shall not be obligated to
transfer any Manufacturing Technology to such second source supplier. After (but
not during) such nine (9) month period, to the extent applicable, Section D.1
shall apply and Accuray shall be obligated to integrate any such second source
supplier qualified and identified under such Section.

8.             Third Party Contractors.  If Accuray uses any third party
contractor in connection with performing its obligations under this
Manufacturing and Supply Agreement, Accuray shall remain responsible for
compliance with its obligations and shall be responsible for the actions and
inactions of such contractor in connection therewith as if by Accuray.

9.             Process Changes.  Accuray agrees that any material changes,
contemplated by Accuray and, to the extent communicated to Accuray its
contractors, to processes, methods, equipment, raw materials, components,
suppliers, or otherwise, related to manufacturing, testing, or quality control,
of the CyberHeart Products or CyberKnife Components to be supplied by

E-5


--------------------------------------------------------------------------------


Accuray to CyberHeart, shall be submitted to CyberHeart ninety (90) days in
advance to allow CyberHeart an opportunity to evaluate such changes, including
by inspecting, for no more than one (1) business day on reasonable advance
notice, the applicable facilities.  Accuray agrees to discuss such changes with
CyberHeart in good faith if such changes would materially impact a CyberHeart
Product.

10.           Sourced Components. If CyberHeart decides to source any small
components of CyberHeart Products that are not CyberKnife Components directly
from a third party supplier, it shall first notify Accuray in good faith in
writing in advance of any initial purchase order for any particular component to
obtain any such components from such third party. Accuray shall have sixty (60)
days from the date of receipt of such notice to use Reasonable Commercial
Efforts to qualify such components for use with the CyberHeart Products to which
they relate, which qualification shall not be unreasonably withheld. Upon
qualification by Accuray of such components, Accuray shall be obligated to
integrate such components into the manufacturing of the CyberHeart Product to
which they relate and contractually source any such components from such third
party supplier. Upon request by Accuray, CyberHeart shall assist Accuray in
obtaining any such components directly as a source of component supply for
CyberKnife Systems. Unless Accuray sources such small components from such third
party for CyberKnife Systems, any delay or failure to supply by Accuray that is
due to a delay or failure to supply of components sourced under this Section
C.10 shall not be deemed a delay by Accuray or failure to supply by Accuray
under Section D below and any costs associated with such delays shall be paid by
CyberHeart.

D.            Failure to Supply.

1.             Backup Manufacturing License.

a.             Release Notice by Accuray. Accuray shall within thirty (30) days
deliver a Release Notice to CyberHeart if:  (a) Accuray becomes insolvent, (b)
bankruptcy or insolvency proceedings are instituted against Accuray, (c) Accuray
terminates the License Agreement pursuant to Section 11.2 of the License
Agreement, but not due to any breach described in Section 11.5.1.3 of the
License Agreement, or (d) Accuray determines, after expiration or exhaustion of
any cure period or other remedy provisions of this Manufacturing and Supply
Agreement with respect to a CyberKnife Component, that it is unable to
manufacture or have manufactured within the applicable Specifications such
CyberKnife Component. For clarity, no Release Notice shall be provided unless
the rights and licenses of CyberHeart under Article 2 of the License Agreement,
survive pursuant to Article 11 of such agreement.

b.             Release Notice by CyberHeart. CyberHeart shall within thirty (30)
days deliver a Release Notice to Accuray if after expiration or exhaustion of
any cure period (including, without limitation, the second source qualification
period under Section C.7 above) or other remedy provisions of this Manufacturing
and Supply Agreement with respect to a CyberKnife Component, CyberHeart notifies
Accuray, and Accuray confirms, that Accuray has supplied less than seventy-five
percent (75%) of the amount of such CyberKnife Component set forth in the
portion of a Rolling Requirement Forecast that is binding on Accuray for two (2)
consecutive calendar quarters. For the avoidance of doubt, any delay due to
failure of a customer

E-6


--------------------------------------------------------------------------------


end-user site to meet the Site Readiness Guide requirements will not be counted
under this Section D.1(b).

c.             License to Manufacture. Concurrent with delivery of a Release
Notice, subject to the terms and conditions of this Manufacturing and Supply
Agreement, Accuray hereby grants as of the date of such delivery of a Release
Notice, to CyberHeart a non-exclusive right and license under the Accuray
Patents, the Accuray Technology, and the Manufacturing Technology, without the
right to grant or authorize sublicenses, to make and have made (solely as set
forth in this Section D.1 and excluding Accuray Competitors) such CyberKnife
Component, including the right to practice any method or process in connection
with the foregoing (the “Backup Manufacturing License”). CyberHeart shall not
enter into any agreement with any third party manufacturer that (A) has a term
of longer than twelve (12) months and/or (B) is less restrictive with respect to
its manufacture for the benefit of CyberHeart than the terms and conditions of
this Manufacturing and Supply Agreement, and any failure by such third party
manufacturer to comply with such terms and conditions of this Manufacturing and
Supply Agreement shall be considered a breach of this Manufacturing and Supply
Agreement by CyberHeart. Any such Backup Manufacturing License shall have a
renewable term of no more than twelve (12) months. The above twelve (12) month
restriction will not apply to any willful refusal by Accuray to supply
CyberHeart with a CyberKnife Component consisting of the a linear accelerator
that Accuray is otherwise continuing to manufacture for the CyberKnife.

2.             Manufacturing Technology and Assistance.  If Accuray has not
deposited into escrow the Manufacturing Technology pursuant to D.3 below,
Accuray shall deliver to CyberHeart within sixty (60) days after the delivery of
a Release Notice the Manufacturing Technology necessary for the manufacture of
the CyberKnife Component(s) for which such Release Notice was delivered,
including all instructions, specifications, and other Manufacturing Technology
and materials describing or used in the design or manufacture of such CyberKnife
Component(s), a description of the suppliers, raw materials, components,
processes, equipment, instructions, and instruments used for such manufacture,
and other information and materials, all in sufficient detail to reasonably
enable CyberHeart and its contractors to manufacture and test (including quality
control and testing), without need for further information, such CyberKnife
Component(s) in the same manner as such manufacture is performed by or for
Accuray.  Without limiting the foregoing, Accuray shall use Reasonable
Commercial Efforts to enable CyberHeart, and its contract manufacturer (for
clarity, such other contract manufacturer shall not include an Accuray
Competitor), if any, to use the materials that Accuray is required to disclose
to manufacture such CyberKnife Component(s)in the same manner as performed by
Accuray or its contractor.  CyberHeart and such contract manufacturers shall
agree to obligations of confidentiality no less restrictive than those contained
in the License Agreement with respect to the Manufacturing Technology prior to
disclosure of such Manufacturing Technology to CyberHeart and such contract
manufacturers, respectively.

3.             Escrow.  At any time after the Effective Date of the License
Agreement, CyberHeart shall have the right to request that Accuray place in
escrow a copy, and reasonable description, of the Manufacturing Technology that
Accuray is required to disclose under Section D.2, above, for each CyberKnife
Component that may be subject to a Release Notice.  Such deposit shall be made
by Accuray as soon as reasonably possible, but no later than one-hundred-eighty
(180) days, after CyberHeart’s request.  Such deposit shall be made under an
escrow

E-7


--------------------------------------------------------------------------------


agreement reasonably acceptable to both Parties, agreement not to be
unreasonably withheld or delayed, or if the Parties have failed to agree upon an
escrow agreement within thirty (30) days after CyberHeart’s request for deposit,
the standard escrow agreement used by a nationally (or internationally) known
and reputable escrow agent reasonably selected by CyberHeart. Any escrow
agreement used pursuant to the forgoing must contain release conditions
identical to those provided under this Manufacturing and Supply Agreement. Any
contrary release conditions will be null and void. Accuray shall update the
Manufacturing Technology deposited in escrow regularly, but no less often than
once (1) each calendar year, to reflect changes to the Manufacturing Technology
and maintain the deposited materials consistent with the deposit requirements in
Section D.2, above.  CyberHeart shall have the right to have a technical auditor
inspect the materials that have been deposited to evaluate the sufficiency
thereof. All costs related to such escrow agreement, including set up and
maintenance, will be the sole responsibility of CyberHeart.

4.             Reversion of Supply to Accuray.  Notwithstanding anything to the
contrary, if, following the delivery of Manufacturing Technology with respect to
a CyberKnife Component pursuant to Section D.2, above, Accuray is able to
manufacture such CyberKnife Component, and is able to reasonably demonstrate
that it can so manufacture, then at Accuray’s discretion, it can regain the
right to manufacture such CyberKnife Component under the same terms and
conditions as in this Manufacturing and Supply Agreement, and the Backup
Manufacturing License with respect to such CyberKnife Component shall terminate.
Accuray shall pay reasonable costs directly incurred by CyberHeart in connection
with the termination of a contract entered into by and between CyberHeart and a
third party manufacturer pursuant to Section D.1, above, if Accuray requests
that CyberHeart terminate such contract prior to its term (for clarity, such
term shall not be longer than twelve (12) months).  Additionally, the Parties
shall discuss in good faith whether any resumption of manufacture and supply by
Accuray shall be made over the course of a phase-in period, of no more than
three (3) consecutive calendar months, in which supply by Accuray of the
CyberKnife Component is ramped up concurrent with a wind-down by CyberHeart in
the manufacture of the CyberKnife Component by its contract manufacturer,
reasonably established and implemented in a manner that avoids disruptions in
supply to CyberHeart and its customers, and at the end of which the Backup
Manufacturing License with respect to such CyberKnife Component shall terminate.
Upon resumption of manufacturing by Accuray, this Section D.1 shall again apply.

E.             Regulatory Matters.

1.             The terms and conditions in Article 5 of the License Agreement
shall apply to this Manufacturing and Supply Agreement in the same manner as
they apply to the License Agreement as if fully set forth in this Section E.1;
provided that each Party, its Affiliates, and its Subcontractors shall
reasonably cooperate, as requested by the other Party and at such other Party’s
expense, in regulatory activities, qualifications, and approvals to the extent
related to the facilities, suppliers, raw materials, equipment, and the like
used in connection with the supply of the CyberHeart Products and/or CyberKnife
Components, including by allowing applicable Regulatory Agencies to inspect such
facilities as such Regulatory Agencies request at such other Party’s expense. 
With respect to non-routine inspections, each Party shall be entitled to be
present each time any Regulatory Agency is present at such facilities, and such
shall notify the other Party immediately upon receiving any communication from
any Regulatory Agency that is

E-8


--------------------------------------------------------------------------------


related to a CyberHeart Product or CyberKnife Component that is or was supplied
under this Manufacturing and Supply Agreement. Each Party shall remedy any
issues identified by any Regulatory Agency or the other Party as soon as
possible and shall keep such other Party fully informed of all actions taken to
do so, and the results of such actions.

2.             Audit Rights.   Upon thirty (30) days notice (forty-five (45)
days for suppliers), each Party will permit the other Party reasonable audit
rights to inspect manufacture of CyberHeart Products or CyberKnife Components,
or portions thereof, by such other Party or its suppliers, to the extent
permitted by such other Party’s supplier agreements.

3.             Medical Device Reporting.  Pursuant to the FDA’s Medical Device
Reporting (MDR) Regulations, and corresponding regulations of regulatory
authorities outside the United States, each Party may be required to report to
regulatory authorities information that reasonably suggests that a CyberHeart
Product or CyberKnife Component may have caused or contributed to the death or
serious injury or has malfunctioned and would be likely to cause or contribute
to a death or serious injury if the malfunction were to recur.  Accordingly,
each Party agrees to supply to the other Party all such information, promptly
after becoming aware of it, sufficient to enable such other Party to comply with
all Applicable Laws, including governmental reporting requirements.  Each Party
shall cooperate as reasonably requested by the other Party to establish
processes and procedures with respect to such reporting, and delivery of 
information relating to, such issues, and each Party shall comply with the
procedures established.

4.             Potential Hazards.  Each Party shall inform the other Party as
soon as possible, but no later than forty-eight (48) hours, after its receipt of
any information that (i) indicates or suggests a potential material liability
for either Party arising in connection with any CyberHeart Product or CyberKnife
Component; (ii) any concern or issue that is reasonably likely to lead to a
recall or market withdrawal of a CyberHeart Product or CyberKnife Component; and
(iii) all ongoing and potential FDA and other Regulatory Agency investigations,
inspections, detentions, seizures, or injunctions involving a CyberHeart Product
or CyberKnife Component of which such Party becomes aware.  Without limiting the
foregoing, each Party shall immediately notify the other Party in writing of any
material concerns and issues of which it becomes aware that may present a
substantial safety issue and result in a failure to comply with and are
therefore reportable under any applicable law or regulation.

5.             Recalls.

a.          By CyberHeart.     If CyberHeart believes that a voluntary or
involuntary recall or market withdrawal of any CyberHeart Product is necessary
as a result of any failure of a CyberHeart Product to comply with the applicable
Specifications, CyberHeart shall notify Accuray, and CyberHeart shall be
responsible for initiating and managing the recall, and Accuray shall reasonably
cooperate with CyberHeart with respect to such recall.  As between the Parties,
CyberHeart shall be responsible for paying the costs of such recalls and market
withdrawals, including in jurisdictions outside the United States.  If
CyberHeart believes that a voluntary or involuntary recall or market withdrawal
of any CyberHeart Product is necessary as a result of any failure of a
CyberHeart Product to comply with the applicable Specifications due solely to
failure of a CyberKnife Component to comply with the applicable Specifications,
CyberHeart shall notify Accuray, and, as between the Parties, CyberHeart and

E-9


--------------------------------------------------------------------------------


Accuray shall discuss in good faith allocation of responsibility for paying the
costs of such recalls and market withdrawals, including in jurisdictions outside
the United States.  Each Party shall keep the other Party fully informed with
respect to any of its activities in connection with a recall and shall provide
such other Party with reasonable opportunities to comment with respect to the
activities associated therewith.

b.          By Accuray.          If Accuray believes that a voluntary or
involuntary recall or market withdrawal of any CyberKnife Component is
necessary, Accuray shall notify CyberHeart, and the Parties shall cooperate with
respect to initiating and managing the recall with respect to CyberHeart
Product.  As between the Parties, Accuray shall be responsible for paying the
costs of such recalls and market withdrawals relating solely to such CyberKnife
Components including in jurisdictions outside the United States, or where such
costs are difficult to determine, the Parties shall cooperate to allocate such
costs reasonably. Each Party shall keep the other Party fully informed with
respect to any of its activities in connection with a recall and shall provide
such other Party with reasonable opportunities to comment with respect to the
activities associated therewith.

F.             Representations, Warranties, and Indemnities.  Article 15 of the
License Agreement shall apply to this Manufacturing and Supply Agreement in the
same manner as it applies to the License Agreement as if fully set forth in this
Section F.

G.            Confidentiality.  All confidential information exchanged in
connection with this Manufacturing and Supply Agreement shall be governed by the
confidentiality terms and restrictions in the License Agreement, including
Article 14 of the License Agreement.

H.            Dispute Resolution.  Article 16 of the License Agreement shall
apply with respect to this Manufacturing and Supply Agreement, in the same
manner as it applies with respect to the License Agreement, as if fully set
forth in this Section H.

I.              Payment Terms.  CyberHeart shall pay, in U.S. dollars, to
Accuray all amounts set forth in an invoice within thirty (30) days after
delivery of such invoice in accordance with Section 17.1 of the License
Agreement.  Any payments or portions thereof due hereunder that are not paid on
the date such payments are due under this Manufacturing and Supply Agreement
shall bear interest at a per annum rate equal to the lesser of (i) the prime
rate as published in The Wall Street Journal, Western Edition, on the first day
of each calendar quarter in which such payments are overdue, plus two (2)
percentage points, calculated on the number of days such payment is delinquent,
compounded monthly, or (ii) the maximum rate permitted by Applicable Law. 
Additionally, Section 8.4 of the License Agreement shall apply to this
Manufacturing and Supply Agreement, in the same manner as it applies to the
License Agreement, as if fully set forth herein.

J.             Term and Termination.


A.             TERM. THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE
AND SHALL REMAIN IN EFFECT UNTIL CYBERHEART’S RIGHTS AND LICENSES PURSUANT TO
ARTICLE 2 OF THE LICENSE AGREEMENT EXPIRE OR ARE TERMINATED AS PROVIDED THEREIN
AND NOTWITHSTANDING ANY SURVIVAL OF CYBERHEART’S RIGHTS PURSUANT TO SECTION
11.5.1.6 OF THE LICENSE AGREEMENT (THE “TERM”).

E-10


--------------------------------------------------------------------------------



B.             TERMINATION FOR CAUSE.  IN THE EVENT OF A MATERIAL BREACH OF THIS
MANUFACTURING AND SUPPLY AGREEMENT, THE NON-BREACHING PARTY SHALL BE ENTITLED TO
TERMINATE THIS MANUFACTURING AND SUPPLY AGREEMENT BY WRITTEN NOTICE TO THE
BREACHING PARTY, IF SUCH BREACH IS NOT CURED WITHIN NINETY (90) DAYS AFTER
WRITTEN NOTICE IS GIVEN BY THE NON-BREACHING PARTY TO THE BREACHING PARTY
SPECIFYING THE BREACH.  HOWEVER, IF THE PARTY ALLEGED TO BE IN BREACH OF THIS
MANUFACTURING AND SUPPLY AGREEMENT DISPUTES SUCH BREACH AND SUBMITS SUCH DISPUTE
FOR DISPUTE RESOLUTION PURSUANT TO SECTION 16.1 OF THE LICENSE AGREEMENT WITHIN
SUCH NINETY (90) DAY PERIOD, THE NON-BREACHING PARTY SHALL NOT HAVE THE RIGHT TO
TERMINATE THIS MANUFACTURING AND SUPPLY AGREEMENT UNLESS THE DISPUTE RESOLUTION
PROVISIONS OF ARTICLE 16 IN THE LICENSE AGREEMENT RESULT IN A DETERMINATION THAT
THIS AGREEMENT WAS MATERIALLY BREACHED BY THE OTHER PARTY, AND THE BREACHING
PARTY FAILS TO COMPLY WITH ITS OBLIGATIONS HEREUNDER WITHIN NINETY (90) DAYS
AFTER SUCH DETERMINATION.


C.             SURVIVAL.  THE FOLLOWING PROVISIONS SHALL SURVIVE ANY TERMINATION
OR EXPIRATION OF THIS MANUFACTURING AND SUPPLY AGREEMENT:  ARTICLES A, E (TO THE
EXTENT CYBERHEART’S LICENSES UNDER ARTICLE 2 OF THE LICENSE AGREEMENT REMAIN IN
EFFECT OTHER THAN PURSUANT TO SECTION 11.5.1.6 OF THE LICENSE AGREEMENT), G, H,
I, J (AS TO ARTICLE I, TO THE EXTENT PAYMENTS ARE DUE AS OF THE DATE OF
TERMINATION OR EXPIRATION), J, K, AND L AND SECTION E.1, E.3, E.4 AND E.5 (IN
EACH CASE ONLY TO THE EXTENT CYBERHEART’S LICENSES UNDER ARTICLE 2 OF THE
LICENSE AGREEMENT REMAIN IN EFFECT OTHER THAN PURSUANT TO SECTION 11.5.1.6 OF
THE LICENSE AGREEMENT ).

K.            Bankruptcy.  Article 12 of the License Agreement shall apply with
respect to this Manufacturing and Supply Agreement, in the same manner as it
applies with respect to the License Agreement, as if fully set forth in this
Section K.

L.             General Provisions.  Article 17 of the License Agreement shall
apply with respect to this Manufacturing and Supply Agreement, in the same
manner as it applies with respect to the License Agreement, as if fully set
forth in this Section L.

E-11


--------------------------------------------------------------------------------


Schedule 1

SPECIFICATION

To be added by the Parties after the Effective Date

E-12


--------------------------------------------------------------------------------


Schedule 2

FORM OF PURCHASE ORDER

Will be added after the Effective Date

E-13


--------------------------------------------------------------------------------


Exhibit F


INSTALLATION


ACCURAY SHALL BE OBLIGATED TO INSTALL (INCLUSIVE OF SITE QUALIFICATION AND
PLANNING) CYBERHEART PRODUCTS ON THE TERMS AND CONDITIONS ATTACHED BELOW IN THIS
EXHIBIT F (“CYBERHEART INSTALLATION AGREEMENT”).  IF CYBERHEART ENGAGES ANY
THIRD PARTY TO MANUFACTURE A COMPONENT OR COMPONENTS OF A CYBERHEART PRODUCT
PURSUANT TO EXHIBIT E, THEN, TO THE EXTENT NECESSARY, CYBERHEART SHALL OBLIGATE
SUCH THIRD PARTY TO USE REASONABLE COMMERCIAL EFFORTS TO PROVIDE REASONABLE
TRAINING TO ACCURAY WITH RESPECT TO THE INSTALLATION OF SUCH COMPONENT OR
COMPONENTS.


CYBERHEART SHALL PROVIDE ACCURAY WITH NO LESS THAN ONE HUNDRED EIGHTY (180) DAYS
NOTICE OF A REQUEST FOR INSTALLATION AND ACCURAY WILL AGREE TO INSTALL A
CYBERHEART PRODUCT WITHIN THIRTY (30) DAYS BEFORE OR AFTER SUCH DATE. SUCH
INSTALLATION DATE WILL BE SUBJECT TO AND CONDITIONED UPON THE CUSTOMER END-USER
SITE MEETING ALL THE REQUIREMENTS OF THE SITE READINESS GUIDE. ANY MATERIAL
DELAY OF INSTALLATION BEYOND THIRTY (30) DAYS AFTER SUCH INSTALLATION DATE THAT
IS CAUSED BY CYBERHEART OR THAT IS DUE TO A CUSTOMER END-USER SITE NOT MEETING
THE REQUIREMENTS OF THE SITE READINESS GUIDE SHALL RESULT IN A DELAY FEE TO BE
PAID TO ACCURAY BY CYBERHEART OF TEN PERCENT (10%) OF THE TRANSFER PRICE FOR
SUCH CYBERHEART PRODUCT.


ACCURAY’S OBLIGATIONS UNDER SUCH INSTALLATION AGREEMENT SHALL BE SUBJECT TO
CYBERHEART REMAINING CURRENT WITH ALL PAYMENTS THEREIN. UPON ANY DEFAULT BY
CYBERHEART DUE TO FAILURE TO MAKE PAYMENTS, ACCURAY WILL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO CONTRACT DIRECTLY WITH THE END-USER FOR INSTALLATION
SERVICES.

CYBERHEART INSTALLATION AGREEMENT

 

 

SEE BELOW

 

F-1


--------------------------------------------------------------------------------


CyberHeart Installation Agreement

1.                            Scope of Agreement.

1.1.                    Scope.  This Installation Agreement (“Agreement”) is
made by and between ACCURAY INCORPORATED (“Accuray”), a Delaware corporation,
with its principal place of business at 1310 Chesapeake Terrace, Sunnyvale, CA
94089, and CYBERHEART INCORPORATED (“CyberHeart”), a Delaware corporation, with
its principal place of business at 3270 Alpine Road, Portola Valley, CA, for
Accuray to install the CyberHeart System at
                                                       ’S (“Customer”) site at
                                                  (“System”).

1.2.                    CyberHeart Obligation.  Accuray’s obligations under this
Agreement are contingent on CyberHeart’s performance under its installation
contract with Customer.  As such, Accuray expects and CyberHeart agrees that
CyberHeart will provide Customer with the same or greater service as is offered
by Accuray under this Agreement; provided, however, that Accuray shall perform
the actual installation of the CyberHeart System.


2.                            TERMS OF PAYMENT.


2.1.                    INSTALLATION PRICE; PAYMENT SCHEDULE.  THE INSTALLATION
PRICE FOR THE CYBERHEART SYSTEM IS $125,000.00. THE INSTALLATION PRICE IS VALID
ONLY FOR THE SYSTEM SPECIFIED ABOVE IN SECTION 1. THE INSTALLATION PRICE IS
EXCLUSIVE OF ALL TAXES (INCLUDING, BUT NOT LIMITED TO, ANY SALES TAX, USE TAX,
OR VALUE-ADDED TAX OR OTHER SIMILAR TAX), LICENSE FEES, CUSTOMS FEES, DUTIES,
AND SIMILAR CHARGES.  CYBERHEART SHALL PAY FOR INSTALLATION OF THE CYBERHEART
SYSTEM FIFTY PERCENT (50%) UPON DELIVERY OF THE CYBERHEART SYSTEM AND FIFTY
PERCENT (50%) UPON ACCEPTANCE.

2.2.                    Invoices; Late Payments. If CyberHeart’s or Customer’s
internal payment processing procedure requires CyberHeart to receive an invoice
before paying amounts due hereunder, CyberHeart shall request such invoice
sufficiently in advance to make the payment in accordance with the payment
schedule set forth in Section 2.1 above.  Past due balances shall bear interest
at the rate of 1% per month or, if lower, the maximum amount permitted by
applicable law.  Accuray may suspend its performance under this Agreement if
payments are not made in accordance with the payment schedule set forth in
Section 2.1 above.  CyberHeart shall pay Accuray’s reasonable costs of
collecting amounts due hereunder that are more than 30 days past due.


3.                            INSTALLATION.


3.1.                    INSTALLATION BY ACCURAY.  ACCURAY WILL NOTIFY CYBERHEART
APPROXIMATELY 90 CALENDAR DAYS PRIOR TO THE SCHEDULED DELIVERY OF THE CYBERHEART
SYSTEM TO COORDINATE INSTALLATION DETAILS.  INSTALLATION WILL BE PERFORMED BY
ACCURAY.  ACCURAY WILL ASSEMBLE AND TEST THE CYBERHEART SYSTEM.  OPERATION OF
THE CYBERHEART SYSTEM BY ACCURAY, AS NECESSARY FOR COMPLETION OF INSTALLATION OR
ACCEPTANCE TESTS, IS SUBJECT TO CUSTOMER PROVIDING ADEQUATE RADIATION SHIELDING
PROTECTION AND OTHER SITE PREPARATIONS REQUIRED FOR THE SAFETY AND PROTECTION OF
PERSONNEL AND THE CYBERHEART SYSTEM. UPON COMPLETION OF THE INSTALLATION,
ACCURAY’S REPRESENTATIVES WILL DEMONSTRATE PROPER MACHINE OPERATION BY
PERFORMING ACCURAY’S ACCEPTANCE TEST PROCEDURE.  FOR CLARITY, ACCURAY IS NOT
RESPONSIBLE FOR ANY COMMISSIONING OF THE CYBERHEART SYSTEM, INCLUDING, BUT NOT
LIMITED TO, ANY CALIBRATION OR RADIATION SURVEYS.  SUCH COMMISSIONING SHALL BE
THE SOLE RESPONSIBILITY OF CUSTOMER.


3.2.                    SITE PREPARATION.  CUSTOMER WILL BE RESPONSIBLE FOR
HAVING THE BUILDING, UTILITIES, LIGHTING, VENTILATION, AIR CONDITIONING,
MOUNTING FACILITIES, ALL NECESSARY RADIATION SHIELDING, PATIENT POSITIONING
LASERS, CLOSED-CAPTION TV SYSTEM, INTERCOM, AND ACCESS TO THE ROOM COMPLETED ON
THE ESTIMATED DELIVERY DATE AND READY FOR INSTALLATION OF THE CYBERHEART
SYSTEM.  ACCURAY WILL HAVE NO RESPONSIBILITY FOR ANY MATTER AFFECTING OR RELATED
TO THE ADEQUACY OF ARCHITECTURAL DESIGN, UTILITY SERVICE DESIGN, THE RADIATION
PROTECTION WALLS AND BARRIERS, PATIENT VIEWING DEVICES, OR FACILITY PERSONNEL
SAFETY DEVICES AT

F-2


--------------------------------------------------------------------------------



CUSTOMER’S SITE.  ARCHITECTURAL DESIGN, RADIATION PROTECTION WALLS AND BARRIERS
AND OTHER SAFETY DEVICES MUST BE APPROVED BY AN EXPERT IN THE RADIATION FIELD
AND SHALL BE CUSTOMER’S RESPONSIBILITY.


3.3.                    RIGGING AND UNLOADING.  ACCURAY WILL LOCATE AND CONTRACT
WITH A RIGGER OR LOCAL LICENSED CONTRACTOR TO PROVIDE LABOR AND RIGGING SERVICES
NECESSARY TO UNLOAD THE SUB-BASE FRAME AND THE REST OF THE CYBERHEART SYSTEM
FROM THE TRANSPORT VEHICLE AND MOVE THE ENTIRE CYBERHEART SYSTEM TO ITS FINAL
POSITION UNDER ACCURAY’S SUPERVISION.  ACCURAY SHALL BE RESPONSIBLE FOR ALL
STANDARD RIGGING COSTS AND EXPENSES.  AN ACCURAY REPRESENTATIVE WILL MONITOR THE
MOVEMENT, FINAL POSITIONING AND CONNECTION OF THE CYBERHEART SYSTEM.


3.4.                    CUSTOMER REPRESENTATIVE.  CYBERHEART SHALL REQUIRE THAT
CUSTOMER PROVIDE A REPRESENTATIVE WHO SHALL BE PRESENT AT ALL TIMES DURING THE
INSTALLATION AND BE CAPABLE OF ASSISTING WHERE NECESSARY.  WHEN NO
REPRESENTATIVE IS PRESENT AND ASSISTANCE FROM CUSTOMER IS NOT AVAILABLE WHEN
REQUIRED, ACCURAY MAY SUSPEND THE INSTALLATION UNTIL AN APPROPRIATE CUSTOMER
REPRESENTATIVE IS MADE AVAILABLE CONSISTENTLY.


4.                            CALIBRATION AND LOCAL REQUIREMENTS.


4.1.                    CALIBRATION.  CUSTOMER SHALL BE SOLELY RESPONSIBLE FOR
ALL CYBERHEART SYSTEM COMMISSIONING AND CALIBRATION.  THE DOSE RATE AND
INTEGRATED DOSE MEASURED BY THE ACCELERATOR TRANSMISSION IONIZATION CHAMBER AND
DOSIMETRY ELECTRONICS MUST BE CALIBRATED BY A QUALIFIED RADIOLOGICAL PHYSICIST
PRIOR TO USE  OF THE CYBERHEART SYSTEM FOR PATIENT TREATMENT.  CUSTOMER SHALL BE
RESPONSIBLE FOR QUALITY ASSURANCE TESTING AND CALIBRATING THE CYBERHEART SYSTEM
REGULARLY.  CUSTOMER ALSO SHALL BE RESPONSIBLE FOR RADIATION SURVEYS WHICH MAY
BE REQUIRED BY APPLICABLE LAW OR REGULATION OR WHICH MAY BE NECESSARY TO
ESTABLISH THAT RADIATION DOES NOT EXCEED SAFE LEVELS.  ACCURAY HAS NO
RESPONSIBILITY FOR ANY SUCH COMMISSIONING, QUALITY ASSURANCE TESTING,
CALIBRATION OR RADIATION SURVEYS.


4.2.                    LOCAL REQUIREMENTS.  CUSTOMER SHALL BE RESPONSIBLE FOR
OBTAINING ALL PERMITS AND FOR MEETING ALL REQUIREMENTS RELATING TO STATE AND
LOCAL CODES, REGISTRATION, REGULATIONS AND ORDINANCES APPLICABLE TO CUSTOMER’S
USE OF THE CYBERHEART SYSTEM. ACCURAY HAS NO RESPONSIBILITY FOR COMPLIANCE BY
THE CYBERHEART SYSTEM WITH SUCH REQUIREMENTS.


5.                            ACCEPTANCE.  “ACCEPTANCE” OF THE CYBERHEART SYSTEM
SHALL OCCUR UPON THE EARLIER OF (I) COMPLETION BY ACCURAY OF ITS ACCEPTANCE TEST
PROCEDURE THAT DEMONSTRATES THAT THE CYBERHEART SYSTEM SUBSTANTIALLY CONFORMS TO
THE SPECIFICATIONS OR (II) EXECUTION OF ACCURAY’S ACCEPTANCE FORM BY CUSTOMER. 
IN NO EVENT SHALL CYBERHEART, CUSTOMER OR ITS AGENTS USE THE CYBERHEART SYSTEM
(OR ANY PORTION THEREOF) FOR ANY PURPOSE BEFORE ACCEPTANCE THEREOF WITHOUT THE
EXPRESS WRITTEN APPROVAL OF ACCURAY.  CYBERHEART AND/OR CUSTOMER SHALL INDEMNIFY
AND HOLD ACCURAY HARMLESS FROM ANY SUCH USE.


6.                            MUTUAL INDEMNITY.  IF IT IS DETERMINED BY A COURT
IN ACCORDANCE WITH APPLICABLE LAW THAT THE NEGLIGENCE OF A PARTY (THE
“RESPONSIBLE PARTY”), ITS EMPLOYEES OR AGENTS CAUSES DAMAGE OR INJURY TO A THIRD
PARTY, THE RESPONSIBLE PARTY SHALL PAY THE OTHER PARTY FOR ANY DAMAGES AWARDED
BY A COURT OR AGREED TO BY THE RESPONSIBLE PARTY IN A SETTLEMENT ARISING FROM
SUCH CLAIMS TO THE EXTENT SUCH DAMAGES REFLECT THE RESPONSIBLE PARTY’S RELATIVE
FAULT THEREFOR.  NOTWITHSTANDING THE FOREGOING, ACCURAY SHALL HAVE NO
RESPONSIBILITY WHATSOEVER FOR, AND CYBERHEART SHALL INDEMNIFY AND HOLD ACCURAY
HARMLESS FROM, ALL DAMAGE OR INJURY TO THIRD PARTIES WHICH (I) RESULTS FROM THE
USE, OPERATION OR SERVICE OF THE CYBERHEART SYSTEM BY OTHER THAN ACCURAY
PERSONNEL PRIOR TO ACCEPTANCE AND COMPLETION OF THE RADIATION SURVEY BY
CUSTOMER, (II) RESULTS FROM OR RELATES TO ANY SERVICE OF THE CYBERHEART SYSTEM
BY A PARTY NOT AUTHORIZED TO PERFORM SUCH SERVICE BY ACCURAY, OR (III) ANY USE
BY CYBERHEART, CUSTOMER OR THEIR AGENTS OF THE CYBERHEART SYSTEM CONTRARY TO ANY
WRITTEN WARNING OR INSTRUCTION GIVEN BY ACCURAY.

7.                            Limitation of Liability and Warranty

7.1.                    Accuray’s liability arising under this Agreement shall
be limited to an amount not to exceed the payment(s) received by Accuray for the
then current Agreement year.  In addition, Accuray shall not be liable to
CyberHeart in the event that CyberHeart’s, Customer’s or any third party’s acts
or

F-3


--------------------------------------------------------------------------------


omissions contributed in any way to any loss it sustained or the loss or damage
is due to an act of God or other causes beyond its reasonable control.

7.2.                    This is a service agreement.  THERE ARE NO INCLUDED OR
IMPLIED ACCURAY WARRANTIES OF PRODUCT FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY.


8.                            DAMAGES.  IN NO EVENT SHALL ACCURAY BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES ARISING FROM OR RELATED TO THIS
AGREEMENT EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. ACCURAY’S
AGGREGATE LIABILITY ARISING FROM OR RELATED TO THIS AGREEMENT SHALL NOT EXCEED
THE PAYMENT RECEIVED BY ACCURAY FOR THE INSTALLATION OF THE CYBERHEART SYSTEM
RESULTING IN THE LOSS OR DAMAGE CLAIMED.


9.                            CONFIDENTIALITY. ALL DRAWINGS, DESIGNS,
SPECIFICATIONS, MANUALS AND SOFTWARE AND OTHER NON-PUBLIC INFORMATION FURNISHED
TO CYBERHEART OR CUSTOMER BY ACCURAY HEREUNDER SHALL REMAIN THE CONFIDENTIAL AND
PROPRIETARY PROPERTY OF ACCURAY (“CONFIDENTIAL INFORMATION”).  ALL SUCH
INFORMATION, EXCEPT AS MAY BE FOUND IN THE PUBLIC DOMAIN, SHALL BE HELD IN
CONFIDENCE BY CYBERHEART AND SHALL NOT BE DISCLOSED BY CYBERHEART TO ANY THIRD
PARTIES OR USED BY CYBERHEART OTHER THAN IN ITS OPERATION OF THE CYBERHEART
SYSTEM IN ACCORDANCE WITH THE SPECIFICATIONS.  CYBERHEART SHALL REQUIRE THAT
CUSTOMER AGREE IN WRITING TO SIMILAR CONFIDENTIALITY OBLIGATIONS.


10.                     ASSIGNMENT. NEITHER PARTY MAY ASSIGN THIS AGREEMENT
WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT, EXCEPT THAT ACCURAY MAY ASSIGN
THIS AGREEMENT WITHOUT CYBERHEART’S CONSENT TO AN AFFILIATE AND EITHER PARTY MAY
ASSIGN THIS AGREEMENT WITHOUT THE OTHER PARTY’S CONSENT TO A SUCCESSOR OR
ACQUIRER IN CONNECTION WITH A MERGER OR ACQUISITION, OR THE SALE OF ALL OR
SUBSTANTIALLY ALL OF SUCH PARTY’S ASSETS OR THE SALE OF THAT PORTION OF SUCH
PARTY’S BUSINESS TO WHICH THIS AGREEMENT RELATES, UPON WRITTEN NOTICE; PROVIDED
THAT ANY PARTY TO WHICH CYBERHEART PROPOSES ASSIGNING THIS AGREEMENT MUST MEET
ACCURAY’S STANDARD CREDITWORTHINESS REQUIREMENTS.  SUBJECT TO THE FOREGOING,
THIS AGREEMENT WILL BIND AND INURE TO THE BENEFIT OF THE PARTIES’ PERMITTED
SUCCESSORS AND ASSIGNS. ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF THIS SECTION 10
SHALL BE NULL AND VOID.


11.                     DISPUTE RESOLUTION.  ANY DISPUTE BETWEEN ACCURAY AND
CYBERHEART ARISING FROM OR RELATED TO THIS AGREEMENT, EXCLUDING DISPUTES
REGARDING PAYMENT OR CYBERHEART’S UNAUTHORIZED USE OR DISCLOSURE OF ACCURAY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY, SHALL BE SETTLED AS FOLLOWS. 
THE PARTY INITIATING THE DISPUTE SHALL PROVIDE WRITTEN NOTIFICATION TO THE OTHER
PARTY IDENTIFYING IN DETAIL THE NATURE OF THE DISPUTE.  THE OTHER PARTY SHALL
RESPOND IN WRITING TO THE NOTIFICATION WITHIN 30 CALENDAR DAYS FROM THE DATE OF
RECEIPT OF THE NOTIFICATION.  THE PARTY INITIATING THE DISPUTE SHALL HAVE AN
ADDITIONAL 30 CALENDAR DAYS AFTER THE RECEIPT OF THE RESPONSE TO EITHER ACCEPT
THE RESOLUTION OFFERED BY THE OTHER PARTY OR ESCALATE THE MATTER.  IF THE
DISPUTE IS NOT RESOLVED WITHIN THE FOREGOING 30-DAY PERIOD, THE PARTIES SHALL
ESCALATE THE CLAIM TO THE PRESIDENT OF ACCURAY AND THE CHIEF EXECUTIVE OFFICER
OF CYBERHEART.  EACH SHALL NEGOTIATE IN GOOD FAITH AND USE HIS OR HER BEST
EFFORTS TO RESOLVE SUCH DISPUTE OR CLAIM.  IF THE DISPUTE IS NOT RESOLVED WITHIN
15 CALENDAR DAYS AFTER ESCALATION TO THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
AS DESCRIBED ABOVE, THEN EITHER PARTY MAY PURSUE RESOLUTION BY ANY MEANS
AVAILABLE AT LAW OR EQUITY.

12.                     Governing Law.  The rights and obligations of the
parties under this Agreement shall be governed in all respects by the laws of
the United States and the State of California without regard to conflicts of
laws principles that would require the application of the laws of any other
jurisdiction. No action, regardless of form, arising out of or related to the
CyberHeart System may be brought by CyberHeart more than 1 year after CyberHeart
has or should have become aware of the cause of action.

13.                     Notices.  All notices required or permitted under this
Agreement shall be in writing and if delivered in person, effective immediately,
if delivered by reputable national or international overnight delivery service,
effective 2 business days after deposit with carrier, or if delivered by
registered or certified mail, postage prepaid with return receipt requested,
effective 5 business days after deposit with carrier.  All

F-4


--------------------------------------------------------------------------------


communications will be sent to the addresses set forth below or to such other
address as may be specified by either party in accordance with this section. 

To Accuray:

To CyberHeart:

 

 

Accuray Incorporated  

 

 

 

Attention: Chief Financial Officer

 

 

 

1310 Chesapeake Terrace

 

 

 

Sunnyvale, CA 94089

 

 

 

Copy to: General Counsel

 

 

14.                     Force Majeure.  Neither party will be responsible for
any failure or delay in its performance under this Agreement (except for the
payment of money) due to causes beyond its reasonable control, including, but
not limited to, labor disputes, strike, lockout, riot, war, fire, acts of God,
accident, failure or breakdown of components necessary for order completion;
subcontractor or supplier caused delays; curtailment of or failure to obtain
sufficient electrical or other energy, raw materials or supplies; or compliance
with any law, regulation or order, whether valid or invalid.

15.                     Waiver.  The waiver of any breach or default of any
provision of this Agreement will not constitute a waiver of any other right
hereunder or of any subsequent breach or default.

16.                     Severability.  If any provision of this Agreement is
held invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement will remain in full force and effect, and
the provision affected will be construed so as to be enforceable to the maximum
extent permissible by law.

17.                     Amendments.  Any amendment or modification of this
Agreement must be made in writing and signed by duly authorized representatives
of each party.  For Accuray, a duly authorized representative must be any of the
following:  CEO, CFO, or General Counsel.

18.                     Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

19.                     Entire Agreement.  This Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all prior understandings, representations and warranties, written and
oral.  In the event of a conflict or inconsistency between the terms stated in a
purchase order or other similar document and this Agreement, the terms of this
Agreement shall govern.

SIGNATURE PAGE FOLLOWS

F-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth below by their duly authorized representatives.  The parties
acknowledge and agree that this Agreement does not become effective until it has
been signed by all parties indicated below.

ACCURAY INCORPORATED

CYBERHEART

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Print Name

 

 

Print Name:

 

 

 

 

 

 

 

 

Title

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

The undersigned acknowledges that the terms and conditions of this Agreement
meet the policies and procedures of Accuray.

Signed:

 

 

 

 

 

Dated:

 

 

 

 

 

 

General Counsel, Accuray Incorporated

 

 

SIGNATURE PAGE TO INSTALLATION AGREEMENT

F-6


--------------------------------------------------------------------------------


Exhibit G


SERVICE


ACCURAY SHALL BE OBLIGATED TO SERVICE, EITHER DIRECTLY OR THROUGH A THIRD PARTY,
AND PROVIDE TECHNICAL SUPPORT, FOR CYBERHEART PRODUCTS PURSUANT TO THE TERMS AND
CONDITIONS BELOW IN THIS EXHIBIT G (“CYBERHEART SERVICE AGREEMENT”). IF
CYBERHEART ENGAGES ANY THIRD PARTY TO MANUFACTURE A COMPONENT OR COMPONENTS OF A
CYBERHEART PRODUCT PURSUANT TO EXHIBIT E, THEN, TO THE EXTENT NECESSARY,
CYBERHEART SHALL OBLIGATE SUCH THIRD PARTY TO USE REASONABLE COMMERCIAL EFFORTS
TO PROVIDE REASONABLE TRAINING TO ACCURAY WITH RESPECT TO THE SERVICE AND
SUPPORT OF SUCH COMPONENT OR COMPONENTS.


ACCURAY’S OBLIGATIONS TO PROVIDE SERVICE AND SUPPORT SHALL APPLY SOLELY TO THE
VERSIONS OF THE CYBERKNIFE SYSTEM AND CYBERKNIFE COMPONENTS INSTALLED AT THE
TIME ACCURAY INSTALLS THE RELEVANT CYBERHEART PRODUCT.  THE FOREGOING
OBLIGATIONS SHALL TERMINATE WITH RESPECT TO A VERSION OF THE CYBERKNIFE SYSTEM
OR CYBERKNIFE COMPONENT, AS APPLICABLE, FOUR (4) YEARS AFTER THE DATE ON WHICH
ACCURAY UPDATES SUCH VERSION.


ACCURAY’S OBLIGATIONS UNDER THE CYBERHEART SERVICE AGREEMENT SHALL BE SUBJECT TO
CYBERHEART REMAINING CURRENT WITH ALL PAYMENTS THEREIN. UPON ANY DEFAULT BY
CYBERHEART DUE TO FAILURE TO MAKE PAYMENTS, ACCURAY WILL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO CONTRACT DIRECTLY WITH THE END-USER FOR INSTALLATION
SERVICES.

Pricing.

The annual fee for the CyberHeart Service Agreement will be the price for
Accuray’s then-current full-service, no upgrade service agreement.  As of the
date of this Agreement, that offering is Accuray’s “Emerald Elite Service
Agreement” and the list price is *** per year.

Volume Discount.

In the event that multiple CyberHeart Service Agreements are purchased in a one
(1) year period beginning with the Effective Date of this Agreement, Accuray
will offer a volume discount as follows:

 

Number of CyberHeart Service
Agreements Purchased

 

% Discount off
List Price

 

***

 

***

 

***

 

***

 

***

 

***

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

G-1


--------------------------------------------------------------------------------


CyberHeart Service Agreement

1.                             Scope of Service.  This Service Agreement
(“Agreement”) is made by and between ACCURAY INCORPORATED (“Accuray”), a
Delaware corporation, with its principal place of business at 1310 Chesapeake
Terrace, Sunnyvale, CA 94089, and CYBERHEART INCORPORATED (“CyberHeart”), a
Delaware corporation, with its principal place of business at 3270 Alpine Road,
Portola Valley, CA, for Accuray to provide planned maintenance service when
scheduled by Accuray and corrective maintenance service when requested by
CyberHeart to maintain the CyberHeart System installed at
                                                                ’S (“Customer”)
site at                                                     (“System”) so that
it performs substantially in accordance with the Specifications (User Manuals
and Reference Guides) defined for the System revision as installed and/or
upgraded.

1.1.                      Effective Date.  This Agreement shall be effective as
of demonstration of acceptance testing by Accuray as described in the CyberHeart
Installation Agreement dated                  , 200        and signed by the
parties, or the expiration of any prior service or warranty agreement, if
applicable.

1.2.                      CyberHeart Obligation.  Accuray’s obligations under
this Agreement are contingent on CyberHeart’s performance under its service
contract with Customer.  As such, Accuray expects and CyberHeart agrees that
CyberHeart will provide Customer with the same or greater service as is offered
by Accuray under this Agreement.

1.3.                      Definitions:

1.3.1.  Bug Fix means an error correction or minor change in the existing
software and/or hardware configuration that is required in order to enable the
existing software and/or hardware configuration to perform to the existing
functional specification(s).

1.3.2.  Update means a release of the software or a change to the existing
hardware containing substantially only error corrections, minor new features,
functionality and/or performance improvements, but that would not be required
for the existing software and/or hardware configuration to perform to the
existing functional specification(s) of that particular product.  Such Update
would not necessarily replace or extend the life of the existing software and/or
hardware configuration of the product.  For example, an Update of software would
be indicated where the version number is changed by incrementing the numeric
digits to the right of the decimal point, e.g., versions 1.1, 1.2, 1.3, and 1.4
would each be Updates of the software.

1.3.3.  Upgrade means a release of the software or a change to the existing
hardware containing major new features, functionality and/or performance
improvements that would enable the existing software and/or hardware
configuration to perform to the level of the next version of the software and/or
hardware configuration and designed to replace the older software and/or
hardware version of the same product and/or extend the useful life of that
product.  For example, an Upgrade of software would be indicated where the
version number is changed by incrementing the numeric digits to the left of the
decimal point, e.g., versions 1.0, 2.0, 3.0, and 4.0 would each be Upgrades of
the software.

1.3.4.  New Version/New Product means a release of the software or a change to
the hardware that may or may not work with the existing software and/or hardware
configuration, but that in its totality requires, in Accuray’s sole opinion,
enough change to the software and/or hardware configuration to be considered a
New Version or New Product.

1.3.5.  Consumables means items that are not necessarily part of the CyberHeart
System, but are consumed as part of the operation of the CyberHeart System, for
example fiducials.

2.                             Service Period.

2.1.                     The Agreement Term shall be for an initial period of
four (4) years (years 1, 2, 3, & 4) from the Effective Date of this Agreement,
including the warranty year, with an optional fifth year. There is no payment
required under this Agreement in the first year (“Year 1”or the “Warranty
Year”).

G-2


--------------------------------------------------------------------------------


CyberHeart may elect to receive an additional optional fifth year (the “Optional
Year 5”).  CyberHeart may exercise the option for Optional Year 5 by letter sent
to Accuray, in accordance with the Notice provision set forth below, at any time
up to ten (10) days before the Optional Year 5 commences.  If CyberHeart does
not exercise the option, there will be no charge to CyberHeart, and Accuray will
not provide coverage for Optional Year 5.  If CyberHeart exercises the option,
Accuray is obligated to provide coverage on same terms as the previous Agreement
years.  Billing will commence on the day following the anniversary of the
Effective Date of this Agreement.

2.2.                     The Agreement Price shall be one of the following, at
CyberHeart’s option (indicate preferred option by checking a box, if no
selection is made Customer will be billed on an annual basis).  The Agreement
Price shall cover the Base CyberHeart System, up to two (2) Multiplan Systems
(including the MultiPlan System in the Base CyberHeart System), and up to three
(3) InView Workstations.  If Customer has more than two (2) MultiPlan Systems or
three (3) InView Workstations installed, then an additional charge of *** per
year per MultiPlan and *** per year per InView, as applicable, will be added by
Accuray to the Agreement Price set forth below.

o                         ANNUAL: *** per year, paid yearly in advance, for
years 2, 3, 4 and Optional Year 5.

o                         QUARTERLY: *** per quarter, paid at the beginning of
each quarter, for years 2, 3, 4 and Optional Year 5.

o                         MONTHLY: *** per month, paid at the beginning of each
month, for years 2, 3, 4 and Optional Year 5.

3.                             Equipment To Be Covered

3.1.                      This Agreement is available only for equipment that
was purchased directly from Accuray, installed by Accuray or CyberHeart
engineers and has not been moved from its original installation location or
disconnected from its original power supply without written permission or
direction from Accuray or CyberHeart.  This Agreement must immediately commence
at the expiration of the factory warranty period or prior service agreement.  In
the event of lapse of service, CyberHeart shall have the right to reinstate such
service by payment of the current service fee for the then-current service
period in addition to the reasonable costs for Accuray to inspect, repair, and
return the System to the state at which the System would have been had a service
agreement been in force continuously since the expiration of the System factory
warranty.

4.                             Software Maintenance (Bug Fixes and Updates)

4.1.                      For the duration of the Agreement Term, Accuray will
provide software Updates and Bug Fixes for software that is included as a part
of the CyberHeart System.  These Updates and Bug Fixes may be transmitted
electronically to CyberHeart for subsequent installation by CyberHeart or
Customer technicians.  Corrections of significant complexity, however, may be
installed by Accuray service engineers.  Software maintenance will be included
only for those product features that were originally purchased with the System
or subsequently purchased separately by CyberHeart from Accuray or taken under
this Agreement as a System Upgrade.

4.2.                     CyberHeart shall be responsible for installing Bug
Fixes and Updates under Accuray’s direction, as necessary.

4.3.                      CyberHeart is not entitled to any Upgrades or New
Versions/New Products under this Agreement.  CyberHeart may purchase Upgrades
and New Versions/New Products separately, and such Upgrades or New Versions/New
Products will then be maintained in accordance with the terms of this Agreement.

4.4.                      During the Agreement Term, Accuray shall provide
CyberHeart with any and all applicable product notices regarding maintenance,
support, Upgrades, Updates and Bug Fixes generally circulated by

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

G-3


--------------------------------------------------------------------------------


Accuray to Accuray Customers with CyberHeart installations.  CyberHeart shall
ensure that all such notices are provided to Customer in a timely manner.

4.5.                      All such Updates and Bug Fixes, when made by Accuray
or according to Accuray instructions or the product notice, shall be considered
to be done by and under the direction of Accuray.

5.                             System Quality Assurance Testing

5.1.                      The maintenance and support services provided by
Accuray and/or CyberHeart under this Agreement do not include any System Quality
Assurance Testing (“QA”).  System commissioning and QA are the sole
responsibility of Customer, and Customer is advised to perform QA on a regular
and ongoing basis.  In addition, Customer is required to maintain up-to-date QA
logs.  If Customer fails to perform the appropriate QA of the System, and to
record such QA in the appropriate logs, Accuray and/or CyberHeart, upon giving
Notice to Customer in accordance with Section 16 (Notices) of this Agreement,
reserves the right to terminate this Agreement.

5.2.                      Prior to performing any scheduled service or
Preventive Maintenance on the System, Accuray and/or CyberHeart will review
Customer’s QA logs, and if such logs are not up-to-date, Accuray and/or
CyberHeart may refuse to service the System.  In the event that the requested
service is necessary to bring the System to a point where QA can be performed,
Accuray and/or CyberHeart will proceed with the service only after Customer
signs a written acknowledgement that QA is Customer’s sole responsibility and
that appropriate QA will be performed prior to conducting any patient
treatments.

6.                             First Line Field Service

6.1.                     CyberHeart is to provide to Customer, remotely and
on-site when needed, routine maintenance and service and timely response to
special requests for service, including transmission and/or installation of
software Bug Fixes and Updates (“First Line Field Service”).

6.1.1.  The First Line Field Service Coverage Period will be the hours of at
least 8:00 AM to 9:00 PM local (to Customer’s installation location) time Monday
through Saturday (excluding local legal holidays).

6.1.2.  CyberHeart shall provide Customer with contact points to request service
on a 24-hours-a-day, 7-days-a-week (“24/7”) basis.

6.1.3.  CyberHeart, directly or remotely as the situation requires, either with
CyberHeart’s own personnel or through contractors, shall initially respond
within one (1) hour of receipt of a call for service.  The initial response
shall include telephone support, including (as applicable) consultations,
diagnostic assistance and advice on the use and maintenance of the System.

6.2.                     If CyberHeart does not make available the number of
adequately trained engineers and is unable to provide First Line Field Service
under this Agreement, which results in Accuray providing support beyond what
would otherwise be required, Accuray will be entitled to charge its then-current
hourly service rates for that additional support.  In addition, if Accuray
personnel are unreasonably delayed in carrying out their responsibilities under
this Agreement by either CyberHeart or Customer, Accuray will be entitled to
charge its then-current hourly service rates for the duration of the delay
period.

7.                             Escalated Service

7.1.                     Once CyberHeart has fulfilled its obligation to provide
First Line Field Service without successfully resolving the problem, Accuray
will provide “Escalated Service”, which shall include any service beyond that
defined as First Line Field Service.

7.2.                     CyberHeart will promptly notify Accuray, by calling
Accuray’s Customer Support Line at 1-877-668-8667, of any problem or defect with
the System which requires Escalated Service and, at no charge, will ensure
Accuray service engineers access to the System and use of adequate facilities
and equipment as necessary for Accuray to perform the service.  CyberHeart shall
have as many service

G-4


--------------------------------------------------------------------------------


calls as are reasonably needed to maintain the System so that it performs
substantially in accordance with the Specifications during the period of this
Agreement.

7.3.                     Use of Customer facility CT scanner may be required for
testing purposes and shall be scheduled to allow as expeditious completion of
service as is reasonably possible.  CyberHeart will ensure that Customer
facility staff will operate the CT scanner.  If service is unreasonably delayed
and Accuray service engineers are required to remain on site, Accuray may choose
to charge the current hourly service rates for the duration of the delay period.

8.                             Escalated Service Coverage Period

8.1.                     The Escalated Service Coverage Period will be the hours
of 8:00 AM to 9:00 PM local time Monday through Saturday (excluding legal
holidays).  CyberHeart has the option to request service during non-normal
hours, in which case CyberHeart shall pay the overtime premium portion of the
non-normal hours worked.  (Non-normal hourly rate minus normal hourly rate.)

8.2.                     Accuray shall provide CyberHeart with contact points to
request service on a 24-hours-a-day, 7-days-a-week (“24/7”) basis.  Accuray,
directly or remotely as the situation requires, either with its own personnel or
through contractors, shall initially respond by telephone within twenty-four
(24) hours of receipt of a call for Escalated Service.  The initial response
shall include telephone support, including (as applicable) consultations,
diagnostic assistance and advice on the use and maintenance of the System.

9.                             Preventive Maintenance.  Accuray will perform
Preventive System Maintenance as prescribed in the current System maintenance
manuals.  Preventive service will be scheduled at least two (2) weeks in advance
and will be performed at a mutually agreed upon time.  Upon completion of a
service or preventive maintenance call, Accuray shall leave Customer a copy of a
service report describing the service or maintenance performed.

10.                       Replacement Parts

10.1.               Accuray shall make a commercially reasonable effort to
supply at the time of need or stock with Accuray’s regional service engineers
all tools, equipment, replacement parts and Consumables as would reasonably be
required by Accuray to perform the required repairs and return the System to
good working order.  Accuray shall make a commercially reasonable effort to
maintain at its factory or service center(s) a stock of spare parts, including,
in particular, long-procurement-lead-time parts.

10.2.               Replacement parts used under this Agreement may be either
new manufacture or factory refurbished at Accuray’s choice.  All replacement
parts and assemblies provided will be manufactured in accordance with Accuray’s
quality system, and any applicable laws and regulations.  Parts replaced under
this Agreement become the property of Accuray and/or CyberHeart and will be
disposed of by Accuray Field Service engineers.  Notwithstanding the foregoing,
all parts that are considered by local regulation to be “hazardous” or
“contaminated” waste, or material that requires “special handling” will be
disposed of or retained by Customer at Customer’s facility.

11.                       Exceptions

11.1.                All obligations of Accuray under this Agreement shall be
suspended and/or cease in the event of:

11.1.1. Damage from fire, accident, abuse, floods, lightning, natural disasters
or other calamities commonly defined as “Acts of God”.

11.1.2. The intentional abuse of the System or negligence by CyberHeart or
Customer.

11.1.3. System hardware or software alterations not authorized by Accuray
including any move of the System from its installation site (other than by or at
the express written direction of Accuray and/or CyberHeart).

G-5


--------------------------------------------------------------------------------


11.1.4. Use of the System for other than its intended and authorized purposes,
or in a manner not consistent with Accuray’s User Manuals, including maintenance
of the necessary operating environment and line current conditions, and the
failure of CyberHeart or Customer to cure such matter within thirty (30) days of
actual written notice thereof from Accuray.

11.1.5. Failure to make payments in accordance with the payment schedule set
forth above in Section 2.2.

11.2.               If corrective action or adjustment of the System is
performed by Customer’s staff at the direction of Accuray and/or CyberHeart,
such action or adjustment shall not reduce Accuray’s responsibility under this
Agreement or liability for the performance of the System.

12.                       Cancellation.   CyberHeart shall have the right to
cancel and terminate this Agreement, with or without cause, at any time upon
thirty (30) days’ prior written notice to Accuray.  There shall be no penalty
for such cancellation and termination.

13.                       Breach.  Either party reserves the right to cancel
this Agreement by written notice upon the breach of the other.  An event of
breach may include, but is not limited to, failure to make payment due under
this Agreement, failure to provide access as required to execute the services
contemplated by this Agreement, failure to perform and log QA, or the filing of
notice under bankruptcy or equivalent laws.  If the breaching party is unable or
unwilling to cure or make a good faith effort to cure such breach within thirty
(30) days of actual written notice the other party shall be relieved of all
obligations under this Agreement and may terminate. Termination shall not be the
terminating party’s exclusive remedy, and the terminating party shall retain all
other available legal and equitable remedies.

14.                       Limitation of Liability and Warranty

14.1.                If it is determined in accordance with applicable law that
any fault or neglect of either party, its employees or agents, substantially
contributes to damage or injury to third parties, such party shall be
responsible in such proportion as reflects its relative fault therefore, and
shall hold the other party harmless from any liability or damages arising out of
such fault or neglect.  Accuray’s liability arising under this Agreement shall
be limited to an amount not to exceed the payment(s) received by Accuray for the
then current Agreement year.  In addition, Accuray shall not be liable to
CyberHeart or Customer in the event that CyberHeart’s, Customer’s or any third
party’s acts or omissions contributed in any way to any loss it sustained or the
loss or damage is due to an act of God or other causes beyond its reasonable
control.  IN NO EVENT WILL ACCURAY BE LIABLE TO CYBERHEART OR CUSTOMER FOR ANY
LOST PROFITS, LOST SAVINGS, LOST REVENUES, SPECIAL, INDIRECT, INCIDENTAL DAMAGES
OR OTHER CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
AGREEMENT, DOWNTIME OR THE USE OR PERFORMANCE OF THE CYBERHEART SYSTEM.

14.2.                This is a service agreement.  THERE ARE NO INCLUDED OR
IMPLIED ACCURAY WARRANTIES OF PRODUCT FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY.

15.                       Patient Information.

15.1.               In performing the services hereunder, Accuray may receive
from Customer, or create or receive on behalf of Customer, patient healthcare,
billing, or other confidential patient information (“Patient Information”). 
Patient Information, as the term is used herein, includes all “Protected Health
Information,” as that term is defined in 45 CFR 164.501.  Accuray shall use
Patient Information only as necessary to provide the services to Customer as set
forth in this Agreement.  Accuray shall comply with all federal laws, rules and
regulations relating to the confidentiality of Patient Information, including
the applicable provisions of the privacy regulations promulgated pursuant to
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

15.2.               Customer shall provide Accuray with only de-identified
Protected Health Information, in accordance with the requirements of 45 CFR
164.514.  Any information provided to or shared with Accuray in connection with
this Agreement shall have all identifying patient information removed,
including, but not limited to, names, addresses, zip codes, telephone numbers,
social security numbers, medical

G-6


--------------------------------------------------------------------------------


record numbers and health plan numbers, and shall be assigned a de-identified
record code in accordance with 45 CFR 164.514(c).

16.                       Assignment.  Neither party may assign this Agreement
without the other party’s prior written consent, except that Accuray may assign
this Agreement, without CyberHeart’s consent, to an affiliate or to a successor
or acquirer, as the case may be, in connection with a merger or acquisition, or
the sale of all or substantially all of Accuray’s assets or the sale of that
portion of Accuray’s business to which this Agreement relates.  Subject to the
foregoing, this Agreement will bind and inure to the benefit of the parties’
permitted successors and assigns.

17.                       Disputes and Governing Laws

17.1.                In the event that a dispute arises between Accuray and
CyberHeart with respect to any subject matter governed by this Agreement, such
dispute shall be settled as follows.  If either party shall have any dispute
with respect to this Agreement, that party shall provide written notification to
the other party in the form of a claim identifying the issue or amount disputed
including a detailed reason for the claim.  The party against whom the claim is
made shall respond in writing to the claim within 30 days from the date of
receipt of the claim document.  The party filing the claim shall have an
additional 30 days after the receipt of the response to either accept the
resolution offered by the other party or escalate the matter.  If the dispute is
not resolved, either party may notify the other in writing of their desire to
elevate the claim to the President of Accuray and the Chief Executive Officer of
CyberHeart.  Each shall negotiate in good faith and use his or her best efforts
to resolve such dispute or claim.  The location, format, frequency, duration and
conclusion of these elevated discussions shall be left to the discretion of the
representatives involved.  If the negotiations do not lead to resolution of the
underlying dispute or claim to the satisfaction of either party involved, then
either party may pursue resolution by the courts as follows.

17.2.                All disputes arising out of or relating to this Agreement
not otherwise resolved between Accuray and CyberHeart shall be resolved in a
court of competent jurisdiction, in Santa Clara County, State of California, and
in no other place, provided that, in Accuray’s sole discretion, such action may
be heard in some other place designated by Accuray (if necessary to acquire
jurisdiction over third persons), so that the dispute can be resolved in one
action.  CyberHeart hereby consents to the jurisdiction of such court or courts
and agrees to appear in any such action upon written notice thereof.  No action,
regardless of form, arising out of, or in any way connected with this Agreement
may be brought by CyberHeart more than one (1) year after the cause of action
has occurred.

18.                       Notices.  All notices required or permitted under this
Agreement will be in writing and delivered in person, effective immediately, by
overnight delivery service, effective two (2) business days after deposit with
carrier, or by registered or certified mail, postage prepaid with return receipt
requested, effective five (5) business days after deposit with carrier.  All
communications will be sent to the addresses set forth below or to such other
address as may be specified by either party in writing to the other party in
accordance with this Section.

 

To Accuray:

To CyberHeart:

 

 

Accuray Incorporated  

 

 

 

Attention:   Chief Financial Officer

 

 

 

1310 Chesapeake Terrace

 

 

 

Sunnyvale, CA 94089

 

 

 

 

 

with cc to:  General Counsel

 

 

G-7


--------------------------------------------------------------------------------


19.                       Trademarks.  Accuray is the owner of the trademark
CyberKnife®, and related trademarks in the U.S. and around the world.  If
CyberHeart or Customer wishes to use the CyberKnife or other Accuray trademarks
in association with a business name, Accuray requires that CyberHeart or
Customer, respectively, execute Accuray’s standard royalty-free Trademark
License Agreement specifying the requirements for and the nature of the
acceptable use. Without the necessary license, neither CyberHeart nor Customer
is not entitled to use the Accuray marks with a business name or to otherwise
use language which would suggest a license with Accuray.

20.                       Waiver.  The waiver of any breach or default of any
provision of this Agreement will not constitute a waiver of any other right
hereunder or of any subsequent breach or default.

21.                       Severability.  If any provision of this Agreement is
held invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions of the Agreement will remain in full force and effect, and
the provision affected will be construed so as to be enforceable to the maximum
extent permissible by law.

22.                       Force Majeure.  Neither party will be responsible for
any failure or delay in its performance under this Agreement (except for the
payment of money) due to causes beyond its reasonable control, including, but
not limited to, labor disputes, strike, lockout, riot, war, fire, act of God,
accident, failure or breakdown of components necessary to order completion;
subcontractor, supplier or customer caused delays; inability to obtain or
substantial rises in the prices of labor, materials or manufacturing facilities;
curtailment of or failure to obtain sufficient electrical or other energy, raw
materials or supplies; or compliance with any law, regulation or order, whether
valid or invalid.

23.                       Amendments.  Any amendment or modification of this
Agreement must be made in writing and signed by duly authorized representatives
of each party.  For Accuray, a duly authorized representative must be any of the
following:  CEO, CFO, or General Counsel.

24.                       Entire Agreement.  This Agreement contains the entire
Agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all prior understandings, representations and warranties, written and
oral.  If any part of the terms and conditions stated herein are held void or
unenforceable, such part will be treated as severable, leaving valid the
remainder of the terms and conditions.

25.                       Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

SIGNATURE PAGE FOLLOWS

G-8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth below by their duly authorized representatives.  The parties
acknowledge and agree that this Agreement does not become effective until it has
been signed by all parties indicated below.

ACCURAY INCORPORATED

CYBERHEART INCORPORATED

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name

 

 

Print Name

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

Please make certain that you have

 

 

 

selected a payment option in accordance

 

 

 

with Section 2.2, above

 

 

 

The undersigned acknowledges that the terms and conditions of this Agreement
meet the policies and procedures of Accuray.

Signed:

 

 

Dated:

 

 

 

 

 

 

General Counsel, Accuray Incorporated

 

 

SIGNATURE PAGE TO SERVICE AGREEMENT

G-9


--------------------------------------------------------------------------------